Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Exhibit 10.1


EXECUTION VERSION


















CREDIT CARD PROGRAM AGREEMENT
by and between
COLDWATER CREEK U.S. INC.
and
COMENITY BANK





001549-0001-13793-Active.14250169.10

--------------------------------------------------------------------------------



Table of Contents
 
 
Page
 
 
 
ARTICLE I DEFINITIONS


 
1


1.1 Generally
 
1


1.2 Miscellaneous
 
11


 
 
 
ARTICLE II ESTABLISHMENT OF THE PROGRAM
 
12


2.1 Credit Program
 
12


2.2 Exclusivity
 
13


 
 
 
ARTICLE III PROGRAM MANAGEMENT AND ADMINISTRATION
 
14


3.1 Program Objectives
 
14


3.2 Operating Committee
 
14


3.3 Program Relationship Managers; Program Team
 
18


 
 
 
ARTICLE IV PROGRAM OPERATIONS
 
19


4.1 Operation of the Program
 
19


4.2 Certain Responsibilities of the Company
 
19


4.3 Certain Responsibilities of the Bank
 
19


4.4 Ownership of Accounts; Account Documentation
 
20


4.5 Branding of Accounts/Company Credit Cards/Credit Card
Documentation/Solicitation Materials
 
21


4.6 Underwriting and Risk Management
 
21


4.7 Cardholder Terms
 
23


4.8 Program Website
 
23


4.9 Sales Taxes
 
24


4.10 Loyalty Program; Value Propositions
 
25


4.11 Program Competitiveness
 
25


 
 
 
ARTICLE V MARKETING
 
26


5.1 Promotion of Program
 
26


5.2 Marketing Commitment
 
26


5.3 Communications with Cardholders
 
27


5.4 Additional Marketing Support
 
28


5.5 Approved Ancillary Products
 
29


5.6 Marketing Plan
 
29


5.7 Pre-Approval Process
 
30


5.8 ADS Lists
 
30


 
 
 
ARTICLE VI CARDHOLDER INFORMATION
 
30


6.1 Customer Information
 
30


6.2 Cardholder Data
 
31


6.3 Shopper Data
 
34


 
 
 
ARTICLE VII OPERATING STANDARDS
 
35


7.1 Reports
 
35


7.2 Servicing
 
35


7.3 Service Level Standards
 
37


7.4 Credit Systems
 
37


7.5 Systems Interface; Technical Support
 
37


 
 
 
ARTICLE VIII MERCHANT SERVICES
 
38


8.1 Transmittal and Authorization of Charge Transaction Data
 
38




i

--------------------------------------------------------------------------------



8.2 POS Terminals
 
38


8.3 Settlement Procedures
 
38


8.4 Bank's Right to Charge Back
 
39


8.5 Exercise of Chargeback
 
39


8.6 No Merchant Discount
 
39


 
 
 
ARTICLE IX PROGRAM ECONOMICS
 
40


9.1 Company Compensation
 
40


9.2 Dispute Resolution
 
40


9.3 Bank's Responsibility for Program Operation
 
40


 
 
 
ARTICLE X INTELLECTUAL PROPERTY
 
40


10.1 Licensed Marks
 
40


10.2 Termination; Ownership; and Infringement
 
41


10.3 Intellectual Property
 
42


 
 
 
ARTICLE XI REPRESENTATIONS, WARRANTIES AND COVENANTS
 
42


11.1 General Representations and Warranties of the Company
 
42


11.2 General Representations and Warranties of the Bank
 
43


11.3 No other Representations or Warranties
 
45


11.4 General Covenants of the Company
 
45


11.5 General Covenants of the Bank
 
45


 
 
 
ARTICLE XII ACCESS, AUDIT AND DISPUTE RESOLUTION
 
47


12.1 Access to Books and Records
 
47


12.2 Audit Rights
 
47


12.3 Accounting Dispute Resolution
 
48


12.4 Dispute Resolution
 
48


12.5 Regulatory Audit of Company
 
49


 
 
 
ARTICLE XIII CONFIDENTIALITY
 
50


13.1 General Confidentiality
 
50


13.2 Use and Disclosure of Confidential Information
 
51


13.3 Unauthorized Use or Disclosure of Confidential Information
 
51


13.4 Return or Destruction of Confidential Information
 
51


 
 
 
ARTICLE XIV RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS
 
51


14.1 Retailer that Operates a Credit Card Business
 
51


14.2 Conversion of Purchased Accounts
 
52


14.3 No Other Company Obligations
 
53


14.4 Retail Portfolio Dispositions
 
53


 
 
 
ARTICLE XV EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
53


15.1 Events of Default
 
53


15.2 Defaults by the Bank
 
53


15.3 Defaults by the Company
 
54


15.4 Remedies for Events of Default
 
54


 
 
 
ARTICLE XVI TERM/TERMINATION
 
55


16.1 Term
 
55


16.2 Termination by the Company Prior to the End of the Initial Term or a
Renewal Term
 
55


16.3 Termination by the Bank Prior to the End of the Initial Term or a Renewal
Term
 
56


 
 
 
ARTICLE XVII EFFECTS OF TERMINATION
 
56


17.1 General Effects
 
56




ii

--------------------------------------------------------------------------------



17.2 The Company's Option to Purchase the Program Assets
 
56


17.3 Fair Market Value
 
58


17.4 Rights of the Bank if Purchase Option Not Exercised
 
58


 
 
 
ARTICLE XVIII INDEMNIFICATION
 
59


18.1 Company Indemnification of the Bank
 
59


18.2 Bank Indemnification of the Company
 
59


18.3 Procedures
 
60


18.4 Notice and Additional Rights and Limitations
 
61


 
 
 
ARTICLE XIX MISCELLANEOUS
 
61


19.1 Securitization
 
61


19.2 Assignment
 
62


19.3 Sale or Transfer of Accounts
 
62


19.4 Subcontracting
 
62


19.5 Amendment
 
62


19.6 Non-Waiver
 
62


19.7 Severability
 
62


19.8 Waiver of Jury Trial and Venue
 
62


19.9 Governing Law
 
62


19.10 Specific Performance
 
63


19.11 Notices
 
63


19.12 Further Assurances
 
63


19.13 No Joint Venture
 
63


19.14 Press Releases
 
64


19.15 No Set-Off
 
64


19.16 Third Parties
 
64


19.17 Force Majeure
 
64


19.18 Entire Agreement
 
64


19.19 Binding Effect
 
64


19.20 Counterparts/Facsimiles
 
65


19.21 Survival
 
65


19.22 Captions
 
65






iii

--------------------------------------------------------------------------------





CREDIT CARD PROGRAM AGREEMENT
This Credit Card Program Agreement is made as of the 26th day of July, 2013, by
and between Coldwater Creek U.S. Inc., a Delaware corporation (the “Company”)
and Comenity Bank, a bank organized under the laws of the State of Delaware (the
“Bank”).
WITNESSETH:


WHEREAS, concurrently with the execution of this Agreement, the Bank and The
Chase Manhattan Bank USA, National Association, are in negotiations with respect
to the execution and delivery of a purchase and sale agreement (the “Chase
Purchase Agreement”) pursuant to which the Bank shall purchase the Chase Program
Assets (as defined below) currently governed by the Chase Program Agreement (as
defined below) and shall assume certain liabilities related thereto;
WHEREAS, the Company has requested that the Bank establish a program pursuant to
which, following the Effective Date of this Agreement, the Bank shall issue
Company Credit Cards (as defined below) to be serviced, marketed and promoted in
accordance with the terms hereof; and
WHEREAS, the Parties hereto agree that the goodwill associated with the Company
Licensed Marks (as defined below) contemplated for use hereunder are of
substantial value that is dependent upon the maintenance of high quality
services and appropriate use of the Company Licensed Marks pursuant to this
Agreement.
NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS


1.1    Generally. The following terms shall have the following meanings when
used in this Agreement:


“Account” means any unsecured, open-end line of credit account established by
the Bank in favor of a Cardholder pursuant to a Credit Card Agreement (or
acquired by Bank pursuant to the Chase Purchase Agreement) which may be used by
a Cardholder (a) to finance purchases, (b) with respect to Co-Branded Accounts
only, for cash advances, convenience check or balance transfer transactions and
(c) for such other purposes as may be agreed by the Parties. For the avoidance
of doubt, the term Account shall include the accounts constituting part of the
Chase Program Assets, the Private Label Accounts and the Co-Branded Accounts.
“Account Documentation” means, with respect to an Account, any and all
documentation relating to that Account, including Credit Card Documentation,
checks or other forms of payment with respect to an Account, notices to
Cardholders, credit bureau reports (to the extent not prohibited from transfer
by contract with the credit bureau), adverse action notices, change of terms
notices, other notices, correspondence, memoranda, documents, stubs,
instruments, certificates, agreements, magnetic tapes, disks, hard copy formats
or other computer-readable data transmissions, any microfilm, electronic or
other copy of any of the foregoing, and any other written, electronic or other
records or materials of whatever form or nature, including tangible and
intangible information, arising from or relating or pertaining to any of the
foregoing to the extent related to the Program; provided that Account
Documentation shall not include the Company's or any of its Affiliates' register
tapes, invoices, sales or shipping slips, delivery or other receipts or other
indicia of the sale of Goods and Services, any reports, analyses or other
documentation prepared by the Company or its Affiliates for use in the retail
business operated by the Company and its Affiliates, regardless of whether
derived in whole or in part from the Account Documentation; provided, further,

001549-0001-13793-Active.14250169.10

--------------------------------------------------------------------------------



that notwithstanding that certain information included in the Account
Documentation might also constitute Shopper Data, nothing in this definition
shall limit the Company's rights in and to the Shopper Data as set forth in
Section 6.3.
“Accountants” has the meaning set forth in Section 12.3 hereof.
“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.
“Agreement” means this Credit Card Program Agreement, together with all of its
schedules and exhibits, as amended, supplemented or otherwise modified from time
to time.
“Applicable Law” means, with respect to any Party, any United States federal,
state or local law (including common law), statute, rule or regulation, or any
written interpretation of a Governmental Authority thereunder applicable to or
binding upon such Party, or any Applicable Order with respect to such Party, as
the foregoing may be amended and in effect from time to time during the Term,
including (i) the Truth in Lending Act and Regulation Z; (ii) the Equal Credit
Opportunity Act and Regulation B; (iii) the Fair Debt Collection Practices Act;
(iv) the Fair Credit Reporting Act; (v) the Gramm-Leach-Bliley Act; (vii) the
USA PATRIOT Act; and (vii) the Unfair and Deceptive Trade Practices Act, and, in
each case, any implementing regulations or written interpretations issued
thereunder.
“Applicable Order” means, with respect to any Person, a judgment, injunction,
writ, decree or order of any Governmental Authority, in each case legally
binding on that Person.
“Applicant” means an individual that has submitted an Application under the
Program.
“Application” means the credit application that must be completed and submitted
in order to establish an Account (including any such application submitted at
the POS (whether through Instant Credit procedures or in paper form), by phone,
by mail or via the internet).
“Approved Ancillary Products” means the products listed on Schedule 1.1(a) and
any other Credit Card enhancement products (other than the Company Credit Cards)
approved by the Operating Committee for offering to Cardholders under the
Program from time to time.
“Bank” has the meaning set forth in the preamble hereof.
“Bank Designee” has the meaning set forth in Section 3.2(b) hereof.
“Bank Event of Default” means the occurrence of any one of the events listed in
Section 15.2 hereof or an Event of Default where the Bank is the defaulting
Party.
“Bank Licensed Marks” means those trademarks, trade names, service marks, logos,
trade dress, internet domain names, corporate names and other source indicators
and proprietary designations of the Bank that are listed on Schedule 1.1(b), as
such schedule may be amended from time to time by the Bank.
“Bank Material Adverse Effect” means any change, circumstance, occurrence, event
or effect that, individually or in the aggregate, has had or would be reasonably
expected to have a material adverse effect upon the financial condition of Bank
Parent or the Bank, the Program or the Accounts taken as a whole or the ability
of the Bank to perform its obligations pursuant to this Agreement.
“Bank Matters” has the meaning set forth in Section 3.2(f) hereof.

001549-0001-13793-Active.14250169.10                
2

--------------------------------------------------------------------------------



“Bank Parent” means Alliance Data Systems Corporation, a Delaware corporation.
“Bank Prospects” has the meaning set forth in Section 5.8 hereof.
“Bank Systems” means Systems owned, leased or licensed by and operated by or on
behalf of the Bank or any of its Affiliates.
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.
“Batch Prescreen” shall mean a process where the Bank's offer of credit is made
to certain customers prequalified by Bank (per its criteria), in a batch mode
(often but not exclusively within a direct to consumer environment).
“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.
“Billing Date” means, for any Account, the day as of when the Account is billed.
“Billing Statement” means a summary of Account credit and debit transactions for
a Billing Cycle including a descriptive statement covering purchases, charges,
past due account information and Loyalty Program information.
“Business Day” means any day, other than a Saturday or Sunday, on which both of
the Bank and the Company are open for business at their respective U.S.
headquarters.
“Card Association” means a card association or card network (which may be Visa,
MasterCard, American Express, Discover or any successor thereto or any other
card association or card network from time to time) to the extent that the
Company has approved the issuance pursuant hereto of Co-Branded Credit Cards
bearing the mark of such card association or card network.
“Cardholder” means an individual who has been issued a Company Credit Card
(including, as applicable in accordance with the context of the reference
herein, any guarantor of the Account related to such Company Credit Card and any
authorized user(s) of such Accounts).
“Cardholder Data” means all personally identifiable information about a
Cardholder (A) received by or on behalf of the Bank from the Cardholder in
connection with the Cardholder's application for or use of a Company Credit Card
or Account or (B) otherwise obtained by or on behalf of the Bank (other than
from Company or its Affiliates) for inclusion in its database of Cardholder
information. For clarity, to the extent any particular data that is Cardholder
Data also constitutes Shopper Data hereunder, such data may be used and
disclosed by Company in accordance with the provisions hereof applicable to
Shopper Data and without regard to any additional restrictions that may be
applicable to Cardholder Data.
“Cardholder Indebtedness” means all amounts charged and owing to the Bank by
Cardholders with respect to Accounts (including (a) principal balances from
outstanding charges, (b) charges for Approved Ancillary Products, (c) with
respect to Co-Branded Accounts only, balance transfers, convenience checks, cash
advances, (d) finance charges, late charges, pay-by-phone fees and (e) any other
fees and charges, whether or not billed), less the amount of any credit balances
owing by the Bank to Cardholders (including in respect of any payments and any
credits associated with returns of goods and/or services and other credits and
similar adjustments, whether or not billed).
“Cardholder List” means any list (whether in hardcopy, magnetic tape, electronic
or other form) that identifies Cardholders, including any such listing that sets
forth the names, addresses, email addresses (as available), telephone numbers or
social security numbers of any or all Cardholders.

001549-0001-13793-Active.14250169.10                
3

--------------------------------------------------------------------------------



“Change of Control” means, with respect to any Person (the “subject Person”):
(i) a Person or group (other than one or more wholly-owned subsidiaries of such
Person's ultimate parent entity prior to the transaction) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934 (except that a Person or group shall be deemed to own all
securities it has the right to acquire)), directly or indirectly, of more than
fifty percent (50%) of the total voting power of the subject Person or of any
Person of which the subject Person is a subsidiary;
(ii) such subject Person (or any Person of which such subject Person is a
subsidiary) merges, consolidates, acquires, is acquired by, or otherwise
combines with any other Person (other than a wholly-owned subsidiary of such
Person's ultimate parent entity prior to the transaction) in a transaction in
which the subject Person (or such Person of which such subject Person is a
subsidiary) is not the surviving entity or which constitutes a “merger of
equals”, it being understood that a Person shall not be considered the
“surviving entity” of a transaction if either (A) the members of the board of
directors of the Person immediately prior to the transaction constitute less
than a majority of the members of the board of directors of the ultimate parent
entity of the entity surviving or resulting from the transaction or (B)
securities of such Person that are outstanding immediately prior to the
transaction (or securities into which such securities are converted in the
transaction) represent less than fifty percent (50%) of the total voting power
of the ultimate parent entity of the entity surviving or resulting from the
transaction;
(iii) the subject Person sells all or substantially all of its assets to a
Person that is not a wholly-owned subsidiary of the ultimate parent entity of
such subject Person prior to such transaction; or
(iv) if the subject Person is the Bank, the subject Person (or any Affiliate
thereof) (1) sells, transfers, conveys, assigns to a Person that is not a
wholly-owned subsidiary of Bank Parent or terminates all or a substantial part
of the Bank's Credit Card business or (other than as permitted pursuant to
Section 19.1) any portion thereof that includes all or any portion of the
Accounts or that services the Accounts, (2) enters into any definitive agreement
(whether or not subject to conditions) that would upon consummation in
accordance with its terms (and assuming the receipt of all approvals and
satisfaction of all conditions contemplated thereby) result in any such sale,
transfer, conveyance, assignment or termination; or (3) enters into any other
transaction, whether through a subcontracting arrangement, change in
directorships or otherwise, which has the purpose or effect of changing the
Persons entitled to direct the affairs of such subject Person or any parent
entity thereof or the operations relating to the conduct of the Programs to any
Person other than the ultimate parent entity of Bank prior to such transaction
or any wholly-owned Subsidiary thereof.
“Charge Transaction Data” means the transaction information (in the form of
electronic information) submitted to the Bank with regard to a charge on a
Private Label Account with respect to each purchase of Goods and Services or
Approved Ancillary Products by a Cardholder on credit and each return of Goods
and Services or Approved Ancillary Products for credit.
“Chase” means The Chase Manhattan Bank USA, National Association.
“Chase Closing Date” means the date on which the closing of the purchase and
sale of the Chase Program Assets is consummated under the Chase Purchase
Agreement.
“Chase Program Agreement” means the Bankcard Joint Marketing Agreement, dated as
of November 9, 2004, between the Company and The Chase Manhattan Bank USA,
National Association, as amended, supplemented or otherwise modified from time
to time.
“Chase Program Assets” means the “Accounts”, as defined in the Chase Program
Agreement, and all associated account balances and account information,
documents, and files maintained by Chase in connection therewith, with the
exception of any such Accounts: (1) that are charged-off or should be
charged-off in accordance with Chase's policies for reasons such as delinquency,
fraud, bankruptcy and deceased cardholder; or (2) as to which the Account holder
has a mailing address outside of the United States or one of its territories
(with the exception of APO and AFO addresses).

001549-0001-13793-Active.14250169.10                
4

--------------------------------------------------------------------------------



“Chase Purchase Agreement” has the meaning set forth in the recitals hereof.
“Co-Branded Account” means an Account linked to any Co-Branded Credit Card and
usable for the purpose of financing (i) purchases (and all fees and charges
relating thereto) of goods and services, including Goods and Services.
“Co-Branded Credit Card” means a Credit Card that (i) bears a Company Licensed
Mark and a trademark, tradename, service mark, logo or other proprietary
designation of a Card Association and (ii) is linked to a Co-Branded Account.
“Company” has the meaning set forth in the preamble hereof.
“Company Channels” means (i) all retail establishments owned or operated by the
Company or its Affiliates(including Licensee departments therein), (ii) all
websites owned or operated by the Company or its Affiliates or their Licensees,
and (iii) all mail order, catalog and other direct access media (including all
mobile media, whether or not accessible through a website) that are owned or
operated by the Company or its Affiliates or their Licensees.
“Company Credit Card” means a Co-Branded Credit Card or a Private Label Credit
Card.
“Company Designee” has the meaning set forth in Section 3.2(b) hereof.
“Company Event of Default” means the occurrence of any one of the events listed
in Section 15.3 hereof or an Event of Default where the Company is the
defaulting Party.
“Company Licensed Marks” means those trademarks, trade names, service marks,
logos, trade dress, internet domain names, corporate names and other source
indicators and proprietary designations of the Company that are listed on
Schedule 1.1(c), as such schedule may be amended from time to time by the
Company.
“Company Material Adverse Effect” means any change, circumstance, occurrence,
event or effect that, individually or in the aggregate, has had or would be
reasonably expected to have a material adverse effect upon the financial
condition of the Company, the Program or the Accounts taken as a whole or the
ability of the Company to perform its obligations pursuant to this Agreement.
“Company Matters” has the meaning set forth in Section 3.2(e) hereof.
“Company Systems” means Systems owned, leased or licensed by and operated by, or
on behalf of, the Company or its Affiliates.
“Comparable Partner Programs” means from time to time other major Credit Card
programs of the Bank or any of its Affiliates that are comparable to the Program
in terms of program size, public profile, brand image or cardholder profile, as
relevant in the particular context. As of the date hereof, the “Comparable
Partner Programs” include those listed on Schedule 1.1(d). For the avoidance of
doubt, if the Bank becomes the Credit Card issuer for any Competing Retail
Programs , such Competing Retail Program shall become a Comparable Partner
Program.
“Competing Retail Programs” means from time to time Credit Card programs,
whether or not the Bank or any of its Affiliates participate therein, of
retailer institution competitors of the Company. As of the date hereof, the
“Competing Retail Programs” include those listed on Schedule 1.1(e).
“Competitive” with respect to any feature or aspect of the Program, means that
such feature or aspect is both (i) no less favorable to the Company than
comparable aspects and features of the Comparable Partner Programs and (ii)
consistent and competitive with the comparable aspects and features of the
Competing Retail Programs (to the extent publicly known in the case of Competing
Retail Programs in which neither of the Parties or their respective Affiliates
are participants).

001549-0001-13793-Active.14250169.10                
5

--------------------------------------------------------------------------------



“Confidential Information” has the meaning set forth in Section 13.1 hereof.
“Credit Card” means a credit card pursuant to which the cardholder or authorized
user may (i) purchase goods and services, and (ii) with respect to Co-Branded
Credit Cards only, obtain cash advances or convenience checks, and transfer
balances, in each case through open-end revolving credit; and for the avoidance
of doubt the term does not include: (i) any gift card; (ii) any debit card,
smart card, stored value card, electronic or digital cash card or any other card
that does not provide the holder thereof with the ability to obtain credit other
than through an overdraft line or similar feature; (iii) any secured card,
including any card secured by a lien on real or other property or by a deposit;
(iv) any card issued to the holder of a securities brokerage account that allows
the holder to obtain credit through a margin account or (v) any purchasing or
travel and entertainment card issued to any employee of the Company.
“Credit Card Agreement” means the agreement between the Bank (including as
assignee of Chase or any predecessor issuer thereto) and a Cardholder (and any
replacement of such agreement), governing the use of an Account, together with
any amendments, modifications or supplements thereto (including through issuance
of a change in terms notice).
“Credit Card Documentation” means, with respect to the Accounts, all
Applications, Credit Card Agreements, Company Credit Cards, Billing Statements,
POS brochures, welcome brochures and new Account membership kits relating to
such Accounts, in each case, in every form, whether printed, mobile or online.
“Disclosing Party” has the meaning set forth in Section 13.1(d) hereof.
“Effective Date” means the date as mutually agreed to by the Parties on which
the Bank starts issuing Company Credit Cards pursuant to this Agreement, which
for the avoidance of doubt shall occur no later than the Chase Closing Date.
“Employee Fraud” means an instance in which an employee of the Company or its
Subsidiaries has committed fraud as evidenced by (i) a written or email
admission of guilt by the relevant employee, (ii) a conviction of such employee
for fraud in a court of law, (iii) the written determination of both the
Company's and the Bank's loss prevention teams agreeing that the instance
involved fraud by such an employee or (iv) determination of such fraud by the
Operating Committee.
“Event of Default” means the occurrence of any one of the events listed in
Section 15.1 hereof.
“Existing Receivables” means as of any day, the gross receivables purchased by
the Bank on the Chase Closing Date pursuant to the Chase Purchase Agreement that
remain outstanding.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means the offered rate as reported in The Wall Street
Journal in the “Money Rates” section for reserves traded among commercial banks
for overnight use in amounts of one million dollars ($1,000,000) or more or, if
no such rate is published for a day, the rate published for the preceding
Business Day, calculated on a daily basis based on a 365 day year.
“Fiscal Month” means each four (4) or five (5) week period designated as such in
the calendar published by the National Retail Federation for retailers on a
Fiscal Year-reporting basis; provided that the Fiscal Month in which the
Effective Date occurs shall be deemed to begin on the Effective Date and end on
the last Saturday of that Fiscal Month.
“Fiscal Year” means the fiscal year set forth in the calendar published by the
National Retail Federation setting forth the fiscal year for retailers on a
52/53 week fiscal year ending on the Saturday closest to January 31; provided
that the first Fiscal Year under this Program shall be the period beginning on
the Effective Date and ending on the Saturday closest to January 31, 2015.

001549-0001-13793-Active.14250169.10                
6

--------------------------------------------------------------------------------



“Force Majeure Event” has the meaning set forth in Section 19.17 hereof.
“GAAP” means United States generally accepted accounting principles,
consistently applied, provided that to the extent any calculation pursuant to
Article IX hereof shall be made in accordance with GAAP, unless otherwise agreed
by the Parties, such calculation shall be made in accordance with GAAP as in
effect on the date hereof, as consistently applied.
“Goods and Services” means the products and services sold, charged or offered by
or through Company Channels, including accessories, delivery services,
protection agreements, gift cards, shipping and handling, and work or labor to
be performed for the benefit of customers of the Company Channels.
“Governmental Authority” means any United States federal, state or local
governmental or regulatory authority, agency, court, tribunal, commission or
other entity exercising executive, legislative or judicial functions of or
pertaining to government in the United States.
“Indemnified Party” has the meaning set forth in Section 18.3 hereof.
“Indemnifying Party” has the meaning set forth in Section 18.3 hereof.
“Independent Appraiser” means a nationally recognized investment banking firm,
valuation firm or firm of independent certified public accountants of recognized
standing that is experienced in the business of appraising credit card
businesses or receivables, and that is not an Affiliate of the Company or the
Bank, as applicable, and that is not either Party's principal auditor.
“Industry Standards” means all procedures, rules and regulations of the credit
card industry, including, at a minimum, the Payment Credit Industry Data
Security Standards maintained by the PCI Security Standards Council, LLC or any
successor organization or entity.
“Initial Term” has the meaning set forth in Section 16.1 hereof.
“Inserts” has the meaning set forth in Section 5.3(a) hereof.
“Instant Credit” means an Application procedure designed to open Accounts as
expeditiously as possible at POS, whereby the Application information is
communicated to the Bank systemically at POS or during the order entry process
and without a paper Application being completed by an Applicant, through the
electronic submission by the Applicant of a credit card or other Bank-approved
identification to facilitate the necessary credit analysis required by the Risk
Management Policies.
“Intellectual Property” means, on a worldwide basis, all intellectual property,
including (i) copyrights, copyrighted works and works of authorship including
software; (ii) trade secrets and know-how; (iii) patents, designs, inventions,
algorithms and other industrial property rights; (iv) other intellectual and
industrial property rights of every kind and nature, however designated, whether
arising by operation of law, contract, license or otherwise; and (v)
applications, registrations, renewals, extensions, continuations, divisions or
reissues thereof now or hereafter in force (including any rights in any of the
foregoing) but excluding trademarks, service marks, trade dress, logos, trade
names, internet domain names, corporate names and other source indicators and
proprietary designations.
“Interchange Fees” means the interchange fees or interchange reimbursement fees
paid or payable to the Bank by the Card Association with respect to the
Accounts, in the Bank's capacity as a Credit Card issuer, and in connection with
Cardholder usage of the Accounts.
“Knowledge” means, (i) with respect to the Company, the actual knowledge of the
Chief Executive Officer of the Company or the Company's Manager and (ii) with
respect to the Bank, the actual knowledge of the President of the Bank or the
Bank's Manager.

001549-0001-13793-Active.14250169.10                
7

--------------------------------------------------------------------------------



“Licensee” means any Person authorized by the Company or any of its Subsidiaries
to operate in and sell Goods and Services from the Company Channels or under the
Company Licensed Marks, solely with respect to such Person's or any of its
Subsidiaries' operation in and sale of Goods and Services from the Company
Channels or under the Company Licensed Marks.
“Loyalty Program” means the program as initially described in Schedule 4.10, as
such program may be modified by the Company from time to time, or any other
points-based or other program that rewards Credit Card usage or other Credit
Card-related metrics with points or other credits that may be redeemed for goods
and/or services. For the avoidance of doubt, the “Loyalty Program” shall not
refer to any loyalty or reward program that Company or its Affiliates may adopt
that is not tied to the Program or the Company Credit Cards.
“Manager” has the meaning set forth in Section 3.3(a) hereof.
“Marketing Commitment” means the obligation of the Bank to fund the amount per
Fiscal Month set forth on Schedule 5.2(b) for the purposes set forth in Section
5.2(b).
“Marketing Fund” means an accounting entry on the books of the Bank representing
the unused portion of the Marketing Commitment, as set forth in Section 5.2(a).
“Marketing Plan” means the document that outlines the objectives, strategies and
tactics, including marketing and promotional programs, including with respect to
new Account solicitation, usage and awareness programs for the applicable Fiscal
Year.
“Net Credit Sales” means, for any date or measurement period, an amount equal to
(A) gross credit sales on Accounts (including gift card sales, sales tax,
delivery charges, Licensee sales and any other amount included in the full
amount charged by Cardholders) charged by Cardholders in respect of any Account
since the Retail Day preceding such date or the beginning of such measurement
period, minus (B) the sum of credits for returned goods and cancelled services
and other credits on Accounts reflected in the Charge Transaction Data since the
Retail Day preceding such date or the beginning of such measurement period.
“New Portfolio” has the meaning set forth in Section 14.1 hereof
“Nominated Purchaser” has the meaning set forth in Section 17.2(a) hereof.
“Operating Committee” has the meaning set forth in Section 3.2(a) hereof.
“Operating Procedures” means the operating procedures for the Program in effect
from time to time in accordance with Section 4.1(a) hereof.
“Parties” means the collective reference to the Company and the Bank.
“Person” means any individual, corporation, business trust, partnership,
association, limited liability company or similar organization, or any
Governmental Authority.
“POS” means point of sale.
“Previously Disclosed” means a disclosure in writing setting forth an exception
to the representations and warranties of the Company or the Bank, as applicable,
in each case as set forth in the corresponding Schedule to this Agreement, which
Schedules are being delivered by the Company and the Bank concurrently with the
execution and delivery of this Agreement by the Parties.
“Privacy Policy” means the privacy policy and associated disclosures to be
provided by the Bank to Cardholders in connection with the Program, which shall
initially be in the form set forth in Schedule 6.2(b), as the same may be
modified from time to time in accordance with this Agreement.

001549-0001-13793-Active.14250169.10                
8

--------------------------------------------------------------------------------



“Private Label Accounts” means the Accounts linked to Private Label Credit Cards
and usable solely for the purpose of financing the purchase of Goods and
Services (and all fees and charges relating thereto) through any Company
Channel.
“Private Label Credit Card” means a Credit Card that bears a Company Licensed
Mark and may be used solely to finance purchases of Goods and Services through
any Company Channel.
“Private Label Launch Date” means a date to be mutually agreed upon by the
Parties to launch the Private Label Credit Card program, but in absence of any
such agreement shall be July 1, 2014.
“Program” means the Co-Branded Credit Card and Private Label Credit Card program
established pursuant to this Agreement.
“Program Assets” means the Accounts (including written off Accounts), Account
Documentation, Cardholder List, Cardholder Data, all Cardholder Indebtedness,
and all rights, claims, credits, causes of action and rights of set-off against
third parties to the extent relating to the foregoing (in each case, whether
held by the Bank or a third party). Program Assets shall not include the Shopper
Data or the Solicitation Material, which shall be and remain the property of the
Company at all times.
“Program Objectives” has the meaning set forth in Section 3.1 hereof.
“Program Purchase Date” has the meaning set forth in Section 17.2(c) hereof.
“Program Website” has the meaning set forth in Section 4.8(a) hereof.
“Program Year” shall mean (i) the period from the Effective Date until the first
anniversary of the Chase Closing Date (or if the Chase Closing Date is not the
first day of a calendar month, the first day of the first full calendar month
following the Chase Closing Date) and (ii) each consecutive twelve (12) month
period commencing on the day following the last day of the first Program Year
and each anniversary of such last day.
“Purchase Notice” has the meaning set forth in Section 17.2(b) hereof.
“Real-Time Prescreen” means a process where a Bank's offer of credit is made to
certain customers pre-qualified by the Bank (per its criteria), in a real-time
pre-approved manner, at the POS in any Company Channel at the time of a
transaction.
“Receiving Party” has the meaning set forth in Section 13.1(c) hereof.
“Renewal Term” has the meaning set forth in Section 16.1 hereof.
“Representative” means a Person's employees, officers, directors, accountants,
consultants and advisors (including outside counsel).
“Retail Day” means any day on which a physical retail store owned or operated by
the Company or any of its Subsidiaries is open for business.
“Retail Merchant” means the Company and any of its Affiliates or Licensees that
accept the Company Credit Cards in accordance with this Agreement.
“Risk Management Policies” means the underwriting and risk management policies,
procedures and practices applicable to the Program as determined and adopted by
the Bank in its reasonable discretion in accordance with the terms of this
Agreement, including risk management policies, procedures and practices for
credit and Account openings, transaction authorization, collections, credit line
assignment, increases and decreases, over-limit decisions, Account closures,
payment crediting and charge-offs.

001549-0001-13793-Active.14250169.10                
9

--------------------------------------------------------------------------------



“Sales Tax Refunds” means refunds, rebates, credits or deductions of sales and
use tax by any taxing authority in respect of a Private Label Account, and all
allowable interest relating thereto.
“Second Look Program” has the meaning set forth in Section 2.2(b) hereof.
“Security Incident” has the meaning set forth in Section 6.1(c) hereof.
“Service Providers” means, with respect to a Person, the vendors, service
providers and subcontractors utilized by such Person in connection with the
performance of services and obligations provided under this Agreement. For the
avoidance of doubt, the Bank and its Affiliates and their respective Service
Providers shall not be deemed to be Service Providers of the Company for
purposes of this Agreement.
“Shopper” means any Person who makes purchases of Goods and Services or
otherwise uses, enters or accesses Company Channels or otherwise contacts or is
contacted by the Company or its Affiliates in connection with their retail
operation (whether or not such Person makes any such purchases).
“Shopper Data” means (i) all personally identifiable information regarding a
prospective or actual Shopper, including all transaction, search, experience and
purchase information obtained in connection with (A) such Shopper using,
entering or accessing Company Channels, submitting an Application or making a
purchase of Goods and Services, (whether or not through use of a Company Credit
Card), including all Charge Transaction Data and all transaction, search and
experience information collected by or on behalf of the Company or an Affiliate
thereof with respect to a Shopper and all line item purchase data and SKU level
data collected about such actual or prospective purchase of Goods and Services,
or (B) such Shopper applying for membership in or being a member of the Loyalty
Program or any other loyalty program from time to time sponsored by the Company
or its Affiliates and any transactions pursuant to the Loyalty Program or other
loyalty program, in each case in clause (A) or (B), whether such information is
obtained by Company and its Affiliates, from the Bank or otherwise and (ii) any
personally identifiable information regarding a Shopper that is otherwise
obtained by (or on behalf of) the Company or any of its Affiliates at any time
(including prior to the date hereof).
“SLA” means each individual performance standard set forth on Schedule 7.2(a).
“Solicitation Materials” means works of authorship, documentation, materials,
artwork, copy, brochures and any other written or recorded materials and any
advertisements in any format or media (including television, radio and
internet), used to promote or identify the Program to Cardholders and potential
Cardholders, including direct mail solicitation materials and coupons.
“Subsidiary” when used with respect to any Person, means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or similar governing body (or if there are not such voting interests,
more than fifty percent (50%) of the equity interest of which) is owned directly
or indirectly by such first Person or by another Subsidiary of such Person.
“Systems” means software, databases, computer hardware, systems, networks and
other computer, information technology and telecommunications assets and
equipment.
“Term” means the Initial Term and each Renewal Term.
“Termination Period” means the period beginning on the earlier of the date of
expiration of this Agreement or the date of any notice of termination pursuant
to Article XVI and ending on either (i) the date the Program Assets are
purchased pursuant to Section 16.2, if the Company or a Nominated Purchaser
purchases the Program Assets, or (ii) the date that either (A) the Company
delivers written notice to the Bank of its election not to purchase the Program
Assets or (B) the right of the Company to purchase the Program Assets expires in
accordance with the terms of this Agreement.

001549-0001-13793-Active.14250169.10                
10

--------------------------------------------------------------------------------



“Trademark Style Guide” means any rules governing the manner of usage of
trademarks, trade names, service marks, logos, trade dress, internet domain
names, corporate names and other source indicators and proprietary designations.
“Transaction” means any purchase, exchange or return of Goods and Services by a
Cardholder using an Account.
“Transition Plan” shall mean the transition plan as to the actions the Parties
shall take to initiate the Program in accordance with this Agreement, which
shall include the components set forth in Schedule 1.1(f) and such other
provisions as the Parties may agree in writing prior to the Effective Date.
“Unamortized Premium” shall mean, on any date, an amount equal to (i) (1/84th)
of the payments received by the Company as set forth in subsection (i) and, if
the Private Label Launch Date has occurred, subsection (ii) of Schedule 9.1(b)
multiplied by (ii) the number of months, if any, rounded to the nearest integer,
remaining before the seventh (7th) anniversary of the Effective Date.
“Unapproved Matter” has the meaning set forth in Section 3.2(d)(ii)(B) hereof.
“Value Proposition” means any loyalty, promotional, discount or reward program
offered to Cardholders in respect of Transactions.
“Year-End Settlement Sheet” has the meaning set forth in Section 7.1(b) hereof.
1.2    Miscellaneous.
  
(a)As used herein, references to:


(i)the preamble or the recitals, Sections or Schedules refer to the preamble,
recitals, Sections or Schedules to this Agreement,


(ii)any reference to an agreement (including this Agreement) refers to the
agreement as amended, modified, supplemented or replaced from time to time,


(iii)any statute or regulation refer to the statute or regulation as amended,
modified, supplemented or replaced from time to time,


(iv)any Governmental Authority include any successor to the Governmental
Authority; and


(v)this Agreement means this Agreement and the Schedules hereto


(vi)the plural number shall include the singular number (and vice versa);


(vii)“herein,” “hereunder,” “hereof” or like words shall refer to this Agreement
as a whole and not to any particular section, subsection or clause contained in
this Agreement;


(viii)“include,” “includes” or “including” shall be deemed to be followed by the
words “without limitation”;


(ix)“$” or “dollars” shall be deemed references to United States dollars.


(b)The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.



001549-0001-13793-Active.14250169.10                
11

--------------------------------------------------------------------------------



(c)Unless the context otherwise requires, the word “or” when used in this
Agreement will be deemed to have the inclusive meaning represented by the phrase
“and/or.”


(d)Unless otherwise explicitly set forth herein, any consent or approval that
may be given by a Party hereunder may be given or withheld in such Party's sole
and absolute discretion.


(e)Unless specified as Business Days, Retail Days, Fiscal Months or Fiscal
Years, all references herein to days, months or years shall be deemed references
to calendar days, calendar months or calendar years.


(f)Unless otherwise expressly specified herein, any document or payment that
otherwise would be due on a day that is not a Business Day shall be deemed to be
due on the first Business Day thereafter.


(g)This Agreement is the product of negotiation by the parties having the
assistance of counsel and other advisers. It is the intention of the parties
that this Agreement not be construed more strictly with regard to one party than
with regard to the other.


ARTICLE II


ESTABLISHMENT OF THE PROGRAM


2.1    Credit Program.
  
(a)General. Beginning as of the Effective Date, the Bank shall offer and issue
the Company Credit Cards. The Bank and the Company shall each use commercially
reasonable efforts to cause the Effective Date to occur no later than March 1,
2014, and the Bank shall use commercially reasonable efforts to cause Real-Time
Prescreen and Batch Prescreen procedures and Instant Credit to be available for
use in the Program by the Effective Date. The Bank shall promptly open a new
Account and issue a new Company Credit Card with respect to each Application
approved in accordance with the Risk Management Policies. Prior to the Private
Label Launch Date, each such new Company Credit Card issued shall be a
Co-Branded Credit Card, and following the Private Label Launch Date, each such
new Company Credit Card shall be a Co-Branded Credit Card or Private Label
Credit Card, as determined by the Bank in accordance with Bank's best practices,
provided, however, that (i) if any Applicant is qualified in accordance with the
credit criteria set forth in the Risk Management Policies to receive a
Co-Branded Credit Card, such applicant shall receive a Co-Branded Credit Card
and (ii) notwithstanding the foregoing provisions of this Section 2.1(a) if any
Applicant requests only a Co-Branded Credit Card or a Private Label Credit Card,
as the case may be, and is qualified in accordance with the credit criteria set
forth in the Risk Management Policies to receive such Company Credit Card, such
Applicant shall be issued such Company Credit Card. Notwithstanding the
foregoing provisions of this Section 2.1(a), prior to the closing of the
purchase and sale pursuant to the Chase Purchase Agreement, the Bank shall not
(i) directly market a Company Credit Card to any Person identified by the
Company as a holder of a credit card serviced and maintained pursuant to the
Chase Program Agreement or (ii) issue a Company Credit Card to any such Person
identified that has been eliminated by the Bank (using commercially reasonable
efforts) from the Bank's pre-screen process. Furthermore, subject to Applicable
Law, the Bank shall reasonably cooperate with the Company's commercially
reasonable efforts to ensure that no Person that is a holder of a credit card
serviced and maintained pursuant to the Chase Program Agreement is issued a
Company Credit Card, it being understood for the avoidance of doubt that the
Bank shall not be required pursuant to this provision to reject any submitted
Application on the basis that the relevant Applicant holds a credit card
serviced and maintained pursuant to the Chase Program Agreement. To the extent
approved in accordance with the terms of this Agreement, the Program shall
include and the Bank shall offer such Approved Ancillary Products and other
payment products as may be incorporated in the Program in the future.


(b)Notice to Cardholders. Prior to the Chase Closing Date, the Bank and the
Company shall prepare jointly a form or forms of notices to each Cardholder of
an Account constituting part of the Chase Program Assets to the effect that such
Cardholder's Account has been acquired by the Bank and, if applicable, also
containing any change of terms notices with respect to any change of terms to be
implemented pursuant to Section 4.7. Such notice shall be in the form approved
by both Parties, which approval will not be unreasonably withheld or delayed,
and will

001549-0001-13793-Active.14250169.10                
12

--------------------------------------------------------------------------------



comply with all requirements of Applicable Law. The Bank shall issue to existing
Cardholders new Company Credit Cards in accordance with Schedule 2.1(b) andshall
maintain existing Account numbers on the Accounts purchased by the Bank pursuant
to the Chase Purchase Agreement to the extent technologically and operationally
feasible and practicable. The costs of preparation and mailings of such notices
and new Company Credit Cards shall be borne by the Bank. The mailings shall be
made in such manner and at such time as the Bank and the Company may mutually
agree.


2.2    Exclusivity.


(a)General. Except as otherwise provided in this Section 2.2, during the Term
(excluding the Termination Period), the Company agrees that it and its
Subsidiaries shall not, by themselves or in conjunction with or pursuant to
agreements with any bank or other Credit Card issuer other than the Bank or its
Affiliates, issue, or market the issuance of, in the United States a Credit Card
bearing a Company Licensed Mark, other than through the Program; provided,
however, that nothing in this Agreement shall restrict the Company or any of its
Subsidiaries from negotiating and entering during the Term into an agreement
with a third party to issue or market the issuance of any such Credit Card
subsequent to the Term.


(b)Second-Look Credit Card Program. Notwithstanding Section 2.2(a), Company and
its Affiliates shall have the right at any time during the Term to establish a
program (the “Second Look Program”) for issuing Credit Cards, using the Company
Licensed Marks, to customers (i) whose Applications have been declined by the
Bank or (ii) whose Accounts have been closed by the Bank for any reason. Upon
the request of the Company, to the extent permitted by Applicable Law, the Bank
shall forward to the Company or a provider of secondary financing the
Applications or Account information with respect to such customers and shall
take such other actions as are reasonably requested by the Company in order to
facilitate the issuance of Credit Cards to such customers pursuant to such
program.


(c)Retail Portfolio Acquisition. Notwithstanding Section 2.2(a), the Bank's sole
rights with respect to Credit Card portfolios acquired by the Company, its
Subsidiaries or its Affiliates during the Term are set forth in Article XIV
hereof.


(d)International Products. Notwithstanding Section 2.2(a), this Agreement does
not restrict in any way the Company's rights with respect to (i) any Credit
Card, whether or not bearing a Company Licensed Mark, in any country, territory
or jurisdiction outside of the United States or (ii) any activities primarily
directed at any Person whose primary residence is not in the United States.


(e)Other Products. Except to the extent expressly set forth in this Section 2.2,
the Company and its Affiliates shall not be restricted in any way with respect
to any activities or payment products. For the avoidance of doubt, the Company,
its Subsidiaries and its Affiliates shall be free to do any of the following at
any time:


(i)Issue or market the issuance of, whether itself or through an agreement with
a third party, any payment products not expressly covered in Section 2.2(a)
(e.g., the Company and its Affiliates shall not be restricted from issuing,
marketing or otherwise taking action with respect to (A) gift cards, pre-paid
cards, smartcards or stored value cards, whether or not bearing a Company
Licensed Mark, (B) debit cards, or (C) payment plans, in each case, regardless
of form factor (e.g., card, virtual, mobile, etc.));


(ii)accept any form of payment or payment product in any Company Channel;


(iii)participate in rewards programs and promotions by card associations or for
cards not branded with any of the Company Licensed Marks (e.g., American Express
Membership Rewards) including, but not limited to, general purpose Credit Cards,
internet-only payment products, or internet-only or mobile payment products such
as e-wallet, in any sales channel; or


(iv)modify the Loyalty Program or offer, establish, maintain or modify any other
loyalty or rewards program of any type that is not related to or integrated with
Company Credit Cards, so long as (A) the

001549-0001-13793-Active.14250169.10                
13

--------------------------------------------------------------------------------



Loyalty Program is providing at least the value to the Cardholder that it was
providing before the modification and (B) at all times after the Private Label
Launch Date, the value of the Loyalty Program to the Cardholder is greater than
the value of any other loyalty or rewards program of any type that is not
related to or integrated with Company Credit Cards.


ARTICLE III


PROGRAM MANAGEMENT AND ADMINISTRATION


3.1    Program Objectives. In performing its responsibilities with respect to
the management and administration of the Program, each Party shall be guided by
the following Program objectives (the “Program Objectives”), which shall in no
event override or limit any of the express rights or obligations of the Parties
hereunder:


(a)
to drive Company retail sales and profitability;



(b)
to optimize the Company's multi-channel strategy;



(c)
to preserve and grow the Company's brand and deepen relationships with Shoppers;



(d)
to maintain and improve customer insight and analysis and enhance the Company's
customer experience; and



(e)
to retain and grow Accounts and increase Company Credit Card usage to optimize
Program economics for both the Company and the Bank on a basis that is in the
best interest of the business of the Company and its Affiliates.



3.2    Operating Committee.
 
(a)Establishment of the Operating Committee. The Company and the Bank hereby
establish a committee (the “Operating Committee”) to oversee and review the
conduct of the Program pursuant to this Agreement and to perform any other
action that, pursuant to any express provision of this Agreement, requires its
action.


(b)Composition of the Operating Committee. The Operating Committee shall
initially consist of six (6) members, of whom three (3) members shall be
nominated by the Company (the “Company Designees”) and three (3)members shall be
nominated by the Bank (the “Bank Designees”). The initial Company Designees and
the Bank Designees will be the Persons specified in Schedule 3.2(b). Each of the
Company and the Bank shall have the option to appoint one (1) additional Company
Designee or Bank Designee, as applicable, to the Operating Committee. Each Party
shall designate its Manager to serve as one of its designees on the Operating
Committee. Each Party shall at all times have as one of its designees the Person
with overall responsibility for the performance of the Program within his or her
respective corporate organization, which in the case of the Bank, shall be the
Chief Financial Officer or Chief Client Officer of the Credit Card business of
the Bank, and in the case of the Company, shall be the Chief Financial Officer
or the Chief Operating Officer. The Bank and the Company may each substitute its
designees to the Operating Committee from time to time so long as its designees
continue to satisfy the above requirements, provided that each Party shall
provide the other Party with as much prior notice of any such substitution as is
reasonably practicable under the circumstances. Notwithstanding the foregoing,
the size of the Operating Committee may be modified as the Company and the Bank
may mutually agree.


(c)Functions of the Operating Committee. The Operating Committee shall:


(i)
oversee Program marketing activities, including review and approval of the
Marketing Plan;




001549-0001-13793-Active.14250169.10                
14

--------------------------------------------------------------------------------



(ii)
review collection strategies and collection metrics;



(iii)
monitor activities of competitive programs and identify implications of market
trends;



(iv)
approve the use of any third Person, other than any Affiliate of the Bank, to
perform any of the obligations to be performed by the Bank under the Program
that will involve direct contact between such Person and any Cardholder,
customer or employee of the Company or any of the Company's Affiliates or that
is material to the operation of the Program;



(v)
approve the use of any offshore location (whether owned and operated by the Bank
and its Affiliates or any third Person) for the performance of any the Bank's
Program servicing functions;



(vi)
evaluate and review changes to the Risk Management Policies (which shall be
submitted to the Operating Committee no later than thirty (30) days prior to the
date of such proposed change together with the expected pro forma effects of
such changes on key performance indicators such as open-to-buy, approval rates,
authorization rates, Net Credit Sales, and voluntary and involuntary Account
attrition (to the extent known and based upon historical analysis and
forecasts)).



(vii)
evaluate and approve any of the following:



(A)
(i) changes to the Operating Procedures set forth in Schedule 4.1(a) and (ii)
any changes to the Bank's standard operating procedures that either (A) are not
similarly applicable to all other Credit Card programs and portfolios of the
Bank and its Affiliates or (B) would create significant impact to the Company
Channels or create significant expense to the Company;



(B)
offering of new Credit Cards or Approved Ancillary Products, or other payment
products, as part of the Program;



(C)
changes to the Transition Plan; and



(D)
changes to the SLAs applicable to the Program;



(viii)
evaluate all changes in Account terms and approve any material changes in
Account terms, it being understood and agreed that any changes to any of the
terms set forth on Schedule 4.7, and any imposition of any additional fee or
cost on Cardholders in respect of the Accounts not set forth in such Schedule
shall be deemed material and shall require such approval;



(ix)
approve the design of Credit Card Documentation and any changes thereto;



(x)
review customer service, collections and other servicing performance and
reporting aspects of the Program against SLAs and other requirements of this
Agreement;



(xi)
oversee compliance with Applicable Law, the Risk Management Policies, Operating
Procedures and other Program operations and procedures; and



(xii)
carry out such other tasks as are assigned to it by this Agreement or jointly by
the Parties.




001549-0001-13793-Active.14250169.10                
15

--------------------------------------------------------------------------------



(d)Proceedings of the Operating Committee.


(i)Meetings and Procedural Matters. The Operating Committee shall meet (in
person, telephonically or by video conference) not less frequently than (A)
monthly during the first six months after the Effective Date and (B) quarterly
after the first six months after the Effective Date, provided that unless
otherwise agreed by all Operating Committee members, not less than one (1)
meeting per year shall be in person or by videoconference and not less than one
(1) meeting per year shall be in person at the Company's facilities. In
addition, any member of the Operating Committee may call a special meeting by
delivery of at least five (5) Business Days' prior notice to all of the other
members of the Operating Committee, which notice shall specify the purpose for
such meeting. Except to the extent expressly provided in this Agreement, the
Operating Committee shall determine the frequency, place (in the case of
meetings in person) and agenda for its meetings, the manner in which meetings
shall be called and all procedural matters relating to the conduct of meetings
and the approval or disapproval of matters thereat.


(ii)Actions.


(A)Except as provided otherwise below with respect to Company Matters and Bank
Matters, all decisions of the Operating Committee shall be unanimous decisions,
with each Party having one vote (which may be allocated to any Operating
Committee designee of such Party (and which designee may be changed with respect
to any matter under consideration without prior notice to the other Party so
long as only one designee of each Party shall vote on each matter). A quorum,
consisting of at least one (1) member (or permitted substitute or delegate) from
each of the Bank and the Company, must be present to transact business at any
meeting.


(B)If the Operating Committee fails to approve any matter by the required
unanimous approval of each Party's voting Operating Committee member (an
“Unapproved Matter”) within ten (10) Business Days after the relevant initial
vote, then the President of the Credit Card business of the Bank and the Chief
Operating Officer of the Company (or any other similarly ranking officer of the
Bank or the Company, as the case may be, who is not an Operating Committee
member and shall have been designated in writing by the Company or the Bank, as
applicable, to the other Party) shall in good faith attempt to resolve the
matter. Any such resolution by such senior officers shall be deemed to be the
action and approval of the Operating Committee for purposes of this Agreement.
If after ten (10) Business Days, the Unapproved Matter remains unresolved by
such senior officers of the Company and the Bank, the failure to agree shall
constitute a deadlock. In the event of a deadlock, the final decision shall rest
with the Company in thecase of Company Matters and with the Bank in the case of
Bank Matters. If a deadlock should occur with respect to a matter that is
neither a Company Matter nor a Bank Matter, the matter shall be deemed rejected
by the Operating Committee.


(C)Notwithstanding the foregoing, no changes to the Account terms or any other
Program terms in effect immediately prior to the Effective Date, other than the
initial changes to the Account terms to be made as described in Schedule 4.7
shall be made prior to the first anniversary of the Effective Date; provided,
however, that if a Party concludes that such a change is required by Applicable
Law, such Party may make such change without regard to this clause (C) if such
Party would have final decision-making authority with respect to such change
following the first anniversary of the Effective Date.


(D)Notwithstanding anything to the contrary contained herein, the Bank shall not
override any vote of the Company Designees in a way that would result in any
aspect of the Program being more onerous or less beneficial to the Cardholders
or the Company than Comparable Partner Programs unless (i) the Bank's position
on the issue is required by Applicable Law and (ii) the Bank adopts, and
certifies to the Company that it has adopted, the same position with respect to
each of its other Credit Card programs and portfolios that are similarly
impacted by such Applicable Law or to which such Applicable Law could similarly
be applied.

001549-0001-13793-Active.14250169.10                
16

--------------------------------------------------------------------------------





(e)Company Matters. In accordance with and subject to this Section 3.2, the
Company shall have the ultimate decision making authority with respect to any
Unapproved Matters in respect of the following matters (the “Company Matters”):


(i)the look, feel, and marketing content and design, and changes thereto, of
Company Credit Cards, Credit Card Documentation, the Program Website, any
Program related social media pages or “apps,” Solicitation Materials or other
communications to Cardholders (except for content thereof that is dictated by
Applicable Law) and collateral aesthetics of any of the foregoing;


(ii)look, feel and content of Billing Statements, except for content that is
dictated by Applicable Law;


(iii)the Marketing Plan, the marketing and promotion of the Program, and the
usage of the Marketing Fund;


(iv)any capital expenditures of the Company and its Affiliates, including in
connection with any proposed changes to the Company Systems (whether resulting
from any change to any the Bank System or otherwise);


(v)the approval of any new Credit Card products, including Approved Ancillary
Products (other than the products listed on Schedule 1.1(a) as of the date
hereof, which have already been approved) or other products and services
proposed to be offered to Cardholders and the approval of any compensation
payable to the Company in respect thereof (provided that (i) the Company shall
not receive compensation in respect of those Approved Ancillary Products listed
on Schedule 1.1(a) as of the date hereof, and (ii) the economic terms and
compensation arrangements related to other approved products or services must be
acceptable to both Parties);


(vi)the design, implementation, modification or any changes to any terms of the
Loyalty Program;


(vii)the administration of the Program in Company Channels, including the
implementation of Instant Credit, Real-Time Prescreen and web applications,
equipment and capabilities at POS, and determination of all marketing processes
in Company Channels;


(viii)the approval of any outsourcing arrangements in which the Service Provider
would have direct contact with Cardholders;


(ix)the provision of any servicing function applicable to the Program from any
location other than locations of the Bank or its Affiliates (or any permitted
Service Provider thereof) in the United States;


(x)communications and/or contacts with Cardholders (other than as required to
comply with Applicable Law); and


(xi)any changes to the Company's privacy policies.


(f)Bank Matters. In accordance with and subject to this Section 3.2, the Bank
shall have the ultimate decision making authority with respect to any Unapproved
Matters in respect of the following matters (“Bank Matters”):


(i)content and application of Risk Management Policies, subject to Bank's
obligations under this Agreement (including those obligations set forth in
Section 4.6), and any changes to Risk Management Policies, provided that (A) the
Bank shall implement such changes only in accordance with Section 4.6 and (B)
the Bank shall not exercise the right to adopt any such change unless (1)(x) the
change is dictated by Applicable Law or (y) the Bank has concluded such change
is necessary to respond to an adverse change in the creditworthiness of the

001549-0001-13793-Active.14250169.10                
17

--------------------------------------------------------------------------------



Company's through the door population or Cardholder base, as applicable, and (2)
the Bank certifies in writing that the Bank has adopted and applies such Risk
Management Policy in each of the Comparable Partner Programs and with respect to
each segment of Persons in each of the Bank's other Credit Card programs and
portfolios that exhibit comparable credit qualities as the Applicants and/or
Cardholders affected by such change;


(ii)(A) changes in Account terms dictated by Applicable Law and (B) changes to
the contract terms or legal descriptions of the Accounts but solely to the
extent such changes (1) are not in conflict with the cardholder terms set forth
on Schedule 4.7 and (2) do not impose any additional fee or cost on Cardholders
in respect of the Accounts;


(iii)content and implementation of the Privacy Policy, provided that the Privacy
Policy may not restrict the Company's access to or use of Cardholder Data or
Shopper Data unless such restriction is dictated by Applicable Law and
consistently applied to Bank's and its Affiliates' other Credit Card programs
and portfolios; and


(iv)content of Account Documentation and Solicitation Materials that is dictated
by Applicable Law.


3.3    Program Relationship Managers; Program Team.
  
(a)The Company and the Bank shall each appoint one full-time employee as Program
relationship manager (each, a “Manager”). The Managers shall exercise day-to-day
operational oversight of the Program, subject to the actions and decisions of
the Operating Committee, and coordinate the partnership efforts between the
Company and the Bank, shall report to the designees on the Operating Committee
of the Party appointing such Manager and shall conduct their Program
responsibilities in accordance with the actions and decisions of the Operating
Committee. Managers will collaborate to determine regular meeting dates,
reporting requirements, management processes, and critical business issues that
should be brought to the Operating Committee. The Managers shall also execute
the annual business plan for the Program. The Company and the Bank shall
endeavor to provide stability and continuity in the Manager positions and each
Party's other Program personnel.


(b)The initial Manager of the Company is set forth in Schedule 3.3(b).


(c)The initial Manager of the Bank is set forth in Schedule 3.3(c). The Bank's
Manager shall report directly to the Director of Client Sales assigned to the
Program. The Bank's Manager's performance-based compensation shall be tied
directly to the performance of the Program. The Company shall have the right to
require the reassignment of the Bank's Manager in the event that the Company is
dissatisfied with the Bank's Manager's performance and in such case the Bank
shall fill the vacant Bank Manager position subject to the terms of this Section
3.3(c). With respect to future the Bank Manager candidates, the Bank shall seek
to propose candidates with substantial Program relevant experience, including
experience with the luxury retail businesses, ecommerce initiatives, comparable
customer demographics and loyalty programs, and the Company shall have the right
to interview any new Manager proposed to be appointed by the Bank.


(d)The Bank shall maintain a Program team having Competitive expertise and
experience commensurate with a Credit Card program of the size and nature of the
Program and meeting the requirements and specifications set forth in Schedule
3.3(d). No member of the Bank's Program team shall be concurrently assigned to
any program operated by the Bank or any of its Affiliates pursuant to any
agreement or arrangement with any retail competitor, including those listed in
Schedule 1.1(d), without the approval of the Company.



001549-0001-13793-Active.14250169.10                
18

--------------------------------------------------------------------------------



ARTICLE IV


PROGRAM OPERATIONS


4.1    Operation of the Program.


(a)The initial Operating Procedures applicable to various aspects of the
operation of the Program shall be the operating procedures attached hereto as
Schedule 4.1(a). Changes to such Operating Procedures shall only be made with
the approval of the Operating Committee.


(b)The Bank shall use commercially reasonable efforts to ensure that the
Program's features and functionality shall be at a Competitive and
industry-leading level.


4.2    Certain Responsibilities of the Company. In addition to its other
obligations set forth elsewhere in this Agreement, the Company agrees that
during the Term and continuing until the end of the Termination Period it shall:


(a)in accordance with the Marketing Plan, solicit new Accounts through display
in Company Channels of Solicitation Materials and of Applications provided by
the Bank, and, to the extent set forth herein, by providing a link to the
Program Website and by implementing in-store instant credit procedures as set
forth in this Agreement and otherwise administer all marketing initiatives in
the Company Channels in accordance with such Marketing Plan;


(b)cooperate in the development and administration of the Marketing Plan in
accordance with this Agreement;


(c)implement in a timely manner the aspects of the Transition Plan for which the
Company is responsible;


(d)subject to the Bank's compliance with its training obligations pursuant to
Section 5.4, integrate training with respect to the Program into the Company's
schedule and materials for the training of store personnel;


(e)install and implement Instant Credit, Real-Time Prescreen and web
applications, procedures, devices and/or facilities (as provided by the Bank) in
physical store Company Channels at the customer service counter and/or POS
locations, in each case subject to Operating Committee approval (including
approval regarding testing of such installation and the extent and timing of
such installation); and


(f)support the Program as set forth in Schedule 4.2(f).


4.3    Certain Responsibilities of the Bank. In addition to its other
obligations set forth elsewhere in this Agreement, the Bank agrees that during
the Term and continuing until the end of the Termination Period it shall:


(a)cooperate in the development, implementation and administration of the
Marketing Plan, implement its obligations under the Marketing Plan in the Bank
channels and fund Program expenses in accordance with this Agreement;


(b)review and process Applications in accordance herewith (including
Applications submitted in each form (including paper and electronically
submitted) and through each Application channel);


(c)prepare, process and deliver an adequate supply of Account Documentation in
accordance with the terms of this Agreement;


(d)comply (and cause its applicable Affiliates to comply) with the terms of the
Credit Card Agreements, the Privacy Policy and all Cardholder opt-ins and
opt-outs;

001549-0001-13793-Active.14250169.10                
19

--------------------------------------------------------------------------------





(e)implement pre-screened Application programs in accordance with the Marketing
Plans;


(f)maintain call centers and call center personnel necessary and adequate to
respond to inquiries from Cardholders, including in accordance with Section
4.11(a); address billing related claims and adjustments (including by making
finance charge and late fee reversals and rebates), establishing new Accounts,
authorizing transactions, and assigning, increasing and decreasing credit lines,
all in accordance with the terms of this Agreement, the Risk Management Policies
and the Operating Procedures;


(g)authorize or deny requests for authorization of transactions initiated with
Company Credit Cards in accordance with the Risk Management Policies, including
by providing the Company with Instant Credit devices and/or facilities (in the
form of 2-D barcode readers) for installation in accordance with Section 4.2(e)
that (i) provide for real-time, immediate Application decisioning and extension
of credit to qualifying Persons for real-time purchases by such Persons and (ii)
enable Cardholders and Company sales associates to access certain information
relating to the Cardholder's Account (such as Loyalty Program information,
Transaction information, open-to-buy limits and available rewards) at POS;


(h)extend credit on newly originated and existing Accounts in accordance with
the Risk Management Policies;


(i)undertake required credit bureau reporting;


(j)implement in a timely manner the aspects of the Transition Plan for which the
Bank is responsible;


(k)process remittances from Cardholders and process credit balance refunds in
accordance with the Operating Procedures;


(l)maintain adequate Systems and other equipment and facilities necessary or
appropriate for servicing the Program;


(m)provide training with respect to the Program as further set forth in Section
5.4 below;


(n)ensure that the Account Documentation, the Solicitation Materials and any
other documentation used in connection with the Program comply with requirements
of Applicable Law;


(o)provide all necessary support services to ensure the Program is fully
operational in accordance with Applicable Law and the requirements of this
Agreement; and


(p)handle collection and recoveryefforts in respect of Accounts and the
servicing of Accounts in accordance with the Bank's policies and practices
applicable to the Program from time to time, the terms of this Agreement,
including the Program Objectives, and Applicable Law.


4.4    Ownership of Accounts; Account Documentation.


(a)Except to the extent of the Company's ownership of the Company Licensed
Marks, and without limiting the Company's right to review and approve the form
and content of the Credit Cards and Account Documentation pursuant to Section
4.5 hereof, the Bank shall be the sole and exclusive owner of all Accounts and
Account Documentation and shall have all rights, powers, and privileges with
respect thereto as such owner; provided that the Bank shall exercise such rights
consistent with the provisions of this Agreement and Applicable Law. All
purchases of Goods and Services in connection with the Accounts and the
Cardholder Indebtedness shall create the relationship of debtor and creditor
between the relevant Cardholder and the Bank, respectively. The Company
acknowledges and agrees that (i) it has no right, title or interest (except for
its right, title and interest in the Company Licensed Marks and the option to
purchase the Program Assets under Section 17.2) in or to, any of the Accounts or
Account Documentation or any proceeds of the foregoing, and (ii) the Bank
extends credit directly to

001549-0001-13793-Active.14250169.10                
20

--------------------------------------------------------------------------------



Cardholders. As between Company and the Bank, subject to the Bank's chargeback
rights in Sections 8.4 and 8.5, all credit losses, including fraud, credit,
deceased, bankruptcy, or unauthorized transactions on Accounts, shall be borne
solely by the Bank without recourse to Company.


(b)Except as expressly provided herein (including in Section 9.1 and the
Schedules referenced therein), the Bank shall be entitled to (i) receive all
payments made by Cardholders on Accounts, (ii) retain for its account all
Cardholder Indebtedness and all other fees and income authorized by the Credit
Card Agreements and collected by the Bank with respect to the Accounts and
Cardholder Indebtedness, and (iii) retain for its account all income from
selling Approved Ancillary Products as shall have been approved by the Operating
Committee in connection with the approval of the offering of such Approved
Ancillary Products. For the avoidance of doubt, the Company shall retain all
revenues it receives from all Inserts (other than any Inserts promoting the
Company Credit Cards or Approved Ancillary Products that the Company may permit
to be produced and distributed in accordance with the Marketing Plan).


(c)The Bank shall fund all Cardholder Indebtedness on the Accounts.


(d)The Bank shall have the exclusive right to effect collection of Cardholder
Indebtedness and shall notify Cardholders to make payment directly to it in
accordance with its instructions. The Company grants to the Bank a limited power
of attorney (coupled with an interest) to sign and endorse the Company's name
upon any form of payment that may have been issued in the Company's name in
respect of any Account. The Bank shall, and shall ensure that any third party
collectors, minimize the usage of the Company Licensed Marks or other names or
Marks of the Company in any collections efforts; provided, however, that the
Bank, and its third party collectors, may use the Company Licensed Marks or
other names or marks of the Company in order to identify the Account.


4.5    Branding of Accounts/Company Credit Cards/Credit Card
Documentation/Solicitation Materials.
 
(a)The Credit Card Documentation and the Solicitation Materials shall be in the
design and format specified by the Company and approved by the Operating
Committee; provided that the Bank shall be responsible for ensuring that the
Credit Card Documentation and the Solicitation Materials comply with Applicable
Law and for ensuring that the Solicitation Materials and Credit Card
Documentation are in conformity with the Credit Card Agreements.


(b)The Bank shall be responsible for, and bear the cost of, the design (to the
Company's specifications), development, production and delivery of the Credit
Card Documentation and the Solicitation Materials, provided that the design,
form and content of the Credit Card Documentation shall be subject to the
approval of the Operating Committee as set forth in Article III; provided,
further, that the Company may choose to design, develop and deliver any
Solicitation Materials. Subject to the approval provisions of Section 5.2(c),
out-of-pocket costs incurred by the Bank for the printing and delivery of
Solicitation Materials (but not any costs incurred by the Bank with respect to
the design and development of the Solicitation Materials, which shall be borne
solely by the Bank without reimbursement) shall be reimbursed from the Marketing
Fund. If a request or requirement (as applicable) of the Company with regard to
any Credit Card Documentation or Solicitation Materials requires a variation
from the Bank's standard specifications, and such variation causes an increase
in any cost of the Bank, the Company shall bear the additional expense.


(c)Company Licensed Marks shall appear prominently on the face of the Company
Credit Cards. The Company Credit Cards shall not bear the Bank's Licensed Marks;
provided, however, the Bank's name will appear on the back of the card in order
to identify the Bank as the credit provider under the Program, together with any
other disclosures required by Applicable Law.


4.6    Underwriting and Risk Management.
  
(a)The Bank shall accept or reject any Application based solely upon application
of the credit criteria contained in the then-current Risk Management Policies.
Upon satisfaction by an Applicant of the applicable credit criteria set forth in
the Risk Management Policies, the Bank shall promptly establish a Private Label
Account or Co-

001549-0001-13793-Active.14250169.10                
21

--------------------------------------------------------------------------------



Branded Account, as applicable, for such Applicant. In accordance with the Risk
Management Policies, the Bank shall have the right, power and privilege to
review periodically the creditworthiness of Cardholders to determine the range
of credit limits to be made available to an individual Cardholder and whether or
not to suspend or terminate credit privileges of such Cardholder. Underwriting
and credit decision actions taken by the Bank with respect to an Applicant or
Cardholder under this Program shall not be less favorable to the Company or such
Applicant or Cardholder than actions the Bank would take with respect to an
applicant or cardholder with the same credit characteristics for eight-five
percent (85%) of credit card programs or portfolios that are subject to
supervision by Bank Parent's risk management department, excluding any
portfolios pursuant for which the Bank is directly compensated by its partner to
apply underwriting criteria that are less stringent than Bank's standard
underwriting criteria. Beginning on the Effective Date and continuing until the
end of the Termination Period, the Bank shall make available to the Company
Instant Credit in all Company Channels approved by the Operating Committee.


(b)The Bank shall comply with the Risk Management Policies, as such Risk
Management Policies may be amended from time to time in accordance with the
provisions of this Agreement. Each Party may propose modifications of any aspect
of the Risk Management Policies in accordance with this Section 4.6. In
connection with any proposed material change to the Risk Management Policies,
the Bank shall, upon the request of the Company, offer the Company the
opportunity to test such change for a limited period of time on a segment of
Accounts or region of stores (as reasonably determined by the Bank in
consultation with the Company to be a segment or region that is representative
of the portfolio as a whole (or the portion of the portfolio to be impacted by
the proposed change) but sufficiently small so as not to have an impact on
overall Program performance) and evaluate the results of such test with the
Bank. In addition, if the Bank proposes to make a modification to the Risk
Management Policies, then, unless otherwise agreed by the Company, the Bank
shall deliver all of the following information relating to such proposed
modification:


(i)a reasonable description of the proposed modification and the Bank's
rationale for the proposed modification;


(ii)a forecast reflecting the projected effects of the modification on key
Program indicators (including approval rates for new Accounts and Transactions,
open-to-buy levels, Net Credit Sales and voluntary and involuntary attrition)
and estimated impact on Program profitability of such modification;


(iii)the results of any testing done with respect to, or other data or analysis
supporting, the proposed modification to the Risk Management Policies; and


(iv)the criteria for applying such modification, including the targeted
population segment of Cardholders or Applicants.


(c)The Bank shall not implement or require the Company to implement any
significant change to the Risk Management Policies between October 1 and January
15 of any year; provided, however, that the Bank may in any event implement a
change required by Applicable Law at any time such Applicable Law becomes
effective (or in the case of any Applicable Law already in effect, at any time
such Applicable Law is determined to be required to be applied to the Bank or
the Program).


(d)If the Bank has implemented or is planning to implement a change to the Risk
Management Policies as a Bank Matter, and such planned or implemented change has
or is reasonably expected to have a material adverse effect on approval rates
and Net Credit Sales based upon a written pro forma analysis based upon
reasonable assumptions or based upon other reasonable supporting documentation
delivered by the Company to the Bank, then, not later than the one hundred
eightieth (180th) day following the implementation of such change to the Risk
Management Policies, the Company may, by notice to the Bank, initiate a thirty
(30) day negotiation period. If the Parties fail to agree to changes to the
Agreement that eliminate the adverse effect in all material respects, the
Company shall be entitled to terminate this Agreement.



001549-0001-13793-Active.14250169.10                
22

--------------------------------------------------------------------------------



(e)The Bank shall perform all necessary security functions in accordance with
the Risk Management Policies to minimize fraud in the Program due to lost,
stolen or counterfeit cards and fraudulent applications. The Company agrees to
use commercially reasonable efforts to cooperate with the Bank in such
functions.


(f)The Bank shall consider and propose from time to time changes to the Risk
Management Policies designed to cause the Risk Management Policies applicable to
relevant Applicant and Cardholder segments of the Program to be at least as
favorable to such Applicant and Cardholder segments as are the risk management
policies applied to the Comparable Partner Programs.


4.7    Cardholder Terms.(a) The terms and conditions of the Accounts purchased
by the Bank pursuant to the Chase Purchase Agreement shall be amended as soon as
practicable following the Chase Closing Date to be, and the terms and conditions
of all Accounts originated following the Effective Date shall be, as set forth
on Schedule 4.7. Changes to the terms and conditions of the Accounts may be made
only in accordance with the Operating Committee evaluation and approval
requirements set forth in ARTICLE III.


(b)The Card Association for all Co-Branded Credit Cards shall be a Card
Association specified by the Company. Except as otherwise approved by the
Operating Committee, the Bank shall be, at all times during the Term, a member
in good standing in such Card Association and any successor thereto. The Company
shall have the right to manage the Company's relationship with the Card
Association with respect to the Program, including by negotiating the level of
marketing and financial support provided by the Card Association. The Bank shall
reasonably cooperate with the Company in good faith in connection with the
Company's efforts to obtain marketing and financial support and any other
available benefits from the Card Association. Any financial, marketing or other
support provided by the Card Association to Company pursuant to Company's
agreement with the Card Association to use the Card Association for the Program
shall belong entirely to Company. Subject to prior consultation with the Bank,
the Company shall have the right to elect to change the Card Association. The
Bank shall be solely responsible for all membership, transaction or other fees,
assessments or charges at any time imposed by the Card Association with respect
to the Program.


(c)Unless otherwise agreed by the Company, the account numbers, bank
identification numbers and expiration dates of all Accounts constituting part of
the Chase Program Assets shall remain the same after the Chase Closing Date.


4.8    Program Website.


(a)Development of Program Website. The Bank shall develop and maintain, at the
Bank's expense, a Company-branded website providing internet services for
Cardholders and potential Cardholders, with the look and feel consistent with
the Company's website (“Program Website”) which Program Website shall be
operational commencing with the Effective Date and shall include a
mobile-optimized site for mobile and tablet devices. All written content of the
Program Website (other than content thereon constituting copies of or links to
Account Documentation) shall be deemed Solicitation Materials subject to review
and approval of the Operating Committee in accordance with the provisions of
Section 4.5. The Program Website shall be accessed solely by means of links from
the Company's website and other websites as agreed upon by the Operating
Committee and shall contain or otherwise be associated with only such material
and links as shall be agreed by the Operating Committee from time to time. The
Company will provide such links on its website to the Program Website as the
Operating Committee shall determine from time to time. The Program Website shall
include, at a minimum, the features and functionality set forth on Schedule 4.8
and any other features and functionality as are made available by the Bank on
the program websites of any other private label or co-branded credit card
programs as to which the Bank is issuer or servicer (which features and
functionality shall be provided to Company as soon as reasonably practicable
after becoming available to such other Programs, unless otherwise elected by
Company), and such other functions as may be approved by the Operating Committee
from time to time.


(i)Applications. The Program Website shall permit potential Cardholders to
access an Application, to complete and submit the Application online and receive
real-time approvals of such Application in accordance with the Risk Management
Policies and Operating Procedures and shall be incorporated into the sales

001549-0001-13793-Active.14250169.10                
23

--------------------------------------------------------------------------------



stream. Cardholders that submit Applications online and are not approved in
accordance with the Risk Management Policies and Operating Procedures shall not
receive real-time declines but shall instead be notified that their Application
requires further review. The Program Website shall only make proactive offers of
credit to potential Cardholders if such potential Cardholders have already been
pre-approved in accordance with the Risk Management Policies through a
pre-screening process, provided that the Program Website shall only make
proactive offers of credit at such times and in such manner and through use of
such Solicitation Materials as the Company has previously approved in writing.


(ii)Cardholder Customer Service. The Program Website shall permit Cardholders to
(i) view (A) the Cardholder's Account information, Billing Statements,
Transaction information, and all other information contained in such Billing
Statement and (B) via a dedicated rewards summary page, Loyalty Program
Information, reward status and point accumulation; (ii) view electronic copies
of sales slips of the Cardholder's Transactions, including the Cardholder's
signature (provided such sales slips and signatures are transferred to the Bank
in a digital format); and (iii) make payments on the Cardholder's Account via
automated clearing house transfer or other payment mechanism approved by the
Operating Committee. The Program Website shall provide the ability to deliver
customized marketing messages and targeted offers or promotions to Cardholders
on the basis of criteria such as shopping behavior, customer profiles or
geographic location.


(b)Performance Standards. The Bank shall provide the Program Website free from
programming errors and defects in workmanship and materials that impact
functionality, accuracy or security of the Program Website or the ability of
Cardholders to use the Program Website and in accordance with Industry
Standards. The Bank shall conform the Program Website to the performance
capabilities, characteristics, specifications, functions and other standards
generally applicable to leading private label or co-branded Credit Card program
websites and required under this Agreement.


(c)Customer Privacy. The Bank shall ensure that the Privacy Policy is clearly
and prominently posted on the pages of the Program Website.


(d)Server Condition. The Bank shall use commercially reasonable efforts to cause
the server it will use to host the Program Website to (i) be in good operating
condition and current with evolving technologies, (ii) contain sufficient
operating capability to allow unlimited access to the Program Website,
twenty-four (24) hours a day, seven (7) days a week, and (iii) operate and allow
access without interruption, subject to scheduled maintenance as set forth on
Schedule 7.2(a).


(e)Program Website Maintenance. During the Term of this Agreement and continuing
until the end of the Termination Period, the Bank shall:


(i)ensure that the Program Website is at all times solely under the Bank's
control (subject to the Company's rights under this Agreement); and


(ii)ensure that the Bank at all times owns all Systems and content used in
connection with the Program Website, or has the license, right or privilege to
use such Systems and content; and ensure that such Systems and content and the
operation thereof do not infringe or violate any Intellectual Property or other
rights of any third party.


4.9    Sales Taxes. The Company and its Subsidiaries shall promptly pay any
sales taxes due and payable by them relating to the sale of any Goods and
Services. The Bank shall notify the Company of any amounts written-off on
Private Label Accounts by the Bank, identified by Account, and shall sign such
forms and provide any such other information as requested by the Company to
enable the Company to recover any Sales Tax Refunds attributable to any Private
Label Account that has been written-off by the Bank. The reasonable
out-of-pocket costs incurred in connection with the Company's obtaining such
Sales Tax Refunds shall be borne by the Company. The Company shall be entitled
to retain 100% of any recovered Sales Tax Refunds.



001549-0001-13793-Active.14250169.10                
24

--------------------------------------------------------------------------------



4.10    Loyalty Program; Value Propositions.


(a)General. Subject to the terms and conditions hereof, the Company shall offer
and fully fund the Value Proposition to Cardholders (including rewards granted
under the Loyalty Program) and be responsible for the design, terms and
conditions of the Value Proposition. Company shall manage and make all decisions
with respect to the Value Proposition, and may make any modifications thereto as
Company may determine from time to time so long as the Value Proposition is
providing at least the value to the Cardholder that it was providing before the
modification. For the avoidance of doubt, the Bank may not make any changes to
any element of the Loyalty Program or a Value Proposition without the Company's
approval.


(b)Loyalty Program. All elements of the Loyalty Program shall remain in effect
and shall be honored by the Parties unless modified by the Company; provided
that (i) following any such modification shall remain the primary Loyalty
Program for the Company Channels, (ii) no such modification shall have a
material adverse effect on the Program, and (iii) the Loyalty Program is
providing at least the value to the Cardholder that it was providing before such
modification. Without limiting the foregoing, as a strategic priority for the
Program, the Bank shall facilitate the Company's efforts to improve the
effectiveness of the Loyalty Program in driving Transactions in all Company
Channels by actively proposing to the Company possible improvements in Loyalty
Program features and functionality, and providing at the Bank's cost reasonable
analyses of the projected effects of such proposed improvements on Net Credit
Sales.


(c)Loyalty Program and Value Proposition Support. The Bank will provide the
Company, at the Bank's sole cost and expense, with system functionality tied to
the Accounts to support the Loyalty Program, including recording the
accumulation of loyalty points, tracking, lookup/reporting, award certificate
production and distribution and the other functions reasonably required to
support the Loyalty Program. The Bank shall be responsible for accounting and
servicing of all rewards under other Value Propositions associated with the
Program, as well as value proposition testing (and reporting the results of such
testing to the Company) as may be reasonably requested by the Company from time
to time. In the event the Company makes modifications to the Loyalty Program or
other Value Propositions, the Bank shall also provide, at its sole cost and
expense, functionality to support such modifications so long as such
modifications require functionality that is compatible with the Bank's existing
or future capabilities available to other clients of the Bank or otherwise
reasonably available to the Bank.


4.11    Program Competitiveness.
  
(a)Customer Experience. The Bank shall use commercially reasonable efforts to
ensure that the Bank and its Affiliates perform their obligations hereunder at
all times (i) in such a way as to ensure a level of customer service to
Cardholders and a consumer experience to Shoppers that is (A) consistent with
the Company's luxury brand, (B) commensurate with the demographic and the
expectations of the Shoppers and of customers of luxury brands at retailer
institution competitors of the Company and (C) competitive with the highest
customer service level standards achieved by the Competing Retail Programs (to
the extent publicly known). Without limiting the foregoing, the Bank shall
perform its obligations hereunder (x) with no less than a reasonable degree of
care and diligence, (y) with no less care and diligence than that degree of care
and diligence employed by the Bank and its Affiliates with respect to its
obligations relating to the Comparable Partner Programs and (z) in all events
with no less than the degree of care and diligence employed by the Company prior
to the Effective Date. The Bank and its Affiliates shall perform their
respective obligations hereunder at all times in such a way as to not disparage
or embarrass the Company or its name or brands and in a manner designed to
facilitate and not impair achievement of the Program Objectives.


(b)Marketplace Developments. Not less than once every three (3) months and at
such other times as the Company may request, the Bank shall present information
with respect to, and the Operating Committee shall consider, features, terms,
conditions, capabilities and other aspects of other Comparable Partner Programs
and Competing Partner Programs (to the extent publicly known) in order to
identify marketplace developments for possible inclusion in the Program to
ensure that the Program remains Competitive and that the Company is offered the
opportunity to incorporate enhanced Program features and capabilities as such
features and capabilities become available to other retail Credit Card programs
in the marketplace. If the Company reasonably believes that a feature

001549-0001-13793-Active.14250169.10                
25

--------------------------------------------------------------------------------



or capability so available in the marketplace would enhance Program
functionality or the Cardholder experience, upon request of the Company, the
Operating Committee shall develop a plan to implement such feature or
capability. If within a reasonable timeframe (not to exceed twelve (12) months
from the date of the Company's request) the Bank is unwilling or unable or
otherwise fails to develop the feature or capability or otherwise meaningfully
improve and remediate the impact on the customer experience with a reasonably
similar outcome to that which would be achieved through implementation of the
marketplace capability, then the Company will have the right to procure such
capability from sources other than the Bank.


ARTICLE V


MARKETING


5.1    Promotion of Program. In accordance with the Marketing Plan, the Company
and the Bank shall cooperate with each other and actively support and promote
the Program to both existing and potential Cardholders.


5.2    Marketing Commitment.
 
(a)On the Effective Date and no later than the first (1st) Business Day of each
subsequent Fiscal Month, the Bank shall make available to the Company an amount
equal to the Marketing Commitment for such Fiscal Month, which amount shall be
deposited into the Marketing Fund.


(b)The Marketing Fund shall be used by the Company and its Affiliates to cover
the cost (which cost may include amounts payable to Service Providers, including
temporary employees or consultants engaged in marketing activities including the
activities listed below) of such incremental marketing of the Company's Goods
and Services, retail business, brand or the Program as the Company and its
Affiliates shall elect from time to time, which incremental marketing may
include the following:


(i)in-store signage;


(ii)expenses incurred by the Company and its Affiliates in connection with
Program-related updates on the Company's website;


(iii)Company associate and store-level account acquisition incentive programs
(including associate incentive funds);


(iv)direct mail, print media and other promotional campaigns, including for
Credit Card acquisitions, activation, usage and new store openings with credit-
or loyalty-related offers;


(v)internet, social media or mobile marketing and placement on Company-owned
websites and “apps”;


(vi)expenses incurred by the Company and its Affiliates in connection with
product and marketing research;


(vii)in-store training associated with on-going store acquisition program,
training associated with program re-launch, new store, special events, and
computer-based training for new store hires;


(viii)Credit Card-related media purchases;


(ix)loyalty program and rewards testing;


(x)other testing initiatives; and


(xi)other activities directed by the Operating Committee.

001549-0001-13793-Active.14250169.10                
26

--------------------------------------------------------------------------------





(c)The Company shall deliver to the Bank within fifteen (15) days after the end
of each Fiscal Month, invoices setting forth an accounting of the expenditures
made by the Company or its Affiliates or their respective Service Providers to
be deducted from the Marketing Fund during the Fiscal Month covered by such
invoices and the Bank shall, in accordance with Article IX, reimburse the
Company or any third party designated by the Company for the amounts set forth
in such invoices. The reports prepared by the Bank pursuant to Section 7.1(a)
shall also reflect any amounts permitted by the Operating Committee to be
expended by the Bank or its Affiliates or their respective Service Providers and
reimbursed from the Marketing Fund, and such amounts, to the extent so approved
by the Operating Committee, shall be deducted from the Marketing Fund.


(d)To the extent that the expenditures of the Marketing Commitment in any Fiscal
Month exceed the amount in the Marketing Fund, the Company shall be entitled to
reimbursement from the Marketing Fund for the following Fiscal Month. Any amount
in the Marketing Fund for a given Fiscal Month that is not spent in that Fiscal
Month shall remain available for use during the Term and continuing until the
end of the Termination Period.


5.3    Communications with Cardholders.


(a)Company Inserts. The Company and its Affiliates shall have the exclusive
right to communicate with Cardholders, except for any message required by
Applicable Law, through use of inserts, fillers and bangtails (which shall be
included on all billing envelopes) (collectively, “Inserts”), including Inserts
selectively targeted for particular segments of Cardholders, in any and all
Billing Statements (including electronic Billing Statements) and envelopes,
subject to production requirements contained in the Operating Procedures and
Applicable Law.Except as otherwise provided in the Marketing Plan, and except
for Inserts required by Applicable Law (which shall be paid for by the Bank),
the Company shall be responsible for the content and look and feel of, and the
cost of preparing and printing, any such Inserts. If the insertion of Inserts in
particular Billing Statements would increase the postage costs for such Billing
Statements, the Company agrees to either pay for the incremental postage cost
(provided in proportion to the weight of such Inserts relative to the weight of
all inserts in such Billing Statements) or prioritize the use of Inserts to
avoid postage cost over-runs. The Bank's Manager shall provide the Company with
as much advance notice as reasonably practicable regarding the inclusion of a
particular Insert in particular Billing Statements. The Company shall be
entitled to deliver Insert materials to the Bank no later than five (5) calendar
days prior to the Bank's mailing date for inclusion in a mailing. The Company
shall retain all revenues it receives from all Inserts (other than any Inserts
promoting the Company Credit Cards or Approved Ancillary Products that the
Company may permit to be produced and distributed in accordance with the
Marketing Plan). Subject to the Company's prior written approval, the Bank may
communicate with Cardholders in the Inserts about the Program as necessary for
the Bank to comply with its obligations under this Agreement. For the avoidance
of doubt, other than with respect to Inserts required by Applicable Law, the
Bank shall have no right to communicate with Cardholders via Inserts without the
prior approval of the Company; provided, however, in any given Billing Cycle in
which there is additional space in the Billing Statements, Bank shall have the
right to include Inserts related to Approved Ancillary Products.


(b)Billing Statement Messages. The Company and its Affiliates shall have the
exclusive right to use Billing Statement (including electronic Billing
Statement) messages and Billing Statement envelope and return envelope (or
electronic mail) messages in each Billing Cycle to communicate with Cardholders,
subject to production requirements contained in the Operating Procedures and
Applicable Law. Such messages shall be included at no cost to the Company.
Notwithstanding the foregoing, any message required by Applicable Law shall take
precedence over the Company's and its Affiliates' messages. Subject to the
Company's prior written approval, the Bank may communicate with Cardholders
about the Program in the Billing Statements as necessary for the Bank to comply
with its obligations under this Agreement. The Bank shall provide the ability to
deliver customized Billing Statement messages (in paper and electronic Billing
Statements) to Cardholders, including differentiated messages to Cardholders in
the Billing Statements delivered in any single Billing Cycle on the basis of
criteria such as shopping behavior, customer profiles or geographic location.



001549-0001-13793-Active.14250169.10                
27

--------------------------------------------------------------------------------



5.4    Additional Marketing Support. (a) Upon the request of the Company from
time to time, the Bank shall perform the following marketing functions at no
cost or expense to the Company:


(i)use the databases, analytic tools, market research and marketing support
services of the Bank and its Affiliates engaged in or supporting the Credit Card
business, and provide access thereto to the Company and its Affiliates,
including providing (to the extent permitted by Applicable Law and the
agreements between the Bank and its Affiliates engaged in or supporting the
Credit Card business and other third parties) transaction and experience
information about cardholders and customers of the other Credit Card and other
relevant loan programs of the Bank and its Affiliates engaged in or supporting
the Credit Card business and such other information as may be relevant, to
assist the Company and its Affiliates in their evaluation of the performance of
the Program, the Loyalty Program, marketing campaigns and their promotion of the
Company Channels, or the marketing and promotion of Goods and Services and the
Company Credit Cards;


(ii)conduct mailings and other related marketing efforts on behalf of the
Company and its Affiliates, which may include marketing materials promoting the
Program, the Company Credit Cards, the Company Channels and/or the Goods and
Services at the Company's option, based upon the customer databases and customer
database analysis tools maintained by the Bank and its Affiliates, including
nonpersonally identifiable transaction and experience data from the Bank's and
its Affiliates' Credit Card, other consumer loan portfolio and other customer
databases; provided that (unless such amounts are paid out of the Marketing
Fund) the Company shall be responsible for all out-of-pocket expenses of all
marketing materials and mailing services at cost;


(iii)provide such reasonable assistance to the Company and its Affiliates as the
Company may request in connection with the training of personnel of the Company
and its Affiliates regarding the Program, including providing training materials
developed by the Bank and approved by the Operating Committee and provide such
training to members of Company management in charge of conducting training of
sales associates and sales representatives regarding the Program;


(iv)collaborate with the Company to identify and test marketing initiatives
(using the resources of the Bank and its Affiliates engaged in or supporting the
Credit Card business), including through periodic customer satisfaction surveys
pursuant to Section 5.4(b);


(v)provide models and modeling support, which may include Cardholder attrition
models, prospect marketing models and other tools designed to improve Program
performance;


(vi)identify, and collaborate with the Company to implement, opportunities that
may exist within franchises of Bank and its Affiliates engaged in or supporting
the Credit Card business to promote the Company brand and the Goods and
Services, subject to data confidentiality; and


(vii)as requested by the Company from time to time, provide the Company, to the
extent permitted by Applicable Law, the Privacy Policy and Bank's obligations
under agreements with third parties, with access and marketing rights to
customers of Bank and its Affiliates engaged in or supporting the Credit Card
business and meeting specified criteria, such as (1) demonstrated shopping
behavior in Company Channels or other specified retailers, (2) customers with
profiles similar to the customer profile in Company Channels and (3) customers
within geographic proximity of actual or planned stores of the Company or any of
its Affiliates.


(b)Following the Effective Date, the Bank shall, at its sole expense, conduct
surveys of Cardholder perception and satisfaction on a regular, periodic basis
regarding the Company Credit Cards, the Program, the Loyalty Program and the
Value Proposition but in no event less frequently than annually. Such surveys
shall be in a form and content and employ methodologies developed in
consultation with the Company and reasonably satisfactory to the Company and
shall provide for a level of information reasonably acceptable to the Company.
The

001549-0001-13793-Active.14250169.10                
28

--------------------------------------------------------------------------------



Bank shall make available to the Company the results of such surveys as well as
all associated work papers promptly following completion thereof.


5.5    Approved Ancillary Products. Except for the Approved Ancillary Products
and the Company Credit Cards, the Bank and its Affiliates shall not offer
(except as directed by the Company) any goods or services to Cardholders or
through the Program. From time to time, the Bank may propose to solicit
Cardholders for products or services other than the foregoing. If the Company
agrees to permit such solicitation, such solicitation shall only be permitted on
the terms (including terms relating to the compensation of the Company with
respect thereto; except with respect to the Approved Ancillary Products listed
on Schedule 1.1(a) as of the date hereof) agreed by the Company. With respect to
the Approved Ancillary Products listed on Schedule 1.1(a) as of the date hereof,
the Bank shall be entitled to retain all revenues therefrom.


5.6    Marketing Plan.


(a)Promptly following the date hereof, the Company and the Bank shall jointly
develop a Marketing Plan for the period from the Effective Date through the end
of the first Fiscal Year of the Program. Such proposed Marketing Plan, with any
modifications thereto approved by the Parties, shall be submitted for approval
by the Operating Committee in accordance with Article III prior to the Effective
Date, and the proposed Marketing Plan so submitted, with any modifications
thereto approved by the Operating Committee pursuant to Article III, shall be
the “Marketing Plan” for the first Fiscal Year of the Program. For each Fiscal
Year thereafter, the Company and the Bank shall jointly develop a proposed
Marketing Plan, which (together with any modifications thereto approved by the
Parties) shall be submitted for approval by the Operating Committee on or before
the ninetieth (90th) day prior to the end of the Fiscal Year prior to the Fiscal
Year covered by the Marketing Plan, and such proposed Marketing Plan so
submitted, with any modifications thereto approved by the Operating Committee
pursuant to Article III, shall be the “Marketing Plan” for the Fiscal Year
covered thereby. Material changes to an approved Marketing Plan shall require
the approval of the Operating Committee.


(b)Each Marketing Plan shall outline, for each Company Channel, all programs,
and shall include at least the following information for each program:


(i)description of offer(s) (including the cost thereof), expected response rate
and other performance projections with respect thereto;


(ii)description of target audience;


(iii)planned budget for implementation of marketing initiatives, specifying the
Bank's share and the Company's share (which may be funded by use of the
Marketing Fund), if any;


(iv)distribution among the Company Channels and types of Accounts;


(v)target implementation date (e.g., mailing dates, calling dates, delivery
dates); and


(vi)measurement criteria for program performance.


(c)Each Marketing Plan shall address development of Solicitation Materials and
Account Documentation; new Account acquisition strategies, including direct
mailing; preparation of unique collateral materials for the Company's employees;
activation, retention and usage; statement design and messaging; advertising of
the Program; and such other marketing matters as the Parties shall agree to.


(d)Each Marketing Plan shall specify which Party is responsible for each
Marketing Plan item and shall contain a budget specifying the Parties' financial
responsibilities during the applicable Fiscal Year and identify which items may
be funded by use of the Marketing Fund.



001549-0001-13793-Active.14250169.10                
29

--------------------------------------------------------------------------------



(e)To the extent practicable, all significant marketing initiatives developed
under this Agreement shall contain unique marketing source codes to facilitate
post-marketing research and analysis.


5.7    Pre-Approval Process. The Bank will at all times implement the real-time
pre-approval process set forth in the Operating Procedures.


5.8    ADS Lists. The Bank shall make available to the Company, free of charge,
a list of individuals who are U.S. residents eighteen (18) years of age and
older and who have not notified the Bank of their election to exercise their
rights under privacy opt-out, or “do-not-solicit” and “do-not-call” provisions
(“Bank Prospects”), which may be used by the Company to market Company Credit
Cards and Goods and Services. The Bank shall ensure that such lists delivered
pursuant to this Section 5.8 shall contain a number of unique Bank Prospect
names (other than names on any list delivered pursuant to this Section 5.8) of
not less than three million (3,000,000) in the first Program Year and five
hundred thousand (500,000) in each Program Year thereafter.


ARTICLE VI


CARDHOLDER INFORMATION


6.1    Customer Information.


(a)All sharing, use and disclosure of Cardholder Data and Shopper Data under
this Agreement shall be subject to the provisions of this Article VI. The
Parties acknowledge that the same or similar information may be contained in the
Cardholder Data and the Shopper Data, and that each such pool of data shall
therefore be considered separate information subject to the specific provisions
applicable to that data hereunder. By way of example and not limitation, if a
Cardholder makes a purchase of Goods and Services with a Company Credit Card,
the Company may use and disclose the Shopper Data relating to that purchase for
all purposes permitted with respect to Shopper Data hereunder, notwithstanding
that such information may also constitute Cardholder Data.


(b)The Company and the Bank shall each establish and maintain appropriate
administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of the Cardholder Data and Shopper Data designed
to meet all requirements of Applicable Law, including, at a minimum, maintenance
of an information security program that is designed to: (i) ensure the security
and confidentiality of the Cardholder Data and the Shopper Data; (ii) protect
against any anticipated threats or hazards to the security or integrity of the
Cardholder Data and the Shopper Data; (iii) protect against unauthorized access
to or modification, destruction, disclosure or use of the Cardholder Data and
the Shopper Data; and (iv) ensure the proper disposal of Cardholder Data and
Shopper Data. Additionally, such security measures shall meet current Industry
Standards and shall be at least as protective as those used by each Party to
protect its other confidential customer information but in no event less than a
reasonable standard of care. Each Party will ensure that any Cardholder Data or
Shopper Data disclosed to any permitted recipient or transferee pursuant to
Sections 6.2(d), 6.2(g), or 6.3(c), as the case may be, will be considered
information transferred by the Party requesting or directing the transfer. The
Bank shall treat Shopper Data as if it were its own “customer information” for
purposes of Applicable Law or Industry Standards, and any administrative,
technical and physical safeguards, and the provisions of this Section 6.1,
applicable to the Cardholder Data shall be similarly applied by the Bank to the
Shopper Data.


(c)In the event a Party becomes aware of any unauthorized use, modification,
destruction or disclosure of, or access to, Cardholder Data, or in the event the
Bank becomes aware of any unauthorized use, modification, destruction or access
to, Shopper Data (any of the foregoing events or circumstances, a “Security
Incident”), such Party or the Bank, as the case may be, shall immediately notify
the other Party and shall cooperate with such other Party, as it deems necessary
(or in the case of the Party that experienced (or whose Service Provider
experienced) such Security Incident, as reasonably requested by the other Party)
and as required by Applicable Law, (x) to assess the nature and scope of the
Security Incident, (y) to contain and control the Security Incident to prevent
further unauthorized access to or use of Cardholder Data or Shopper Data, and
(z) to provide prompt notice to affected Cardholders or Shoppers to the extent
required by Applicable Law or otherwise with the approval of the Operating
Committee. The cost and expenses of any such notice, and any Losses arising from
third party claims

001549-0001-13793-Active.14250169.10                
30

--------------------------------------------------------------------------------



arising out of such Security Incident, shall be borne solely by the Party that
experienced (or whose Service Provider experienced) the Security Incident.


(d)Each Party shall, subject to Applicable Law, promptly provide to the other
Party a complete list of any Persons who have requested to be on the respective
Party's “do not call” and/or “do not mail” lists (or other similar lists). Upon
receipt of such lists, the Bank shall promptly comply with such requests with
respect to its solicitation of Company Credit Cards and Approved Ancillary
Products, and the Company shall promptly comply with such requests with respect
to its telemarketing and other solicitations with respect to the Program.


(e)Each Party agrees that any unauthorized use or disclosure of Cardholder Data
or Shopper Data in breach of this Article VI might cause immediate and
irreparable harm to the non-breaching Party for which money damages might not
constitute an adequate remedy. In that event, the Parties agree that injunctive
relief may be warranted in addition to any other remedies available to the
non-breaching Party.


6.2    Cardholder Data.


(a)As among the Parties hereto, the Cardholder Data shall be the property of and
exclusively owned by the Bank.


(b)The Privacy Policy applicable to the Cardholder Data is attached as Schedule
6.2(b) hereto. Any modifications to the Privacy Policy shall be approved by the
Operating Committee in accordance with Section 3.2 and shall comply with
Applicable Law at all times.


(c)The Bank may use the Cardholder Data in compliance with Applicable Law and
the Program Privacy Policy solely (i) for purposes of soliciting, marketing or
servicing (in each case, solely as directed by the Company or the Operating
Committee) customers listed in the Cardholder Data for Company Credit Cards,
Approved Ancillary Products, and any other products and services approved by the
Operating Committee, (ii) as otherwise necessary to carry out its obligations or
exercise its rights hereunder, (iii) as required by Applicable Law, or (iv) for
purposes of performing analysis and modeling, provided, however, that Cardholder
Data used for analysis and modeling other than with respect to the Program shall
be non-personally identifiable information, shall be aggregated with data from
other portfolios, and shall not be used in connection with or for the benefit of
any co-branded or private label credit program that is or may be offered by Bank
on behalf of or in association with any retailer. The Bank has no rights to, and
shall not, in any event,use the Cardholder Data for marketing or any other
purposes except as expressly provided in this Section 6.2(c).


(d)The Bank shall not, directly or indirectly, disclose, sell, transfer, or rent
(or permit others to do same), the Cardholder Data, except in compliance with
Applicable Law and the Program Privacy Policy solely:


(i)to its Service Providers authorized in accordance with this Agreement solely
on a “need to know” basis in connection with a permitted use of the Cardholder
Data pursuant to Section 6.2(c), provided that each such Service Provider agrees
in a written agreement to (a) maintain all such Cardholder Data as strictly
confidential and not to use or disclose such information to any Person other
than the Bank or the Company, except as required by Applicable Law or any
Governmental Authority (after giving the Bank and the Company prior notice and
an opportunity to defend against such disclosure); and (b) maintain an
information security program that is designed to meet all requirements of
Applicable Law, including, at a minimum, all requirements set forth in Section
6.1(b);


(ii)to its Affiliates and its and their Representatives on a “need to know”
basis in connection with a permitted use of the Cardholder Data pursuant to
Section 6.2(c); provided that the Bank communicates the confidential nature of
the Cardholder Data to such Persons, such Persons are bound (by agreement or
their professional responsibilities) to maintain the confidentiality of the
Cardholder Data in accordance with the provisions of this Agreement, and the
Bank shall be responsible for the compliance by each such Person with the terms
of this Section 6.2;



001549-0001-13793-Active.14250169.10                
31

--------------------------------------------------------------------------------



(iii)to any Governmental Authority with authority over the Bank (A) in
connection with an examination of the Bank; or (B) pursuant to a specific
requirement to provide such Cardholder Data by such Governmental Authority or
pursuant to compulsory legal process; provided that the Bank seeks the full
protection of confidential treatment for any disclosed Cardholder Data to the
extent available under Applicable Law governing such disclosure, and with
respect to clause (B), to the extent permitted by Applicable Law, the Bank (1)
provides at least ten (10) Business Days' prior notice of such proposed
disclosure to the Company if reasonably possible under the circumstances, and
(2) seeks to redact the Cardholder Data to the fullest extent possible under
Applicable Law governing such disclosure; or


(iv)to the extent permitted in the Risk Management Policies and Operating
Procedures, to any consumer reporting agency in accordance with the federal Fair
Credit Reporting Act.


(e)Subject to Applicable Law and the Privacy Policy, the Bank shall provide the
Company with reasonable access, through the Bank's data analysts, to all
Cardholder Data obtained by the Bank in connection with the Program, which
includes at least the items listed below. In addition, subject to Applicable
Law, and as reasonably requested by Company, the Bank shall provide Company with
an updated copy of the master file or such elements thereof as may be requested
by Company. Subject to Applicable Law and the Program Privacy Policy, the Bank
shall transmit to the Company on a real-time basis throughout each day by a
secure data feed into Company Systems designated by the Company from time to
time, in formats agreed to by the Parties in advance from time to time:


(i)for any customer who has applied for a Company Credit Card, regardless of the
marketing channel of such application: (A) the customer's name, address, email
address, telephone number and all other information supplied on the application
or prescreened response submitted by the customer; and (B) if the customer has
been approved for a Company Credit Card, the Company Credit Card Account
identification number issued (or to be issued) to such customer;


(ii)for each Cardholder, joint-Cardholder and authorized buyer, (1) such
person's name, address, email address, telephone number and Account
identification number; (2) any reported change to any of the foregoing
information; (3) transaction and experience data; and (4) any such other
Cardholder Data as the Company may reasonably request;


(iii)the Cardholder's name and Account identification number for any Account
that has been closed;


(iv)the Cardholder Data for all categories of information available to the
Company as of the date hereof prior to giving effect to this Agreement; and


(v)analytical output that the Bank or any of its Affiliates has derived or may
derive from their databases that might enhance the Company's understanding of
its customers and that the Company reasonably believes could be used to improve
the marketing of the Company or the Program.


Notwithstanding the foregoing, no Party hereto shall be required to provide any
information on a personally identifiable basis if the provision of such
personally identifiable information would cause such Party to be considered a
“consumer reporting agency” for purposes of the Fair Credit Reporting Act.
(f)The Bank shall cooperate with the Company to provide the Company and its
Affiliates with the maximum ability permissible under Applicable Law and the
Privacy Policy to receive, use and disclose the Cardholder Data, including, as
necessary or appropriate, through use of consents, opt-in provisions or opt-out
provisions, in each case as directed by the Company. Without limiting the
foregoing, the Company and each of its Affiliates may receive, use and disclose
the Cardholder Data in compliance with Applicable Law and the Privacy Policy (i)
for purposes of promoting the Program or promoting Goods and Services, (ii) for
all commercially reasonable purposes in the same manner as Shopper Data, (iii)
as otherwise necessary to carry out its obligations under this Agreement, and
(iv) as otherwise permitted by Applicable Law.

001549-0001-13793-Active.14250169.10                
32

--------------------------------------------------------------------------------





(g)The Company may disclose the Cardholder Data in compliance with Applicable
Law and the Privacy Policy solely:


(i)to its Service Providers authorized in accordance with this Agreement solely
on a “need to know” basis in connection with a permitted use of the Cardholder
Data pursuant to Section 6.2(f), provided that each such Service Provider agrees
in a written agreement reasonably satisfactory to the Company to (a) maintain
all such Cardholder Data as strictly confidential and not to use or disclose
such information to any Person other than the Bank or the Company, except as
required by Applicable Law or any Governmental Authority (after giving the Bank
and the Company prior notice and an opportunity to defend against such
disclosure); (b) maintain an information security program that is designed to
meet all requirements of Applicable Law, including, at a minimum, all
requirements set forth in Section 6.1(b); and (c) notify promptly the Bank and
the Company of any unauthorized disclosure, use, or disposal of, or access to,
Cardholder Data and to cooperate with the Bank and the Company in any
investigation thereof and remedial action with respect thereto; and provided,
further, that the Company shall be responsible for the compliance of each such
Service Provider with the terms of this Section 6.2


(ii)to its Affiliates and its and their Representatives on a “need to know”
basis in connection with a permitted use of the Cardholder Data pursuant to
Section 6.2(f); provided that the Company communicates the confidential nature
of the Cardholder Data to such Persons, such Persons are bound (by agreement or
their professional responsibilities) to maintain the confidentiality of the
Cardholder Data in accordance with the provisions of this Agreement, and the
Company shall be responsible for the compliance by each such Person with the
terms of this Section 6.2;


(iii)to any Governmental Authority with authority over the Company (A) in
connection with an examination of the Company; or (B) pursuant to a specific
requirement to provide such Cardholder Data by such Governmental Authority or
pursuant to compulsory legal process; provided that the Company seeks the full
protection of confidential treatment for any disclosed Cardholder Data to the
extent available under Applicable Law governing such disclosure, and with
respect to clause (B), to the extent permitted by Applicable Law, the Company
(1) provides at least ten (10) Business Days' prior notice of such proposed
disclosure to the Bank if reasonably possible under the circumstances, and (2)
seeks to redact the Cardholder Data to the fullest extent possible under
Applicable Law governing such disclosure; or


(iv)as otherwise permitted by Applicable Law and the Privacy Policy.


(h)With respect to the sharing, use and disclosure of the Cardholder Data
following the termination of this Agreement:


(i)the rights and obligations of the Parties under this Section 6.2 shall
continue through any Termination Period and, if applicable, any interim
servicing period pursuant to Section 17.2(h);


(ii)if the Company exercises its purchase rights under Section 17.2, the Bank
shall transfer its right, title and interest in the Cardholder Data to the
Company or its Nominated Purchaser as part of such transaction, and the Bank's
right to use and disclose the Cardholder Data shall terminate upon the
termination of the Termination Period and, promptly following such termination
of the Termination Period, the Bank shall return or destroy all Cardholder Data
and shall certify such return or destruction to the Company upon request;
provided, however, that, if the Bank is obligated to retain any Cardholder Data
pursuant to requirements of Applicable Law or the Bank's disaster recovery plan,
the Bank shall maintain the strict confidentiality and security of such
Cardholder Data and shall not use such Cardholder Data for any other purpose;
and


(iii)if the Company provides notice that it shall not exercise its purchase
rights under Section 17.2, the Company's right to use and disclose the
Cardholder Data shall terminate only to the extent required by Applicable Law,
and the restrictions hereunder on the Bank's use and disclosure of Cardholder
Data shall terminate, except that in no event may the Bank disclose Cardholder
Data to any retailer or use Cardholder Data in any way for the benefit of any
retailer or retail credit card program or in any manner inconsistent with the
limitations on the

001549-0001-13793-Active.14250169.10                
33

--------------------------------------------------------------------------------



Bank's rights to dispose of the Program Assets pursuant to Section 17.4. The
foregoing provisions shall in no way be construed as to extend the Bank's rights
to use the Company Licensed Marks, the Company's name or any intellectual
property of the Company, all of which rights shall be expressly limited as set
forth in Article X and shall terminate as set forth in Section 17.4(c).


6.3    Shopper Data.


(a)The Bank acknowledges that the Company and its Affiliates gather information
about actual and prospective purchasers of Goods and Services and that the
Company and its Affiliates have rights to use and disclose such Shopper Data
independent of the Program, and the Company and its Affiliates shall not be
subject to any limitations (including any limitations set forth in this Article
VI or otherwise set forth in this Agreement) in respect of their right to use
and disclose such Shopper Data notwithstanding that such Shopper Data may also
include Cardholder Data or information contained in or derived therefrom. As
between the Company and the Bank, all the Shopper Data shall be owned
exclusively by the Company. The Bank acknowledges and agrees that it has no
proprietary interest in the Shopper Data. To the extent the Bank is the direct
recipient of such data, it shall provide such data to the Company in such format
and at such times as shall be specified by the Company. The Bank shall cooperate
in the maintenance of the Shopper Data and other data, including by
incorporating in the Application and Credit Card Agreement provisions mutually
agreed to by the Parties pursuant to which Applicants and Cardholders shall
agree that they are providing their identifying information and all updates
thereto and all transaction data from Company Channels to both the Bank and the
Company and its Affiliates.For the avoidance of doubt, and without limiting any
other Shopper Data that may from time to time exist, the following information
shall be deemed Shopper Data:


(i)for any customer who has applied for a Company Credit Card, regardless of the
channel through which such application was completed or submitted the customer's
name, address, email address, telephone number and all other commercially
reasonable information supplied on the application or prescreened response
submitted by the customer (other than social security number);


(ii)for any Cardholder, (1) the Cardholder's name, address, email address,
telephone number and Account number; (2) any reported change to any of the
foregoing information; and (3) Cardholder transaction and experience data in the
Company Channels at a detailed, line-item level that provides all detail
provided to the Company and its Affiliates prior to the date of this Agreement;
and


(iii)for any customer that accesses the Company's website or mobile Company
Channels, any personally identifiable information obtained in connection with
such access (including information that is obtained by utilizing the foregoing
information or any other Shopper Data).


(b)The Bank shall not use, or permit to be used, directly or indirectly, the
Shopper Data, except (i) to transfer such data to the Company to the extent
received by the Bank, (ii) for other Bank related activities solely to support
the Program and (iii) as required by Applicable Law.


(c)The Bank shall not, directly or indirectly, disclose, sell, transfer, or rent
(or permit others to do same) the Shopper Data, except in compliance with
Applicable Law solely:


(i)to its Service Providers authorized in accordance with this Agreement solely
on a “need to know” basis in connection with a permitted use of the Shopper Data
pursuant to Section 6.3(b), provided that each such authorized Service Provider
agrees in a written agreement to (a) maintain all such Shopper Data as strictly
confidential and not to use or disclose such information to any Person other
than the Bank or the Company, except as required by Applicable Law or any
Governmental Authority (after giving the Bank and the Company prior notice and
an opportunity to defend against such disclosure); (b) maintain an information
security program that is designed to meet all requirements of Applicable Law,
including, at a minimum, all requirements set forth in Section 6.1(b); and (c)
notify promptly the Bank and the Company of any unauthorized disclosure, use, or
disposal of, or access to, such Shopper Data and to cooperate with the Bank and
the Company in any investigation thereof and remedial action with respect
thereto; and provided, further, that the Bank shall be responsible for the
compliance of each such

001549-0001-13793-Active.14250169.10                
34

--------------------------------------------------------------------------------



Service Provider with the terms of this Section 6.3;


(ii)to its Affiliates and its and their Representatives on a “need to know”
basis in connection with a permitted use of the Shopper Data pursuant to
Sections 6.3(b) and 5.7(b), as applicable; provided that the Bank communicates
the confidential nature of the Shopper Data, such Persons are bound (by
agreement or their professional responsibilities) to maintain the
confidentiality of the Shopper Data in accordance with the provisions of this
Agreement, and the Bank shall be responsible for the compliance by each such
Person with the terms of this Section 6.3 and Section 5.7(b); or


(iii)to any Governmental Authority with authority over the Bank (A) in
connection with an examination of the Bank; or (B) pursuant to a specific
requirement to provide the Shopper Data by such Governmental Authority or
pursuant to compulsory legal process; provided that the Bank seeks the full
protection of confidential treatment for any disclosed Shopper Data, as the case
may be, to the extent available under Applicable Law governing such disclosure,
and with respect to clause (B), to the extent permitted by Applicable Law, the
Bank (1) provides at least ten (10) Business Days' prior notice of such proposed
disclosure to the Company if reasonably possible under the circumstances, and
(2) seeks to redact the Shopper Data or to the fullest extent possible under
Applicable Law governing such disclosure.


(d)Upon the termination of this Agreement, the Bank's rights to use and disclose
the Shopper Data shall terminate. Promptly following such termination, the Bank
shall return or destroy all the Shopper Data and shall certify such return or
destruction to the Company upon request.


ARTICLE VII


OPERATING STANDARDS
7.1    Reports.


(a)Within fifteen (15) days after the end of each Fiscal Month or such other
time as may be agreed by the Parties with respect to particular reports, the
Bank shall provide to the Operating Committee and the Company the reports
specified in Schedule 7.1(a)(i) (which reports shall be reported on a Fiscal
Month, calendar month or cycles-basis, as agreed upon by the parties), and such
other reports as may be reasonably requested by the Company from time to time.
Within fifteen (15) days after the end of each Fiscal Month or such other time
as may be agreed by the Parties with respect to particular reports, the Company
shall provide to the Operating Committee and the Bank the reports specified in
Schedule 7.1(a)(ii) (which reports shall be reported on a Fiscal Month, calendar
month or cycles-basis, as agreed upon by the parties), and such other reports as
may be reasonably requested by the Bank from time to time.


(b)Withinfifteen (15) days after the end of each Fiscal Year, the Bank shall
deliver to the Company a statement, in the form set forth on Schedule 7.1(b),
setting forth all information required to determine the payments to be made by
the Parties pursuant to this Agreement in respect of such Fiscal Year, including
the invoices prepared by the Company pursuant to Section 5.2(c). Each such
statement shall be known as a “Year-End Settlement Sheet.”


7.2    Servicing.
  
(a)The Bank shall be solely responsible for customer serviceand for the
administration of the Program at the Bank's expense in accordance with the terms
of the Credit Card Documentation and this Agreement (including Section 4.11(a))
and the SLAs set forth in Schedule 7.2(a) (as such standards may be amended from
time to time by the Operating Committee), including the following servicing and
administrative functions: Application processing, customer service to
Cardholders, statementing, payment processing, transaction authorization and
processing, Value Proposition administration, collections and risk management.


(b)The Bank shall, directly or through an Affiliate, designate such trained
personnel as are necessary or appropriate for servicing the Accounts in
accordance with Schedule 7.2(a), including a management-level individual
reasonably acceptable to the Company within the Bank's customer-service
operation who (under the

001549-0001-13793-Active.14250169.10                
35

--------------------------------------------------------------------------------



direction of the Bank's Manager) will act as a liaison between the Parties and
respond to the Company's questions or concerns. The Bank shall, directly or
through an Affiliate, maintain adequate computer and communications Systems and
other equipment and facilities necessary or as appropriate for servicing the
Accounts in accordance therewith. The Bank shall, directly or through an
Affiliate, maintain a disaster recovery plan and have in place sufficient
back-up systems, equipment, facilities and trained personnel to implement such
disaster recovery plan so as to perform its obligations to Cardholders pursuant
to the Credit Card Documentation and service the Accounts continuously through a
disaster. The Bank shall provide the Company with written guidance regarding how
the Company can facilitate implementation of the Bank's disaster recovery plan
with respect to the Company. The Bank will test its disaster recovery plan
annually, make the results of such test available upon request by the Company
and will promptly initiate such plan upon the occurrence of a disaster or
business interruption. The Bank shall give the Program no less priority in its
recovery efforts than is given to any other of the Bank's other Credit Card
programs or portfolios.


(c)By the Effective Date, the Bank shall establish a separate toll-free customer
service telephone number,and enhanced customer service procedures for VIP
shoppers to be mutually agreed by the Parties, and such toll-free number shall
be part of the Program Assets. The Bank shall provide live telephonic customer
service. As reasonably requested by the Company, the Bank will provide for
extended hours of operation in connection with certain promotional events and
requirements, such as early store openings and late store closures. A voice
recognition unit shall be dedicated to the Program and be available 365 days a
year, 24 hours a day. The Bank shall provide the Company with the opportunity to
review and approve the content and sequence of voice recognition unit prompting.
The voice recognition unit script will provide easy access to live operator
support during business hours.


(d)Upon a reasonable implementation of time, customer service shall be provided
by a designated group located at the Bank's Idaho call center facility, together
with such other call center facilities of the Bank as may be mutually agreed
upon by the Parties, with overflow calls going to the Bank's regular customer
service unit. The Bank shall structure the size of such designated group with
the goal that the majority of the work performed by each member of such group
(e.g., customer service calls, units of correspondence) shall be in support of
the Program. If the overflow calls from the designated group to the Bank's
regular customer service unit for any two (2) consecutive months exceed ten
percent (10%) of total Program calls for such months in the aggregate, the Bank
shall increase the number of the designated group. The Bank shall ensure that at
no time shall customer service representatives servicing any of the competitors
of the Company set forth on Schedule 1.1(d) be located in the Bank's Idaho call
center facility;provided, however, overflow calls may be serviced through the
Bank's Idaho call center facility in the event and during the continuation of a
Force Majeure Event in one of the Bank's other call center facilities.


(e)All customer service policies, scripts and form correspondence relating to
the Program shall be subject to review by the Company, and any objection by
Company with respect to any of the foregoing shall be subject to review by the
Operating Committee.


(f)Subject to Section 4.4(d), customer service shall be Company branded to the
extent practicable; provided, however, that the Bank shall have the right to
take whatever steps and make such disclosures necessary to ensure that the Bank
is understood by the Cardholders to be the creditor on the Accounts.


(g)The Bank shall permit the Company and its Representatives to visit its
servicing facilities related to the Program, during normal business hours with
reasonable advance notice, for the purpose of informing the Company regarding
the Bank's performance of its servicing obligations hereunder, and the Bank
shall use commercially reasonable efforts to facilitate the Company's review of
the Bank's servicing activities, including by allowing the Company to review
transcripts or recordings and conduct real-time call monitoring of customer
service calls in accordance with procedures applicable to any of the Bank's
other private label or co-brand Credit Card programs and portfolios, and shall
make personnel of the Bank reasonably available to assist the Company and its
Representatives as reasonably requested. In conducting such visits, to the
extent practicable the Company shall seek to minimize interference with the
Bank's normal business operations.



001549-0001-13793-Active.14250169.10                
36

--------------------------------------------------------------------------------



(h)Notwithstanding any arrangement whereby the Bank provides services set forth
herein through an Affiliate or Service Provider, the Bank shall remain obligated
and liable to Company for the provision of such services without diminution of
such obligation or liability by virtue of such arrangement. Schedule 7.2(h) sets
forth a true and complete list of Service Providers of the Bank as of the date
hereof that may perform any obligations of the Bank hereunder.


7.3    Service Level Standards.


(a)The Bank shall report to the Company monthly, in a mutually agreed upon
format, the Bank's performance under each of the SLAs set forth on Schedule
7.2(a). If the Bank fails to meet any SLA, the Bank shall (i) immediately report
to the Company the reasons for the SLA failure(s); and (ii) promptly take any
action reasonably necessary to correct and prevent recurrence of such
failure(s).


(b)The provisions of Schedule 7.2(a) shall apply in the event of a failure to
meet any SLAs as set forth in Schedule 7.2(a).


7.4    Credit Systems.


(a)The Bank shall bear all Bank costs and expenses associated with the
conversion of the Systems applicable to the Accounts purchased by the Bank
pursuant to the Chase Purchase Agreement to the Bank Systems (whether such costs
and expenses are incurred by the Bank or any of its Affiliates).


(b)The Bank shall ensure that all features and functionality available on the
Company Systems prior to the Effective Date (including data gathering, interface
capabilities with the Company's other Systems, Loyalty Program support and core
systems/customer service functionality) or (to the extent any modifications are
necessitated by the Bank's differing operating environment) substantially
equivalent features and functionality providing the substantially equivalent
sales associate experience and customer experience, are available to the Program
through the Bank Systems as of the Effective Date and thereafter. The Bank shall
ensure that the Bank Systems are compatible with those Company Systems that
interface with the Bank Systems, including the POS Systems of the Company and
its Affiliates.


(c)Neither Party shall make any change to any of its Systems that would render
them incompatible in any material respect with the other Party's or its
Affiliates' Systems or require the other Party or its Affiliates (or the Retail
Merchants) to make any change to any of their Systems (including any POS
terminals) or reduce or restrict interfacing or System feeds, in any such case
without the prior approval of the Operating Committee; provided, however, that
the Company shall be entitled to make the system modifications and upgrades set
forth on Schedule 7.4(c) and the Bank shall take such actions at its own expense
to ensure that all interfaces between the Bank Systems and the Company Systems
shall be preserved following such modifications and upgrades, such that all
features and functionality required to be in effect prior to such modifications
and upgrades shall continue to remain in effect following such modifications and
upgrades. Subject to the preceding sentence, and subject to such future
modifications and upgrades as the Company may make from time to time and which
do not introduce interfaces or protocols other than those already in use in
Company Channels or in use by other retailers for whom the Bank or any of its
Affiliates acts as issuer or servicer in its other retail Credit Card programs,
neither Party will make any material change to its Systems with respect to the
Program without the prior approval of the Operating Committee.


7.5    Systems Interface; Technical Support.


(a)Required Interfaces.


(i)The Company and the Bank shall identify, prior to the Effective Date, the
Systems interfaces required to be sustained among the Company and the Bank
(which interfaces shall include all interfaces to support existing credit data
feeds used by the Company or any of its Affiliates prior to the Effective Date).
The Company and the Bank shall maintain such interfaces and cooperate in good
faith with each other in connection with any modifications to such interfaces as
may be requested by either Party from time to time.

001549-0001-13793-Active.14250169.10                
37

--------------------------------------------------------------------------------





(ii)Each of the Company and the Bank agrees to maintain at its own expense its
respective Systems interfaces so that the operation of the Systems as a whole
(A) at all times provides the Company and Cardholders with (1) System features
and functionality (including reporting, analysis, modeling and account
management features and functionality) that are at least equivalent to Systems
features and functionality available to the Bank's or its Affiliates' retail
partners and cardholders with respect to the Comparable Partner Programs and (2)
no less functional than prior to the Effective Date. The Bank agrees to provide
sufficient personnel to support the Systems interfaces required to be sustained
among the Company and the Bank.


(b)Additional Interfaces; Interface Modifications. Other than the contemplated
modifications and upgrades referred to in Section 7.4(c), all requests for new
interfaces, modifications to existing interfaces and terminations of existing
interfaces shall be presented to the Operating Committee for approval. Upon
approval, the Parties shall work in good faith to establish the requested
interfaces or modify or terminate the existing interfaces, as applicable, on a
timely basis. Except as otherwise provided herein (including in Section 7.4),
all costs and expenses with respect to any new interface or interface
modification or termination shall be borne by the requesting Party unless
otherwise determined by the Operating Committee.


(c)Secure Protocols. The Parties shall use secure protocols for the transmission
of data from the Bank and its Affiliates, on the one hand, to the Company and
its Affiliates, on the other hand, and vice versa.


ARTICLE VIII


MERCHANT SERVICES


8.1    Transmittal and Authorization of Charge Transaction Data. The Retail
Merchants shall transmit Charge Transaction Data for authorization of
Transactions to the Bank as provided in the Operating Procedures. The Company,
on the Bank's behalf, shall authorize or decline Transactions on a real time
basis as provided in the Operating Procedures, including transactions involving
split-tender (i.e., a portion of the total transaction amount is billed to a
Company Credit Card and the remainder is paid through one or more other forms of
payment), transactions over the phone, on-line or hand keyed, as applicable, or
down-payments on Goods and Services for later delivery. If any Retail Merchant
is unable to obtain authorizations for Transactions for any reason, such Retail
Merchant may complete such Transactions without receipt of further authorization
as provided in the Operating Procedures.


8.2    POS Terminals. The Retail Merchants shall maintain POS terminals capable
of processing Company Credit Cards, and Account transactions as handled as of
the Effective Date. To the extent that the Retail Merchants are required (after
the initial changes agreed upon by the Bank and the Company made before (i) the
conversion of the Accounts purchased by the Bank pursuant to the Chase Purchase
Agreement and/or (ii) the Private Label Launch Date) to make changes to any POS
terminal (including hardware and software) in order to process Applications,
process Transactions and transmit Charge Transaction Data under this Agreement
as a result of any change or modification to any Bank System or as a result of
any requirement of Applicable Law applicable to the Bank, the Bank shall pay the
costs and expenses associated with such changes.


8.3    Settlement Procedures.
  
(a)The Retail Merchants shall transmit Charge Transaction Data to the Bank in
accordance with the Operating Procedures on each Retail Day. If Charge
Transaction Data is received by the Bank's processing center on or before
9:00 am (Eastern time) on any Retail Day on which the Bank is open for business,
the Bank shall process the Charge Transaction Data and initiate an ACH for the
payment in respect thereof before 6:00 pm (Eastern time) on the same Retail Day.
If the Charge Transaction Data is received after 9:00 am (Eastern time) on any
Retail Day, or at any time on a day other than a Retail Day on which the Bank is
open for business, the Bank shall process the Charge Transaction Data for
payment before 6:00 pm (Eastern time) on the following Business Day.



001549-0001-13793-Active.14250169.10                
38

--------------------------------------------------------------------------------



(b)The Bank shall remit to the Company, for itself and the Retail Merchants, an
amount equal to (i) the total amount of charges identified in all Charge
Transaction Data not yet paid in accordance with Section 8.3(a) less (ii) the
sum of (A) the total amount of any credits included in such Charge Transaction
Data, plus (B) any amounts charged back to such Retail Merchants pursuant to
Section 8.4.


8.4    Bank's Right to Charge Back.


The Bank shall have the right to charge back to the Company the amount of the
Charge Transaction Data paid by the Bank pursuant to Section 8.3 if with respect
to the related Transaction (it being understood and agreed that the provisions
of this Section 8.4 shall supersede any provisions of the Operating Procedures
relating to the Bank's right to charge back):
(a)the Cardholder refuses to pay the charge based on a dispute regarding the
quality or delivery of Company Goods and Services representing a valid defense
to payment consistent with Applicable Law; provided that any such refusal
constitutes a bona fide claim presented by the Cardholder in good faith in the
reasonable opinion of the Company, after consultation with the Bank;


(b)the Cardholder refuses to pay the charge based on a claim of unauthorized use
of the Company Credit Card and (i) in the case of a Transaction ordered by mail,
telephone or internet, the Company has no proof of delivery of the Goods and
Services to the designated shipping destination provided by the Cardholder; and
(ii) in the case of any Transaction, (A) the transaction at issue was a result
of Employee Fraud; (B) the Company had failed to obtain a valid authorization
number for the Transaction (unless the Company was permitted to effect such
transaction without such authorization based on the down-time procedures in the
Operating Procedures), (C) the price of the Goods and Services shown in the
Charge Transaction Data exceeds the amount shown on the Cardholder's copy of the
sales slip, (D) the Company is unable to fulfill a request to produce the sales
slip with respect to such Transaction within thirty (30) days of the Bank's
request therefor, (E) the Company had processed a return of the Goods and
Services which is the subject of the Transaction, or a credit adjustment with
respect thereto, and a corresponding credit was not processed to the Account, or
(F) the sales slip is illegible with respect to the Charge Transaction Data
disputed by the Cardholder or is missing information in any material respect; or


(c)the sales slip was submitted for payment pursuant to Section 8.3 more than
once.


8.5    Exercise of Chargeback. If the Bank exercises its right of chargeback,
the Bank may set off all amounts charged back against any sums due to the
Company under this Agreement, or the Bank may demand payment from the Company
for the full amount of such chargeback. In the event of a chargeback pursuant to
this Article VIII, upon payment in full of the related amount by the Company,
the Bank shall immediately assign to the Company, without any representation,
warranty or recourse, all right to payments of amounts charged back in
connection with such Cardholder charge. The Bank shall cooperate fully in any
effort by the Company to collect the chargeback amount, including by executing
and delivering any document necessary or useful to such collection efforts.


8.6    No Merchant Discount. None of the Company, its Affiliates or the Retail
Merchants shall be required to pay any merchant discount rate applied against
settlements due to merchants for transactions with respect to the use of a
Private Label Credit Card on any Transaction. The Bank shall directly process
the Transactions on Private Label Credit Cards such that the Retail Merchants do
not incur any merchant acquirer/processor or similar fees (including Interchange
Fees or interchange reimbursement fees).

001549-0001-13793-Active.14250169.10                
39

--------------------------------------------------------------------------------





*** Confidential material redacted and filed separately with the Commission.


ARTICLE IX


PROGRAM ECONOMICS


9.1    Company Compensation.


(a)Payments.


(i)Not later than 5:00 pm (Eastern time) on any ***, the Bank shall pay to the
Company an amount equal to the amount set forth on Schedule 9.1(a)(i).


(ii)Not later than 10:00 am (Eastern Time) on the tenth (10th) calendar day
after the end of each ***, the Bank shall pay the Company the amounts set forth
in Schedule 9.1(a)(ii).


(iii)Not later than 10:00 am (Eastern Time) on the tenth (10th) calendar day
after the end of each ***, the Bank shall pay the Company the amounts set forth
in Schedule 9.1(a)(iii).


(iv)The amounts payable pursuant to this Section 9.1 shall be paid to the
Company regardless of whether any amounts are disputed by the Bank or the
Company. The Bank or the Company may invoke the dispute resolution procedures
set forth herein following payment of the amounts set forth above.


(b)Initial Payment. The Bank shall make the payments set forth in Schedule
9.1(b) in accordance with such Schedule.


(c)Form of Payment. All payments pursuant to this Section 9.1 shall be made by
wire transfer of immediately available funds to an account designated in writing
by the Company unless otherwise agreed upon by the Parties in writing.


9.2    Dispute Resolution. Any disputes regarding the amounts owed under this
Agreement shall be resolved in accordance with Section 12.3 or Section 12.4, as
applicable.


9.3    Bank's Responsibility for Program Operation. Except as otherwise
expressly specified in this Agreement, the Bank shall be responsible for the
costs of operating the Program.


ARTICLE X


INTELLECTUAL PROPERTY


10.1    Licensed Marks.


(a)Grant of License to Use the Company Licensed Marks. Subject to the terms and
conditions of this Agreement, the Company hereby grants to the Bank a
non-exclusive, royalty-free, non-transferable, non-sublicensable (except as set
forth herein) right and license to use the Company Licensed Marks with respect
to the Program in the United States in connection with the creation,
establishment, marketing and administration of, and the provision of services
related to, the Program. All uses of the Company Licensed Marks shall require
the prior written approval of the Company and shall be in accordance with this
Agreement and any Trademark Style Guide or other rules as may be delivered by
the Company to the Bank from time to time. To the extent the Bank delegates any
of its rights or obligations hereunder to any authorized Affiliate and/or
authorized Service Provider or to the extent the services of an authorized third
party are required in connection with the Bank's participation in the Program,
in accordance with the terms and conditions of this Agreement, the Bank may
sublicense its rights in the Company Licensed Marks hereunder to such authorized
Person; provided that such Person shall agree to comply

001549-0001-13793-Active.14250169.10                
40

--------------------------------------------------------------------------------



with all of the terms and conditions of the use of the Company Licensed Marks
hereunder (and shall designate the Company as a third party beneficiary of such
agreement) and the Bank shall remain liable for such Person's failure to so
comply. Except as expressly set forth in this Section 10.1, the rights granted
pursuant to this Section 10.1 are solely for use of the Bank and may not be
sublicensed without the prior written approval of the Company.


(b)Grant of License to Use the Bank Licensed Marks. Subject to the terms and
conditions of this Agreement, the Bank hereby grants to the Company a
non-exclusive, royalty-free, non-transferable, non-sublicensable (except as set
forth herein) right and license to use the Bank Licensed Marks with respect to
the Program in connection with the creation, establishment, marketing and
administration of, and the provision of services related to, the Program. All
uses of the Bank Licensed Marks shall require the prior written approval of the
Bank and shall be in accordance with this Agreement and any Trademark Style
Guide or other rules as may be delivered by the Bank to the Company from time to
time. To the extent the Company delegates any of its rights or obligations
hereunder to any authorized Affiliate and/or authorized third party or to the
extent the services of an authorized third party are required in connection with
the Company's participation in the Program, in accordance with the terms and
conditions of this Agreement, the Company may sublicense its rights in the Bank
Licensed Marks hereunder to such authorized Person; provided that such Person
shall agree to comply with all of the terms and conditions of the use of the
Bank Licensed Marks hereunder (and shall designate the Bank as a third party
beneficiary of such agreement) and the Company shall remain liable for such
Person's failure to so comply. Except as expressly set forth in this Section
10.1, the rights granted pursuant to this Section 10.1 are solely for use of the
Company and may not be sublicensed without the prior written approval of the
Bank.


10.2    Termination; Ownership; and Infringement.


(a)Termination of Licenses. The licenses granted in Section 10.1 shall terminate
at the end of the Termination Period provided that (i) if the purchase option
under Section 17.2 is exercised (and the Company or its Nominated Purchaser thus
owns the Program Assets) then such licenses shall continue for a (6) month
period following the Termination Period to the extent necessary for winding down
the operation of the Program in a manner consistent with the terms of this
Agreement and with past practice and (ii) if the purchase option is not
exercised (and the Bank thus continues to own the Program Assets) then Section
17.4(c) shall govern the Bank's use of the Company Licensed Marks. Upon the
termination of the licenses granted in Section 10.1, all rights in the Company
Licensed Marks and Bank Licensed Marks granted thereunder shall revert to
Company and the Bank, respectively, and each Party shall (and shall cause their
authorized Affiliates, authorized third parties and permitted sublicensees to):
(i) discontinue immediately all use of the other Party's trademarks or any of
them, and any colorable imitation thereof; and (ii) destroy all unused Company
Credit Cards, Applications, Account Documentation, Solicitation Materials,
periodic statements, materials, displays, advertising and sales literature and
any other items, in each case, bearing any of the other Party's trademarks.
Notwithstanding anything herein, each Party shall have the right at all times
after the Termination Period to use the other Party's trademarks (i) in a
non-trademark or “fair use” manner (provided that such use does not convey or
suggest or is not reasonably likely to suggest that the Parties are still
participating in the Program) or as required by Applicable Law; or (ii) on any
archival legal documents, business correspondence and similar items that are not
consumer-facing.


(b)Ownership of the Licensed Marks. The Parties acknowledge that (i) each Party
shall retain exclusive ownership of its trademarks, all rights therein, and the
goodwill associated therewith; (ii) each Party shall neither contest nor take
any other action which shall adversely affect the other Party's exclusive
ownership of its trademarks or the goodwill associated therewith, and (iii) any
and all goodwill arising from use of the Company Licensed Marks by the Bank or
the Bank Licensed Marks by the Company shall inure to the benefit of the Company
or the Bank, respectively. Nothing herein shall give the Parties any proprietary
interest in or to the other Party's trademarks except as set forth in this
Article X.


(c)Infringement by Third Parties. Each Party shall use reasonable efforts to
notify the other Party in writing, promptly upon acquiring Knowledge of any
infringing use of the other Party's trademarks that are being licensed under
this Article X by any third party in the United States in the credit card field.
If any of the trademarks licensed under this Article X is infringed, the owner
of such trademark has the sole right (but not the obligation) to prosecute same
and take whatever action it deems necessary to prevent such infringing use;
provided, however, that

001549-0001-13793-Active.14250169.10                
41

--------------------------------------------------------------------------------



if such owner fails to take reasonable steps to prevent infringement of any such
trademarks by any credit provider and such infringement has an adverse effect
upon the Program or the rights of the other Party hereunder, the other Party may
request that such owner take action necessary to alleviate such adverse impact ,
and the other Party shall reasonably cooperate with and assist in such
prosecution.


10.3    Intellectual Property.


(a)Each Party shall solely own all of its Intellectual Property (i) that existed
as of the Effective Date and (ii) that it develops or creates independently of
the other Party during the Term. Unless the Parties agree otherwise in writing,
Company shall solely own all Intellectual Property rights in any creation of or
improvement to the look, feel, content, design and collateral aesthetics of the
Company Credit Cards, Credit Card Documentation, the Program Website, any
Program related social media pages or “apps,” Solicitation Materials and any
other communications to Cardholders created by either Party, except for Bank
Licensed Marks that appear on any of the foregoing and any content dictated by
Applicable Law, and the Bank shall own all Intellectual Property rights in any
software code, proprietary systems and platforms developed by the Bank. Each
Party grants and agrees to grant to the other Party a non-exclusive,
royalty-free, non-transferable, non-sublicensable (except as set forth herein)
license to and under all other Intellectual Property used in connection with the
Program. To the extent the Parties delegate any of their rights or obligations
hereunder to any authorized Affiliate and/or authorized third party or to the
extent the services of an authorized third party are required in connection with
the Parties' participation in the Program, in accordance with the terms and
conditions of this Agreement, the Parties may sublicense their rights to and
under the other Party's Intellectual Property to such authorized Person;
provided that such Person shall agree to comply with all of the terms and
conditions of this Section 10.3 (with the owner of the Intellectual Property a
third party beneficiary of such agreement) and provided that the sublicensing
Party shall remain liable for such Person's failure to so comply. The licenses
granted under this Section 10.3(a) shall terminate at end of the Termination
Period.


(b)Joint Intellectual Property. The Parties shall not develop or create any
Intellectual Property that shall be deemed to be jointly owned unless they
mutually agree in writing in advance that such Intellectual Property shall be
jointly owned. Each Party shall have the right to use, license and otherwise
exploit jointly owned Intellectual Property without any restriction or
obligation to account to the other Party; provided, however, that (1) no such
jointly owned Intellectual Property shall be used by the Bank in connection with
any credit card or other credit program agreement or other joint marketing
arrangement with any company engaged primarily in the marketing and/or sale of
retail goods without the prior written consent of the Company and (2) for the
avoidance of doubt, no trademarks, trade names, service marks, logos, trade
dress, internet domain names, corporate names or other source indicators or
proprietary designations of the Company shall be used by the Bank except during
the term of the licenses granted in Section 10.1 and in accordance with the
terms hereof.


ARTICLE XI


REPRESENTATIONS, WARRANTIES AND COVENANTS


11.1    General Representations and Warranties of the Company. Except as
Previously Disclosed, the Company makes the following representations and
warranties to the Bank as of the date hereof:


(a)Corporate Existence. The Company (i) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation; (ii) is duly licensed or qualified to do business and is in good
standing as a foreign corporation in all jurisdictions in which the conduct of
its business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect; and (iii) has all necessary licenses, permits, consents
or approvals from or by, and has made all necessary filings and registrations
with, all governmental authorities having jurisdiction, to the extent required
for the ownership, lease or conduct and operation of its business, except to the
extent that the failure to obtain such licenses, permits, consents or approvals
or to make such filings or registrations would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.



001549-0001-13793-Active.14250169.10                
42

--------------------------------------------------------------------------------



(b)Authorization; Validity. The Company has all necessary corporate power and
authority to (i) execute and enter into this Agreement, and (ii) perform the
obligations required of the Company hereunder and the other documents,
instruments and agreements relating to the Program and this Agreement executed
by the Company pursuant hereto. The execution and delivery by the Company of
this Agreement and all documents, instruments and agreements executed and
delivered by the Company pursuant hereto, and the consummation by the Company of
the transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate actions of the Company. This Agreement (i)
has been duly executed and delivered by the Company, (ii) constitutes the valid
and legally binding obligation of the Company, and (iii) is enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally and by general equity principles including those respecting the
availability of specific performance).


(c)Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by the Company, its compliance with the terms hereof, and consummation
of the transactions specified herein will not (i) conflict with, violate, result
in the breach of, constitute an event which would, or with the lapse of time or
action by a third party or both would, result in a default under, or accelerate
the performance required by, the terms of any contract, instrument or agreement
to which `the Company or any of its Subsidiaries is a party or by which they are
bound, or to which any of the assets of the Company or any of its Subsidiaries
are subject; (ii) conflict with or violate the articles of incorporation or
by-laws, or any other equivalent organizational document(s), of the Company or
any of its Subsidiaries; (iii) breach or violate any Applicable Law or
Applicable Order, in each case, applicable to the Company or any of its
Subsidiaries; (iv) require the consent or approval of any other party to any
contract, instrument or commitment to which the Company or any of its
Subsidiaries is a Party or by which it is bound; or (v) require any filing with,
notice to, consent or approval of, or any other action to be taken with respect
to, any Governmental Authority, except, in the cases of clauses (i) and
(iii)-(v), for such conflicts, breaches, defaults, violations or failures to
obtain such consents or approvals or make or obtain such filings, notices,
consents and approvals as would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.


(d)No Litigation. No action, claim, litigation, proceeding, arbitration or
investigation is pending or, to the Knowledge of the Company, threatened against
the Company or any of its Subsidiaries, at law, in equity or otherwise, by or
before any Governmental Authority, which would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.


(e)Compliance with Laws. Except to the extent that any of the following would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, the Company is in compliance with all requirements of
Applicable Law relating to the Program and neither the Company nor any of
Subsidiaries is subject to any order, directive or restriction of any kind
issued by any Governmental Authority that restricts in any respect the Company's
ability to perform its obligations under the Program.


(f)The Company Licensed Marks. The Company has the right, power and authority to
grant the rights to use the Company Licensed Marks expressly granted herein.


11.2    General Representations and Warranties of the Bank. Except as Previously
Disclosed, the Bank hereby makes the following representations and warranties to
the Company as of the date hereof:


(a)Corporate Existence. The Bank (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporationand (ii) is
duly licensed or qualified to do business and is in good standing as a foreign
entity in all jurisdictions in which the conduct of the its business or the
activities in which it is engaged, or proposes to engage pursuant to this
Agreement, makes such licensing or qualification necessary, except to the extent
that its non-compliance would not reasonably be expected to have, individually
or in the aggregate, a Bank Material Adverse Effect. The Bank has all necessary
licenses, permits, consents or approvals from or by, and has made all necessary
filings and registrations with, all governmental authorities having
jurisdiction, to the extent required for the ownership, lease or conduct and
operation of its business pursuant to this Agreement, except to the extent that
the failure to obtain such licenses, permits, consents or approvals or to make
such filings or registrations would not reasonably be expected to have,
individually or in the aggregate, a Bank Material Adverse Effect upon the

001549-0001-13793-Active.14250169.10                
43

--------------------------------------------------------------------------------



Bank, the Program, the Accounts, Cardholder Indebtedness or the Bank's ability
to perform its obligations under this Agreement.


(b)Authorization; Validity. The Bank has all necessary corporate or similar
power and authority to (i) execute and enter into this Agreement, and (ii)
perform the obligations required of the Bank hereunder and the other documents,
instruments and agreements relating to the Program and this Agreement executed
by the Bank pursuant hereto. The execution and delivery by the Bank of this
Agreement and all documents, instruments and agreements executed and delivered
by the Bank pursuant hereto, and the consummation by the Bank of the
transactions specified herein, has been duly and validly authorized and approved
by all necessary corporate or similar actions of the Bank. This Agreement (i)
has been duly executed and delivered by the Bank, (ii) constitutes the valid and
legally binding obligation of the Bank, and (iii) is enforceable in accordance
with its terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).


(c)Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by the Bank, its compliance with the terms hereof, and the
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which any of Bank Parent or any of its Subsidiaries
is a party or by which they are bound, or to which any of the assets of Bank
Parent or any of its Subsidiaries are subject; (ii) conflict with or violate the
articles of incorporation or by-laws, or any other equivalent organizational
document(s), of Bank Parent or any of its Subsidiaries; (iii) breach or violate
any Applicable Law or Applicable Order, in each case, applicable to Bank Parent
or any of its Subsidiaries; (iv) require the consent or approval of any other
party to any contract, instrument or commitment to which Bank Parent or any of
its Subsidiaries is a Party or by which it is bound; or (v) require any filing
with, notice to, consent or approval of, or any other action to be taken with
respect to, any Governmental Authority, except, in the cases of clauses (i) and
(iii)-(v), for such conflicts, breaches, defaults, violations or failures to
obtain such consents or approvals or make or obtain such filings, notices,
consents and approvals as would not reasonably be expected to have, individually
or in the aggregate, a Bank Material Adverse Effect.


(d)No Litigation. No action, claim, litigation, proceeding, arbitration or
investigation is pending or, to the Knowledge of the Bank, threatened against
Bank Parent or any of its Subsidiaries, at law, in equity or otherwise, by or
before any Governmental Authority, which would reasonably be expected to have,
individually or in the aggregate, a Bank Material Adverse Effect.


(e)Compliance with Laws.
(i)Except to the extent that any of the following would not reasonably be
expected to have, individually or in the aggregate, a Bank Material Adverse
Effect,
(A)Bank Parent and its Subsidiaries are in compliance with all requirements of
Applicable Law relating to its Credit Card business; and


(B)neither Bank Parent nor any of its Subsidiaries is subject to any capital
plan or supervisory agreement, cease-and-desist or similar order or directive or
memorandum of understanding between it and any Governmental Authority or issued
by any Governmental Authority, nor has any of them adopted any board resolutions
at the request of any Governmental Authority.


(ii)Neither Bank Parent nor any of its Subsidiaries is subject to any order,
directive or restriction of any kind issued by any Governmental Authority that
restricts in any respect its operation of its Credit Card business; and the Bank
is not aware of any fact or circumstance that would in any way delay or impede
its ability to perform all of its obligations under the Program.


(f)Servicing Qualifications. The Bank is licensed and qualified in all
jurisdictions necessary to service the Accounts in accordance with all
Applicable Laws, except where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a Bank
Material Adverse Effect.

001549-0001-13793-Active.14250169.10                
44

--------------------------------------------------------------------------------





(g)Bank Licensed Marks. The Bank has the right, power and authority to grant the
rights to use the Bank Licensed Marks expressly granted herein.


(h)Card Associations. Bank is a member in good standing of the Card Association
and has full authority under the by-laws and other membership and operating
rules of the Card Association to issue the Co-Branded Credit Cards and otherwise
perform its obligations under this Agreement.


11.3    No other Representations or Warranties. Except as expressly set forth in
Sections 11.1 and 11.2, neither the Bank nor the Company has made or makes any
other express or implied representations, or any express or implied warranty.


11.4    General Covenants of the Company.


(a)Litigation. The Company shall notify the Bank in writing if it receives
written notice of any litigation, investigation or other claim pending or, to
the Knowledge of the Company, threatened before any Governmental Authority to
which the Company or any of its Subsidiaries is party that, if adversely
determined, would reasonably be expected to have, individually or in the
aggregate, a CompanyMaterial Adverse Effect


(b)Reports and Notices. The Company shall provide the Bank with a notice
specifying the nature of any Company Event of Default, or any event which, with
the giving of notice or passage of time or both, would constitute a Company
Event of Default, or any development or other information with respect to the
Company or its Subsidiaries which is likely to have a Company Material Adverse
Effect. Notices pursuant to this Section 11.4(b) relating to Company Events of
Default shall be provided within five (5) Business Days after the Company has
Knowledge of the existence of such default. Notices relating to all other events
or developments described in this Section 11.4(b) shall be provided promptly
after the Company has Knowledge of the existence of such event or development. A
failure to provide any required notice pursuant to this Section 11.4(b) shall
not be considered a separate or independent Company Event of Default.


(c)Applicable Law/Operating Procedures. The Company shall at all times during
the Term comply in all material respects with Applicable Law affecting its
obligations under this Agreement. Notwithstanding the foregoing, the Company
shall have no liability hereunder for a failure to comply with requirements of
Applicable Law related to the Credit Cards or Accounts or their solicitation,
associated documentation or servicing or maintenance if the Bank has not
notified the Company of such requirement of Applicable Law.


(d)Disputes with Cardholders. The Company shall cooperate with the Bank in a
timely manner (but in no event less promptly than required by Applicable Law) to
resolve all disputes with Cardholders.


(e)Company Financial Statements. The Company shall furnish to the Bank as soon
as reasonably practicable after they become available the following information
(on a consolidated basis if applicable): (a) a balance sheet as of the close of
each fiscal year; (b) a statement of income, retained earnings, and paid-in
capital to the close of each fiscal year; (c) a statement of cash flow to the
close of each such period; and (d) a copy of the opinion submitted by the
Company's independent certified public accountants in connection with such of
the financial statements as have been audited; provided, however, that as long
as the Company's ultimate parent company is publicly traded, the Company may
satisfy the foregoing requirements by the Company's ultimate parent company's
filing with the SEC copies of its annual 10-K filing.


11.5    General Covenants of the Bank.


(a)Litigation. The Bank shall notify the Company in writing if it receives
written notice of any litigation, investigation or other claim pending or, to
the Knowledge of the Bank, threatened before any Governmental Authority to which
Bank Parent or any of its Subsidiaries is party that, if adversely determined,
would reasonably be expected to have, individually or in the aggregate, a
BankMaterial Adverse Effect.



001549-0001-13793-Active.14250169.10                
45

--------------------------------------------------------------------------------



(b)Reports and Notices. The Bank shall provide the Company with a written notice
specifying the nature of any Bank Event of Default, or any event which, with the
giving of notice or passage of time or both, would constitute a Bank Event of
Default, or any development or other information which is likely to have a Bank
Material Adverse Effect. Notice pursuant to this Section 11.5(b) relating to the
Bank Events of Default shall be provided within five (5) Business Days after the
Bank has Knowledge of the existence of such default. Notices relating to all
other events or developments described in this Section 11.5(b) shall be provided
promptly after the Bank obtains Knowledge of the existence of such event or
development. Notwithstanding the foregoing and notwithstanding the provisions of
Section 11.5(a), the Bank shall not divulge material nonpublic information with
respect to the Bank or its Affiliates to the Company without the prior consent
of the general counsel of the Company. In the event such consent is not granted,
failure to provide written notice with respect to such matter shall not be
deemed a breach of the provisions of this Section 11.5(b) and/or of Section
11.5(a), as applicable. A failure to provide any required notice pursuant to
this Section 11.5(a) shall not be considered a separate or independent Bank
Event of Default.


(c)Applicable Law/Operating Procedures. The Bank shall at all times during the
Term and continuing until the end of the Termination Period comply in all
material respects with Applicable Law affecting its obligations under this
Agreement and the Operating Procedures. The Bank shall (i) identify any changes
in Applicable Law and rules of the Card Association that will affect the Program
or the Company's activities in connection therewith following the Closing Date
and (ii) notify Company in writing of such changes in a timely manner.


(d)Books and Records. The Bank shall keep adequate records and books of account
with respect to the Accounts and Cardholder Indebtedness in which proper
entries, reflecting all of the Bank's financial transactions relating to the
Program, are made in accordance with GAAP and the requirements of this
Agreement. The Bank shall keep adequate records and books of account with
respect to its activities, in which proper entries reflecting all of the Bank's
financial transactions are made in accordance with GAAP. All of the Bank's
records, files and books of account shall be in all material respects complete
and correct and shall be maintained in accordance with good business practice
and Applicable Law.


(e)Servicing Qualifications. The Bank shall at all times during the Term and
continuing until the end of the Termination Period remain licensed and qualified
in all jurisdictions necessary to service the Accounts in accordance with all
Applicable Laws, except where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a Bank
Material Adverse Effect.


(f)Program Support. The Bank shall not take any action that is materially
inconsistent with the Program Objectives or otherwise materially adversely
affects the Program or the Company's retail business or relations with its
customers in any material respect.


(g)Regulatory Status. The Bank shall continue its existence as a bank duly
organized under the laws of the State of Delaware.


(h)Conflicts of Interest. The Bank shall establish and maintain appropriate
business standards, procedures and controls designed to ensure that the Bank
shall perform and conduct its operations in a manner consistent with the Program
Objectives and in such a way as not to disparage or embarrass or otherwise
adversely affect the Company and its Affiliates.


(i)Card Association. The Bank is and shall be a member in good standing of the
Card Association throughout the Term.


(j)Chase Purchase Agreement. The Bank shall use commercially reasonable efforts
to negotiate and, no later than July 31, 2013, enter into the Chase Purchase
Agreement on customary terms and providing for the purchase of the Chase Program
Assets at a price equal to Fair Market Value (as defined in the Chase Program
Agreement) and the assumption of liabilities arising from and after the Chase
Closing Date with respect thereto. The Bank shall use commercially reasonable
efforts to (i) satisfy all conditions to Chase's obligation to consummate the
transaction contemplated by the Chase Purchase Agreement and (ii) consummate the
transaction contemplated by

001549-0001-13793-Active.14250169.10                
46

--------------------------------------------------------------------------------



the Chase Purchase Agreement (subject to satisfaction of all conditions to the
Bank's obligation to consummate such transaction). Subject to any applicable
legal privilege, the Bank shall keep the Company reasonably apprised as to the
progress of the consummation of the transactions under the Chase Purchase
Agreement. Without limiting the foregoing, the Bank shall file all notices,
applications, requests for approvals, orders, declarations and other documents
and instruments with all Governmental Authorities necessary to effectuate the
purchase of the Chase Program Assets and shall use commercially reasonable
efforts to promptly take all actions required in order to obtain any necessary
authorization, approval, consent, order, declaration or other license or
authority to effectuate such purchase. The Bank hereby represents and warrants
to the Company that, to the Knowledge of the Bank, there is no fact relating to
the Bank or any of its Affiliates' respective businesses, operations, financial
condition or legal status, including any order, memorandum of understanding or
other regulatory restriction, that would reasonably be expected to impair the
Bank's ability to obtain, on a timely basis, all authorizations, approvals,
consents, orders, declarations licenses and other authorities of or from all
Governmental Authorities and third parties as are necessary for the consummation
of the purchase of the Chase Program Assets.


(k)Bank Financial Statements. The Bank shall furnish to the Company as soon as
reasonably practicable after they become available the following information (on
a consolidated basis if applicable): (a) a balance sheet as of the close of each
fiscal year; (b) a statement of income, retained earnings, and paid-in capital
to the close of each fiscal year; (c) a statement of cash flow to the close of
each such period; and (d) a copy of the opinion submitted by such party's
independent certified public accountants in connection with such of the
financial statements as have been audited; provided, however, that as long as
Bank is a subsidiary of Alliance Data Systems Corporation (“ADSC”), and ADSC is
publicly traded, Bank may satisfy the foregoing requirements by ADSC's filing
with the Securities and Exchange Commission copies of its annual 10-K filing.


ARTICLE XII


ACCESS, AUDIT AND DISPUTE RESOLUTION


12.1    Access to Books and Records. Each Party shall permit the other Party and
its Representatives to visit its facilities related to the Program during normal
business hours with reasonable advance notice and at times and in a manner that
does not unreasonably disrupt its normal business operations. Each Party shall
also permit the other Party and its Representatives to review (during normal
business hours) and obtain copies of the books and records relating to the
Program for reasonable purposes relating to the Program; provided that neither
Party shall be required to provide access to records to the extent that (a) such
access is prohibited by Applicable Law, (b) such records are legally privileged,
(c) such records relate to other customers of, or credit programs operated by,
the Company or the Bank (except as may be necessary or appropriate in connection
with any consideration of the terms and conditions of Comparable Partner
Programs and other Credit Card programs as contemplated by this Agreement to the
extent permitted by Bank's obligations under agreements with third parties), or
(d) such access would unreasonably disrupt its normal business operations.


12.2    Audit Rights. Once per year or at any time that a Party disputes the
amount of any monies owed by either Party to the other hereunder, such Party, at
its sole cost and expense and upon not less than ten (10) Business Days prior
notice to the other Party, may conduct (or cause a third party experienced in
auditing Credit Card programs to conduct) an audit to determine whether such
other Party is in compliance with all of its obligations pursuant to this
Agreement; provided, however, that any such audit shall only be permitted at
times and in a manner that does not unreasonably interfere with the other
Party's normal business operations, including that any such audit shall be
conducted during normal business hours in accordance with generally accepted
auditing standards and the auditing Party shall employ such reasonable
procedures and methods as necessary and appropriate in the circumstances,
minimizing interference to the extent practicable with the audited Party's
normal business operations. Without limiting the foregoing, neither Party shall
audit the functioning of the Systems of the other Party unless such audit is
necessary to verify compliance by the other Party with an express obligation of
such other Party. The audited Party shall use commercially reasonable efforts to
facilitate the auditing Party's review, including making reasonably available
such personnel of the audited Party and its Service Providers to assist the
auditing Party and its Representatives as reasonably requested. The audited
Party shall deliver any document or instrument necessary for the auditing Party
to obtain such records from any Person maintaining records for the audited Party
and shall

001549-0001-13793-Active.14250169.10                
47

--------------------------------------------------------------------------------



maintain records pursuant to its regular record retention policies. For purposes
of this provision, the audited Party also shall be required to provide records
relating to the Program held by Service Providers at the auditing Party's
request. Notwithstanding the generality of the foregoing, the audited Party
shall not be required to provide access to records to the extent that (a) such
access is prohibited by Applicable Law, (b) such records are legally privileged,
(c) such records are company planning documents of such Party or any of its
Affiliates, operating budgets that are not used in calculating any amounts
payable hereunder or personnel records of individual employees (provided that
this clause (c) shall not preclude access to such records as are reasonably
necessary to substantiate the Bank's compliance with Section 3.3), or (d) such
records relate to other customers or operations of such Party other than the
Program or to personnel records not normally disclosed in connection with
audits.


12.3    Accounting Dispute Resolution. Any dispute with respect to amounts of
$250,000 or less due or payable under this Agreement or other calculations
hereunder of amounts of $250,000 or less between the Parties arising out of or
relating to this Agreement shall be resolved as provided in this Section 12.3.
The Parties agree to attempt in good faith to resolve any such disputes. Except
with respect to any indemnification claim arising under Article XVIII, which
shall not be subject to the procedures of this Section 12.3, in the event the
Parties are unable to resolve any such dispute, after negotiating in good faith
for a period of not less than ten (10) Business Days, either Party may request a
nationally recognized firm of independent accountants mutually agreeable to the
Parties (the “Accountants”) to reconcile any amounts in dispute; provided,
however, that the Accountants' determination shall be limited to the amount
disputed by the Parties and in no event shall such determination provide for a
payment to any Party higher than the amount claimed by the Party to be owed to
such Party. Any such request shall be in writing and shall specify with
particularity the disputed amounts being submitted for determination. Each Party
agrees to promptly and in good faith take all necessary action to designate the
Accountants no later than ten (10) Business Days after a request that such a
designation be made. The Parties shall cooperate fully in assisting the
Accountants in their review, including by providing the Accountants full access
to all files, books and records (including work papers of internal and
independent accountants of the Parties) relevant thereto and providing such
other information as the Accountants may reasonably request in connection with
any such review. Notwithstanding the generality of the foregoing, the Parties
shall not be required to provide the Accountants with access to records to the
extent that (i) such access is prohibited by Applicable Law, (ii) such records
are legally privileged or (iii) such records relate to other customers of, or
credit programs operated by, the Party (except as may be necessary or
appropriate in connection with any consideration of the terms and conditions of
Comparable Partner Programs and Competing Retail Programs as contemplated by
this Agreement, as permitted by applicable confidentiality restrictions). In the
event the determination made by the Accountants requires either Party to make
payment to the other Party of any additional amount, such Party shall make such
payment no later than five (5) Business Days following receipt from the
Accountants of written notice to the Parties of such determination plus interest
at the Federal Funds Rate on any such amount due computed from and including the
date such amount should have been paid through and excluding the date of
payment. The fees and expenses of such Accountants arising out of such reviews
shall be divided between the Parties in proportion to the relative amounts by
which each Party's respective claim regarding the amount in dispute differed
from the amount determined by the Accountants. The determination of the
Accountants shall be final and binding on the Parties subject to the correction
of manifest calculation errors.


12.4    Dispute Resolution.(a)    Any dispute among the Parties arising out of
or relating to this Agreement, including with respect to the interpretation of
any provision of this Agreement and with respect to the performance by the
Company or the Bank hereunder that is not otherwise required to be submitted for
resolution under Section 12.3 shall be submitted to the dispute resolution
process set forth in Section 3.2(d)(ii)(B).To the extent that the subject matter
of the dispute relates to a matter other than a matter as to which the Operating
Committee is charged with the final decisionmaking authority hereunder pursuant
to Section 3.2 (whether by virtue of the Parties' rights with respect to Company
Matters or Bank Matters or with respect to matters deemed rejected upon deadlock
pursuant to such Section 3.2), in the event that the Parties shall fail to
resolve the dispute pursuant to Section 3.2(d)(ii)(B), the Parties shall submit
the dispute to mandatory and binding arbitration pursuant to the terms and
conditions of Section 12.4(b). This Section 12.4 shall not be construed to
prevent a Party from instituting, and a Party is authorized to institute, formal
proceedings earlier than provided in the preceding sentence, to avoid the
expiration of any applicable limitations period, to preserve a superior position
with respect to other creditors.



001549-0001-13793-Active.14250169.10                
48

--------------------------------------------------------------------------------



(b)Arbitration. If the Parties are unable to resolve a dispute as provided in
Section 12.4(a), then the Parties agree that such dispute shall be submitted to
mandatory and binding arbitration, which shall be subject to the following
conditions:


(i)The dispute shall be resolved by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules. The arbitrators
are prohibited from awarding punitive damages. The terms of this Agreement,
including the terms set forth in this Section 12.4(b), shall supersede any
American Arbitration Association rule in conflict herewith. In addition, the
arbitrators, in deciding all matters and in fashioning an appropriate remedy or
relief, shall be bound to apply the substantive laws of the State of Delaware.
In no event may any demand for arbitration be made on any date on or after which
the institution of legal or equitable proceedings based on the applicable
dispute would be barred by the applicable statute of limitations or by any
provision of this Agreement.


(ii)The arbitration shall be conducted by three arbitrators, one of whom shall
be appointed by the Company, one of whom shall be appointed by the Bank, in
their demand for arbitration or answering statement, as applicable, and the
third of whom, who shall serve as chair, shall be appointed by the
party-appointed arbitrators. All arbitrators appointed shall serve as neutrals.


(iii)The arbitration hearing shall be commenced within sixty (60) days of the
Parties' demand for arbitration. The arbitrators shall control the scheduling so
as to process the matter expeditiously. The times specified in this Section
12.4(b) may be extended upon mutual agreement of the Parties or by the
arbitrator upon a showing of good cause.


(iv)The arbitrators rendering judgment upon disputes between the Parties as
provided in this Section 12.4(b) shall, after reaching judgment and award,
prepare and distribute to the Parties within thirty (30) days after the close of
hearings, or as soon thereafter as is practicable in the circumstances, a
writing describing the findings of fact and conclusions of law relevant to such
judgment and award and containing an opinion setting forth the reasons for the
giving or denial of any award. The award of the arbitrator shall be reasoned,
final and binding on the Parties, and judgment thereon may be entered in any
court of competent jurisdiction.


(v)Unless otherwise mutually agreed by the Parties, the place of arbitration
shall be Chicago, Illinois.


(vi)Each Party shall bear its own costs of these procedures. A Party seeking
discovery shall reimburse the responding Party the costs of production of
documents (to include search time and reproduction costs). The Parties shall
equally split the fees of the arbitration cost, the court reporter's transcript,
and the arbitrators.


(c)Nothing contained in this Section 12.4 shall limit either Party's right to
obtain any provisional remedy, including, without limitation, specific
performance or injunctive relief from any court of competent jurisdiction, as
may be necessary, in the aggrieved Party's sole discretion, to protect its
rights under this Agreement.


12.5    Regulatory Audit of Company. Until the later of the Termination Date and
the date all pending matters relating to this Agreement (e.g., disputes, tax
assessments or reassessments) are closed, the Company hereby agrees to allow any
and all applicable Governmental Authorities that supervise Bank or its
Affiliates to audit and inspect the Company's books, records, procedures and
facilities to the same extent that the Bank is permitted pursuant to Section
12.2.



001549-0001-13793-Active.14250169.10                
49

--------------------------------------------------------------------------------



ARTICLE XIII


CONFIDENTIALITY


13.1    General Confidentiality.


(a)For purposes of this Agreement, “Confidential Information” means any of the
following: (i) information that is provided by or on behalf of either the
Company or the Bank to the other Party or its Representatives in connection with
the Program (including information provided prior to the date hereof); (ii)
information about the Company or the Bank or their Affiliates, or their
respective businesses or employees, that is otherwise obtained by the other
Party in connection with the Program, in each case including: (A) information
concerning marketing plans, objectives and financial results, business systems,
methods, processes, know-how, financing data, programs and products and Value
Proposition terms and features and tests thereof; (B) information regarding any
products offered or proposed to be offered under the Program or the manner of
offering of any such products; (C) information unrelated to the Program obtained
by the Company or the Bank in connection with this Agreement, including by
accessing or being present at the business location of the other Party; and (D)
Intellectual Property such as proprietary technical information, including
source code, developed in connection with the Program; (iii) the terms and
conditions of this Agreement; and (iv) the Marketing Plan. The provisions of
this Article XIII governing Confidential Information shall not govern Cardholder
Data or Shopper Data, which shall be governed by the provisions of Article VI.


(b)The restrictions on disclosure of Confidential Information under this Article
XIII shall not apply to information received or obtained by the Company or the
Bank, as the case may be, that: (i) is or becomes generally available to the
public other than as a result of disclosure in breach of this Agreement or any
other confidentiality obligations; (ii) is lawfully received on a
non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (iii) is
contained in, or is capable of being discovered through examination of, publicly
available records or products; (iv) is required to be disclosed by Applicable
Law, GAAP or applicable stock exchange rules (but only to the extent of such
required disclosure); provided, that such information shall be disclosed only to
the extent required by such Applicable Law, GAAP, or applicable stock exchange
rules and shall otherwise remain Confidential Information; or (v) is developed
by the Company or the Bank, as the case may be, without the use or knowledge of
any proprietary, non-public information provided by the other Party under, or
otherwise made available to such Party as a result of, this Agreement. Nothing
herein shall be construed to permit the Receiving Party (as defined below) to
disclose to any third party any Confidential Information that the Receiving
Party is required to keep confidential under Applicable Law.


(c)The terms and conditions of this Agreement and the Marketing Plan and all of
the items referred to in clauses (A) through (B) of Section 13.1(a) shall each
be the Confidential Information of the Company and the Bank and each of the
Parties to this Agreement shall be deemed to be a Receiving Party of each of
them; provided, however, that the terms of this Agreement may be filed by either
Party with any Governmental Authority (including public filings with the
Securities and Exchange Commission) to the extent required by Applicable Law.


(d)If the Company, on the one hand, or the Bank, on the other hand, receives
Confidential Information of the other Party (“Receiving Party”), the Receiving
Party shall do the following with respect to the Confidential Information of the
other Party (“Disclosing Party”): (i) keep the Confidential Information of the
Disclosing Party secure and confidential; (ii) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
its own Confidential Information, but in no event less than a reasonable degree
of care; and (iii) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures.


(e)Upon reasonable request, the Company and the Bank shall have the right to
review the other Party's information security standards and shall notify the
other Party prior to materially modifying such procedures.



001549-0001-13793-Active.14250169.10                
50

--------------------------------------------------------------------------------



13.2    Use and Disclosure of Confidential Information.


(a)Each Receiving Party shall use and disclose the Confidential Information of
the Disclosing Party only for the purpose of performing its obligations or
enforcing its rights with respect to the Program or as otherwise expressly
permitted by this Agreement, and shall not accumulate in any way or make use of
such Confidential Information for any other purpose.


(b)Each Receiving Party shall: (i) limit access to the Disclosing Party's
Confidential Information to those Representatives, Service Providers,
prospective purchasers (and their respective Representatives) who have a
reasonable need to access such Confidential Information, including in connection
with the Program or their conduct of their respective businesses or activities
as they relate to the Program, a potential sale of Program Assets or any assets
of the Company and its Affiliates, a potential merger, consolidation,
acquisition or other transaction or financing arrangement involving the Company
and its Affiliates, or the establishment of a new Credit Card or other program
or arrangement for the Company, in each case in accordance with the terms of
this Agreement, and (ii) ensure that any Person with access to the Disclosing
Party's Confidential Information agrees to be bound by a confidentiality
agreement consistent with the restrictions set forth in this Article XIII.


13.3    Unauthorized Use or Disclosure of Confidential Information. Each
Receiving Party agrees that any unauthorized use or disclosure of Confidential
Information of the Disclosing Party might cause immediate and irreparable harm
to the Disclosing Party for which money damages might not constitute an adequate
remedy. In that event, the Receiving Party agrees that injunctive relief may be
warranted in addition to any other remedies the Disclosing Party may have. In
addition, the Receiving Party agrees promptly to advise the Disclosing Party by
telephone and in writing of any security breach that may have compromised any
Confidential Information or of any unauthorized misappropriation, disclosure or
use by any Person of the Confidential Information of the Disclosing Party which
may come to its attention, and to take all steps at the Receiving Party's
expense reasonably requested by the Disclosing Party to limit, stop or otherwise
remedy such breach, misappropriation, disclosure or use that resulted from the
Disclosing Party's disclosure of the Confidential Information to the Receiving
Party, its Service Providers or their respective Representatives.


13.4    Return or Destruction of Confidential Information. Following the end of
the Termination Period (or the interim servicing period pursuant to Section
17.2(h) if applicable), the Receiving Party shall cease using and promptly, at
Receiving Party's option, return to Disclosing Party or arrange for the
destruction of any and all the Disclosing Party's Confidential Information
(including any electronic or paper copies, reproductions, extracts or summaries
thereof); provided, however, the Receiving Party in possession of tangible
property containing the Disclosing Party's Confidential Information may retain,
subject to the terms of this Agreement, (a) such Confidential Information as may
be present in backup, recovery or similar archival or disaster recovery systems,
(b) Confidential Information (i) that a Receiving Party, its Service Providers
or their respective Representatives are required to retain by Applicable Law or
documented, internal retention policies, or (ii) that are automatically retained
as part of a computer back-up, recovery or similar archival or disaster recovery
system or form; provided such copies are not intentionally accessed except where
required or requested by Applicable Law or where disclosure is otherwise
permitted under this Agreement, or (c) that a Receiving Party's or its Service
Providers' Representatives that are accounting firms retain in accordance with
policies and procedures implemented by such persons in order to comply with
Applicable Law or professional rules or standards. Such return or destruction
shall be certified in writing, including a statement that no copies of
Confidential Information have been kept, except as provided herein.


ARTICLE XIV


RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS


14.1    Retailer that Operates a Credit Card Business. If the Company or any of
its Subsidiaries acquires or otherwise combines with (including by merger,
consolidation or other business combination) a retailer that directly or through
an Affiliate or unaffiliated Person issues a Credit Card in the United States
and following such acquisition such retailer will operate in the United States
using one or more Company Licensed Marks (such Credit Card accounts, the “New
Portfolio”), the Company shall notify the Bank of such transaction as soon as
practicable,

001549-0001-13793-Active.14250169.10                
51

--------------------------------------------------------------------------------



which may in the Company's discretion be prior to or after the Company's
purchase of such retailer, and the following shall apply:


(a)Retailer that Operates a New Portfolio. If the acquired retailer owns and
operates the New Portfolio itself or through an Affiliate, the Company shall
grant the Bank the right (which shall be nonexclusive and may be extended to
other Credit Card issuers on the same basis) to submit a bid to purchase the New
Portfolio. The Bank shall be solely responsible for funding the purchase of the
New Portfolio, and if acquired by the Bank, subject to any terms and conditions
of such purchase, the New Portfolio shall become subject to the terms and
conditions of this Agreement. The Company shall be under no obligation to accept
such offer or to provide the Bank with any right to match any offer received by
the Company from any third party. The Company may elect to (A) keep such New
Portfolio, (B) offer such New Portfolio for sale to a third party, or (C) accept
the offer made by the Bank. If the Company does not sell such New Portfolio to
the Bank (whether because the Company elects to keep such New Portfolio or sell
it to a third party), the restrictions of Section 2.2 shall not apply to the
Credit Card business associated with such New Portfolio, including any growth
thereof (including as a result of new Credit Cards by the retailer so acquired).


(b)Retailer that has a New Portfolio with another Issuer. If the New Portfolio
is issued through an unaffiliated Person (other than the Bank or any of its
Affiliates), (A) if the agreement governing such issuance relationship is not
terminable at the election of the Company, the Bank may negotiate in good faith
for the purchase of the New Portfolio from such unaffiliated issuer and (B) if
such agreement is terminable in accordance with its terms, the Company shall
grant the Bank the right (which shall be nonexclusive and may be extended to
other Credit Card issuers on the same basis) to submit a bid to purchase the New
Portfolio. Neither the Company nor such unaffiliated Person shall be under any
obligation to accept such offer or to provide the Bank with any right to match
any offer received by the Company or such unaffiliated Person from any third
party, and in the case of clause (B) above, the Company may elect to (x) keep
such New Portfolio, (y) offer such New Portfolio for sale to a third party, or
(z) accept the offer made by the Bank. In the case of clause (A) above, in the
event that the Bank is unsuccessful in its bid for the Credit Card portfolio
within sixty (60) days, the Company shall have the right to continue to operate
such Credit Card portfolio under the existing program agreement and upon
expiration or termination thereof to renew such program agreement or to purchase
and operate such retailer's Credit Card business itself or to engage a third
party to do so. If the Company or any of its Subsidiaries, directly or with a
third Person, acquires the New Portfolio pursuant to this provision, Section 2.2
shall not apply to such New Portfolio or to the associated acquired retail
operations, including any growth thereof (including as a result of new Credit
Cards by the retailer so acquired).


(c)Retailer that has a New Portfolio with the Bank. If the Company or any of its
Subsidiaries acquires a New Portfolio issued by the Bank, the Company shall be
entitled to elect whether to integrate such Credit Card portfolio with the
Program as provided in Section 14.2 below or to continue operating it in
accordance with its terms. The Parties shall negotiate in good faith to
eliminate any such conflicts between this Agreement and the agreement with
respect to the New Portfolio, and pending such elimination, the Company shall
not be deemed in breach of this Agreement or the other agreement by virtue of
its compliance with the terms of either such Agreement.


14.2    Conversion of Purchased Accounts. If the Bank acquires any Credit Card
portfolio pursuant to Section 14.1(a) or (b), subject to the terms of any
agreements entered into between the Company and the Bank pursuant to Section
14.1, the Bank shall integrate such Credit Card portfolio with the Program as
follows:


(a)Private label accounts shall be converted to Private Label Accounts and
co-branded accounts shall be converted to Co-Branded Accounts established under
the Program, which converted Accounts shall be subject to the same terms and
conditions as the Accounts and to this Agreement, and participate in the
Program, as if they were originated under this Agreement.


(b)The Bank shall cover all costs related to conversions pursuant to this
Section 14.2, including replacement of Credit Cards, notices to Cardholders and
complying with other requirements of Applicable Law.



001549-0001-13793-Active.14250169.10                
52

--------------------------------------------------------------------------------



14.3    No Other Company Obligations. Except as set forth in this Article XIV,
the Company shall have no obligation to include in the Program any Credit Card
portfolios acquired in connection with any merger, consolidation, acquisition or
other transaction or otherwise cause them to be transferred to the Bank. Except
to the extent included in the Program in accordance with this Article XIV, an
acquired portfolio may be operated free of the exclusivity restrictions set
forth in this Agreement.


14.4    Retail Portfolio Dispositions. In the event that the Company arranges
for the disposition of any of its physical stores or anyCompany Channel other
than its physical store channel, the Company may offer its designated purchaser
the right to acquire the portion of the Program Assets related to such
disposition and the Bank shall provide all cooperation necessary to consummate
such disposition to the same extent as if such disposition were a transfer of
Program Assets upon the expiration of this Agreement as provided in Article
XVII. For purposes of this Section 14.4, the Company may deem an Account to be
related to a disposition and to be a Program Asset if at least fifty percent
(50%) of the purchases on such Account in the preceding twelve (12) month period
occurred in such physical stores and/or non-store Company Channels, as the case
may be, that are subject to such disposition.


ARTICLE XV


EVENTS OF DEFAULT; RIGHTS AND REMEDIES


15.1    Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an Event of Default
by a Party hereunder:


(a)Such Party shall fail to make a payment of any amount due and payable
pursuant to this Agreement (other than the settlement of amounts due in respect
of Charge Transaction Data addressed in Section 15.2(a) below) and such failure
shall remain unremedied for a period of five (5) Business Days after the
non-defaulting Party shall have given written notice thereof, unless such
failure to pay is the subject of a dispute resolution under Section 12.3, in
which case the five (5) Business Day period shall commence upon receipt of the
written findings from the Accountants.


(b)Such Party shall fail to perform, satisfy or comply with any material
obligation, condition, covenant or other provision contained in this Agreement
(other than failure to comply with any SLAs), and such failure shall remain
unremedied for a period of thirty (30) days after the other Party shall have
given written notice thereof specifying the nature of such failure in reasonable
detail, provided that if such failure cannot be cured in a commercially
reasonable manner within such time, such failure shall not constitute an Event
of Default if the defaulting Party shall have initiated and diligently pursued a
cure within such time and such cure is completed within ninety (90) days from
the date of written notice regarding such failure.


(c)Any representation or warranty by such Party contained in this Agreement
shall not be true and correct in any respect as of the date when made, and the
Party making such representation or warranty shall fail to cure the event giving
rise to such breach within thirty (30) days after the other Party shall have
given written notice thereof specifying the nature of such breach in reasonable
detail, provided that if such failure cannot be cured in a commercially
reasonable manner within such time, such breach shall not constitute an Event of
Default if the defaulting Party shall have initiated a cure within such time and
such cure is completed within ninety (90) days from the date of written notice
regarding such breach.


15.2    Defaults by the Bank. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an Event of Default
by the Bank hereunder:


(a)The Bank fails to settle Charge Transaction Data and make payment in full
therefor within twenty-four (24) hours of the time that such settlement payment
is due pursuant to Section 8.3.


(b)The Bank shall no longer be solvent or shall fail generally to pay its debts
as they become due or substantial cessation of the Bank's regular course of
business.



001549-0001-13793-Active.14250169.10                
53

--------------------------------------------------------------------------------



(c)Any regulatory authority having jurisdiction over the Bank or Bank Parent
shall order the appointment of a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) of the Bank or Bank Parent or of
any substantial part of its properties, or order the winding-up or liquidation
of the affairs of the Bank or Bank Parent.


(d)Either (i) the Bank shall (A) consent to the institution of proceedings
specified in paragraph (d) above or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) of such entity or of any substantial part of its properties,
or (B) take corporate or similar action in furtherance of any such action; or
(ii) either (A) a petition under the U.S. Bankruptcy Code or similar law shall
be filed against Bank Parent and not be dismissed within sixty (60) days, (B) a
decree or order by a court having jurisdiction (1) for relief in respect of the
Bank or Bank Parent pursuant to the Bankruptcy Code or any other applicable
bankruptcy or other similar law, (2) for appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of the Bank
or Bank Parent or of any substantial part of its properties, or (3) ordering the
winding-up or liquidation of the affairs of the Bank or Bank Parent shall, in
any such case, be entered, and shall not be vacated, discharged, stayed or
bonded within sixty (60) days from the date of entry thereof or (C) Bank Parent
shall (1) file a petition seeking relief pursuant to the Bankruptcy Code or any
other applicable bankruptcy or other similar law, (2) consent to the institution
of proceedings pursuant thereto or to the filing of any such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of Bank Parent or any
substantial part of its properties, or (3) take corporate or similar action in
furtherance of any such action.


(e)The Bank shall fail to meet one or more SLAs expressly giving rise to the
right to terminate hereunder pursuant to Schedule 7.2(a).


(f)As a result of the regulatory status or any constraints imposed on the Bank
or any of its Affiliates by any Governmental Authority, (i) the Bank's ability
to perform its obligations under this Agreement are materially impaired, (ii)
the benefits of the Program to the Company are materially diminished or (iii)
the Company experiences a material decline in Cardholder satisfaction.


15.3    Defaults by the Company. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an Event
of Default by the Company hereunder:


(a)The Company shall no longer be solvent or shall fail generally to pay its
debts as they become due or substantial cessation of the Company's regular
course of business.


(b)A petition under the U.S. Bankruptcy Code or similar law shall be filed
against the Company and not be dismissed within sixty (60) days.


(c)A decree or order by a court having jurisdiction (i) for relief in respect of
the Company pursuant to the Bankruptcy Code or any other applicable bankruptcy
or other similar law, (ii) for appointment of a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of the Company or of any
substantial part of its properties, or (iii) ordering the winding-up or
liquidation of the affairs of the Company shall, in any such case be entered,
and shall not be vacated, discharged, stayed or bonded within sixty (60) days
from the date of entry thereof.


(d)The Company shall (i) file a petition seeking relief pursuant to the
Bankruptcy Code or any other applicable bankruptcy or other similar law, (ii)
consent to the institution of proceedings pursuant thereto or to the filing of
any such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Company or any substantial part of its properties, or (iii) take corporate
or similar action in furtherance of any such action.


15.4    Remedies for Events of Default. In addition to any other rights or
remedies available to the Parties at law or in equity, upon the occurrence of an
Event of Default pursuant to Section 15.1, 15.2 or 15.3, the non-defaulting
Party shall be entitled to collect from the defaulting Party any amount
indisputably in default plus interest based on the Federal Funds Rate.

001549-0001-13793-Active.14250169.10                
54

--------------------------------------------------------------------------------





ARTICLE XVI


TERM/TERMINATION


16.1    Term. This Agreement shall continue in full force and effect for seven
(7) years from the Chase Closing Date (the “Initial Term”). Notwithstanding the
foregoing, in the event that the Bank shall owe the Company any amount pursuant
to Schedule 9.1(a)(iii)(b) in respect of the fifth Program Year, then the
Company shall be entitled to elect, within one hundred eighty (180) days
following the end of such Program Year, by notice in writing delivered to the
Bank, to cause the Initial Term to end on the sixth anniversary of the Chase
Closing Date. The Agreement shall renew automatically without further action of
the Parties for successive one (1) year terms (each, a “Renewal Term”) unless a
Party provides written notice of termination at least three hundred sixty five
(365) days prior to the expiration of the Initial Term or current Renewal Term,
as the case may be.


16.2    Termination by the Company Prior to the End of the Initial Term or a
Renewal Term. The Company may terminate this Agreement upon written notice prior
to the end of the Initial Term or any Renewal Term:


(a)after the occurrence of a Bank Event of Default that is continuing;


(b)upon thirty (30) days' prior written notice if there is a change in
Applicable Law which reduces or could reasonably be expected to reduce in any
material respect the ability of the Company or any of its Subsidiaries to gain
access to, or to use, any Cardholder Data, Shopper Data or Charge Transaction
Data below the level of access and use permitted under Applicable Law
immediately prior to the date of this Agreement; provided, however, that prior
to delivering a notice of termination pursuant to this Section 16.2(b), the
Company shall engage in good faith negotiations with the Bank to modify the
Program in a way that would preserve at least the same level of access and use
of such data for the benefit of the Company and its Affiliates following the
relevant change in Applicable Law as was permissible prior to the date of this
Agreement, such negotiations not to terminate (in the absence of an agreement
between the Parties on any modification) earlier than thirty (30) days after the
earlier of (i) the date on which one of the Parties delivers a notice to the
other that the relevant change in Applicable Law is likely to occur or (ii) the
date on which the relevant change in Applicable Law takes effect;provided
further, however, if the Company terminates this Agreement pursuant to this
Section 16.2(b), the Company shall refund to the Bank the Unamortized Premium;
provided that the Company shall have no such reimbursement obligation if the
restrictions under Applicable Law on the level of access to or use of Cardholder
Data, Shopper Data or Charge Transaction Data by the Company or any of its
Subsidiaries, after giving effect to such change could be materially lessened if
the Company and its Subsidiaries operated the Program with a financial
institution other than Bank;


(c)if the Bank exercises its rights to break a deadlock by imposing the
resolution as a Bank Matters with respect to more than three (3) Unapproved
Matters within the last twelve (12) Fiscal Months;provided, however, if the
Company terminates this Agreement pursuant to this Section 16.2(c), the Company
shall refund to the Bank the Unamortized Premium;


(d)pursuant to Section 4.6(c);


(e)if the Bank shall fail to perform, satisfy or comply with any obligation,
condition, covenant or other provision contained in this Agreement for a period
of not less than sixty (60) days due to a Force Majeure Event and such failure
shall either have a Bank Material Adverse Effect or materially diminish the
benefits of the Program to Company;


(f)if (i) the Chase Purchase Agreement is not executed by the Bank on or prior
to October 1, 2013 or (ii) the Chase Purchase Agreement is terminated without
the occurrence of the Chase Closing Date; provided, however if the Company
terminates this Agreement pursuant to clause (i) of this Section 16.2(f), the
Company shall refund to the Bank the payments in full received by the Company as
set forth in subsection (i) of Schedule 9.1(b); or



001549-0001-13793-Active.14250169.10                
55

--------------------------------------------------------------------------------



(g)if the Bank makes a unilateral change to the sections specified in Schedule
9.1(a)(iii)(e), as permitted by Schedule 9.1(a)(iii).


16.3    Termination by the Bank Prior to the End of the Initial Term or a
Renewal Term. The Bank may terminate this Agreement upon written notice prior to
the end of the Initial Term or any Renewal Term (i) after the occurrence of a
Company Event of Default that is continuing, (ii) if the Company shall fail to
perform, satisfy or comply with any obligation, condition, covenant or other
provision contained in this Agreement for a period of not less than sixty (60)
days due to a Force Majeure Event and such failure shall either have a Company
Material Adverse Effect or materially diminish the benefits of the Program to
the Bank, (iii) if the Chase Purchase Agreement is not executed by the Bank on
or prior to October 1, 2013 or (iv) pursuant to Schedule 9.1(a)(iii)(c),
provided, however, that the Bank shall not be entitled to exercise this
termination right if it is in breach of its obligations pursuant to Section
11.5(j); provided further, however, if the Bank terminates this Agreement
pursuant to (x) clause (i) or (iv) of this Section 16.3, the Company shall
refund to the Bank the Unamortized Premium; provided that if the termination
event is based upon a Company Event of Default pursuant to Section 15.1 and the
occurrence of such Company Event of Default is in dispute, then the Company must
refund the Unamortized Premium to the Bank so long as such Company Event of
Default is proved by the Bank to have occurred, or (y) clause (iii) of this
Section 16.3, the Company shall refund to the Bank the payments in full received
by the Company as set forth in subsection (i) of Schedule 9.1(b).


ARTICLE XVII


EFFECTS OF TERMINATION


17.1    General Effects.


(a)In the event of a notice of termination or non-renewal of this Agreement, all
obligations of the Parties, including (i) operating and servicing the Accounts
in the ordinary course of business, (ii) compensation as set forth in Article
IX, originating and extending credit on Accounts and funding Cardholder
Indebtedness, (iv) solicitations, marketing and advertising of the Program, and
(v) acceptance of the Company Credit Cards in Company Channels, shall continue
in accordance with and subject to the terms of this Agreement until the
applicable provisions of Sections 17.2 and 17.4 are satisfied; provided that the
Company may, at its option, upon notice to the Bank, stop accepting Company
Credit Cards in Company Channels and/or marketing the Program if the Bank has
breached its obligation to settle Transactions in accordance with Section 8.3.
The Parties shall cooperate to ensure the orderly wind-down or transfer of the
Program.


(b)Upon the satisfaction of the applicable provisions of Section 17.2 and 17.4,
all obligations of the Parties under this Agreement shall cease, except that the
provisions specified in Section 19.21 shall survive.


17.2    The Company's Option to Purchase the Program Assets.


(a)If this Agreement expires or is terminated by either Party for whatever
reason, the Company has the option to purchase, or arrange the purchase by a
third party nominated by the Company (a “Nominated Purchaser”), of the Program
Assets from the Bank on customary terms and conditions (and no more onerous to
(i) the Bank than those applicable to Chase in the Chase Purchase Agreement or
(ii) the Company or the Nominated Purchaser than those applicable to the Bank in
the Chase Purchase Agreement).


(b)The purchase option is exercisable by the Company or a Nominated Purchaser
serving notice (the “Purchase Notice”) by the later of: (i) one hundred eighty
days prior to expiration of the Term pursuant to Section 16.1 (or one hundred
eighty (180) days after notice of termination pursuant to Section 16.2 or
Section 16.3, if applicable) or (ii) one hundred eighty (180) days after Company
receives the information required to be provided pursuant to Section 17.2(e).


(c)If such purchase option is exercised, the Company or the Nominated Purchaser
must complete the purchase of the Program Assets within two hundred seventy
(270) days after the notice has been given pursuant to

001549-0001-13793-Active.14250169.10                
56

--------------------------------------------------------------------------------



Section 17.2(b); provided, however, that such time period shall be extended as
necessary for required regulatory approvals, rating agency consents. The date of
such completion shall be the “Program Purchase Date.”


(d)The purchase price for the Program Assets purchased (which for the avoidance
of doubt shall include all written off Accounts that have not been sold off in
the ordinary course), payable on the Program Purchase Date, shall be equal to:


(i)the par value (i.e., outstanding amount) as of the Program Purchase Date of
the Cardholder Indebtedness in respect of the Private Label Accounts that have
not been written off in accordance with the Risk Management Policies (and should
not have been so written off in accordance with such Risk Management Policies);
and


(ii)the fair market value, as determined in accordance with Section 17.3, as of
the Program Purchase Date of the Co-Branded Accounts.


(e)The Parties will use commercially reasonable efforts to minimize transition
costs. Following the provision by either Party of notice of termination or
non-renewal of this Agreement or the occurrence of an event that gives rise to a
right of termination (or will with the passage of time or giving of notice give
rise to such a termination right in the future), or at any time during the
eighteen (18) month period preceding the expiration of the Term, promptly upon
the Company's request (but in no event later than twenty (20) days after such
request), the Bank shall provide (i) the Company with Program-related data of
the type that is both permitted to be disclosed by Applicable Law and typically
included in a request for proposal process including all information set forth
in Schedule 17.2(e)(i), to allow the Company, its advisors and potential bidders
to value the Program Assets and provide a comprehensive bid, and (ii) the
Company and its prospective or actual Nominated Purchasers access to the books
and records relating to the Program Assets and the performance of the Program,
including, to the extent permitted by Applicable Law, Account-level data
typically accessed in such a process (including the information set forth in
Schedule 17.2(e)(ii), for the purpose of conducting due diligence investigations
to determine whether they wish to purchase the Program Assets. Prior to
providing any prospective bidder or Nominated Purchaser with access to any of
the foregoing data, the Company shall cause such prospective bidder or Nominated
Purchaser to enter into confidentiality arrangements (naming the Bank as a third
party beneficiary thereof) that require the prospective or actual Nominated
Purchaser to maintain the confidentiality of such information consistent with
the requirements of this Agreement and not to use the information other than for
the evaluation of whether to make an offer to purchase the Program Assets.
During this period, the Bank shall make itself reasonably available to
participate in due diligence with prospective or actual Nominated Purchasers.


(f)After the Program Purchase Date, the Bank shall have no further rights in or
to any Cardholder Data. If the Purchase Option is not exercised, following the
termination of this Agreement, in no event shall the Bank solicit any Cardholder
for any loan, product or service on the basis of such Person's status as a
Cardholder or any other information obtained in connection with the Program
without the Company's prior consent. For the avoidance of doubt, nothing in the
Agreement shall require the Bank to delete Cardholders from general
solicitations made by the Bank when such Cardholders' information was obtained
independently from third party sources of information.


(g)If the Company exercises its right to purchase, or selects a Nominated
Purchaser to purchase, the Program Assets, the Bank shall negotiate in good
faith with respect to the assignment of Approved Ancillary Products (to the
extent such products are not proprietary to the Bank's Credit Card business), if
any, to the Company or its Nominated Purchaser.


(h)If the Company exercises its right to purchase, or to select a Nominated
Purchaser to purchase, the Program Assets, the Bank shall be required, at the
Company's option, to continue to service the Accounts for the benefit of the
Company or the Nominated Purchaser in accordance with the provisions of this
Agreement (or in the case of a Nominated Purchaser, an interim servicing
agreement providing for the terms set forth in this Section 17.2(h) and such
other terms as are customary for such agreements) for a period of twelve (12)
months (or such shorter period as may be elected by the Company) following the
end of the Termination Period. Such servicing shall be in

001549-0001-13793-Active.14250169.10                
57

--------------------------------------------------------------------------------



accordance with the servicing standards set forth herein, including as set forth
in Schedule 7.2(a), and the Bank shall be paid a monthly servicing fee on a per
active Account basis equal to its actual historical costs, as full compensation
for such servicing.


17.3    Fair Market Value. Upon receipt of the Purchase Notice, if applicable,
the Parties shall enter into good faith negotiations to determine the fair
market value of the Existing Receivables for a period of thirty (30) days. In
the event that the parties do not reach agreement on the fair market value of
the Existing Receivables during such period, the Bank and the Company shall each
retain an Independent Appraiser, and such Independent Appraisers shall jointly
select, and the Parties shall jointly retain, a third Independent Appraiser. The
Bank and the Company shall each pay the costs associated with the Independent
Appraiser retained by it and fifty percent (50%) of the costs associated with
the third Independent Appraiser selected by the Independent Appraisers. The
Parties shall provide such information to the Independent Appraisers as is
necessary to permit each of the Independent Appraisers to provide a valuation of
the Program Assets; provided, however, that the information provided to all
Independent Appraisers shall be identical. Such appraisals shall be performed on
the basis of the assumptions set forth in Schedule 17.3. The fair market value
shall be the average of the two (2) closest valuations received from the
Independent Appraisers; provided, however, if the median valuation is equal to
the mean of the three (3) valuations, the fair market value shall be such
median/mean value. The fair market value determined in accordance with this
Section 17.3 shall be final and binding on the parties and enforceable in any
court having jurisdiction. None of the Independent Appraisers can be compensated
based on the outcome of their appraisal or the outcome of the fair market value
process.


17.4    Rights of the Bank if Purchase Option Not Exercised.


(a)If this Agreement expires or is terminated and the Company gives written
notice that the Company shall not exercise its option referred to in Section
17.2 or otherwise fails to exercise its option within the time period specified
in Section 17.2, the Company shall have no further rights whatsoever in the
Program Assets. In such event, the Bank shall have the right on or after the
expiration or termination of this Agreement to:


(i)issue to Cardholders a replacement or substitute Credit Card (which card and
any related account documentation and solicitation and promotional materials
must not bear any Company Licensed Marks or any other trademarks or source
indicators confusingly similar thereto) with such characteristics as the Bank
considers appropriate (the cost of card re-design and re-issue being borne by
the Bank); provided that the replacement or substitute Credit Card shall not be
issued in cooperation with or for the benefit of, or bearing the brands of, any
retailer;


(ii)subject to Applicable Law, notify Cardholders that the Bank shall cease
providing credit under the Accounts and require repayment of all amounts
outstanding on all Accounts until all associated receivables have been repaid;


(iii)sell the Accounts and associated receivables to a third party purchaser,
other than to or for the benefit of a retailer or other competitor of the
Company and its Affiliates, selected by the Bank at a price agreed between the
Bank and the purchaser; or


(iv)any combination of (i), (ii) and (iii).


(b)Notwithstanding the foregoing, in no event shall the Bank use or disclose or
permit any of its Affiliates to use or disclose the Cardholder Data to market or
promote a Credit Card or ancillary product together with any retailer.


(c)Company hereby grants and agrees to grant to the Bank a non-exclusive,
royalty-free, non-transferable, non-sublicensable license to use the Company
Licensed Marks (i) for up to sixty (60) days after the Company gives written
notice that the Company shall not exercise its option referred to in Section
17.2 or after the time period for the Company to exercise such option shall have
expired solely to the extent necessary to exercise its rights under this Section
17.4 and (ii) for up to one hundred eighty (180) days after such written notice
or expiration

001549-0001-13793-Active.14250169.10                
58

--------------------------------------------------------------------------------



solely to the extent necessary to identify the Accounts in connection with the
billing and collection thereof and as otherwise required by Applicable Law,
after which time the Bank shall no longer use any of Company Licensed Marks (or
any other trademarks or source indicators confusingly similar thereto) and must
rebrand the Company Credit Cards.


ARTICLE XVIII


INDEMNIFICATION


18.1    Company Indemnification of the Bank. From and after the Effective Date,
the Company shall indemnify and hold harmless the Bank, its Affiliates, and
their respective officers, directors and employees from and against and in
respect of any and all losses, liabilities, damages, costs and expenses of
whatever nature, including reasonable attorneys' fees and expenses, to the
extent caused or incurred by, resulting from, arising out of or relating to
claims, suits or actions by third parties against the Bank, its Affiliates or
any Person with a right of indemnification pursuant to this Section 18.1
regarding any of the following or allegations thereof by such third parties:


(a)the Company's or its Affiliates' or Service Providers' negligence or
recklessness or willful misconduct (including acts and omissions) relating to
the Program;


(b)any breach by the Company of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement;


(c)any actions or omissions by the Bank taken or not taken at the Company's
written request or direction pursuant to this Agreement except where the Bank
would have been otherwise required to take such action (or refrain from acting)
absent the request or direction of the Company;


(d)fraudulent acts by the Company, or any of its Affiliates, agents or
employees, in connection with the Program (except to the extent charged back
pursuant to Section 8.4);


(e)any failure by the Company or its Affiliates or Service Providers to satisfy
any of their obligations to third parties with respect to the sale by them to
such third parties of Goods and Services;


(f)any Account Documentation or Solicitation Materials that were distributed by
the Company and not approved by the Operating Committee;


(g)the failure of the Company to comply with Applicable Law in connection with
the Program or the Operating Procedures, unless such failure was the result of
any action taken or not taken by the Company at the written request or direction
of the Bank or any of its Affiliates;


(h)the Company's Inserts or Billing Statement messages; and


(i)the use of the Company Licensed Marks constituting infringement of any
Intellectual Property right of such third party.


18.2    Bank Indemnification of the Company. From and after the Effective Date,
The Bank shall indemnify and hold harmless the Company, its Affiliates and their
respective officers, directors and employees from and against and in respect of
any and all losses, liabilities, damages, costs and expenses of whatever nature,
including reasonable attorneys' fees and expenses, to the extent caused or
incurred by, resulting from, arising out of or relating toclaims, suits or
actions by third parties against the Company, its Affiliates or any Person with
a right of indemnification pursuant to this Section 18.2regarding any of the
following or allegations thereof by such third parties:



001549-0001-13793-Active.14250169.10                
59

--------------------------------------------------------------------------------



(a)The Bank's or its Affiliates' or Service Providers' negligence or
recklessness or willful misconduct (including acts and omissions) relating to
the Program;


(b)any breach by the Bank or any of its Affiliates, employees or agents of any
of the terms, covenants, representations, warranties or other provisions
contained in this Agreement or any Credit Card Agreement;


(c)any actions or omissions by the Company taken or not taken at the Bank's or
any of its Affiliates' written request or direction pursuant to this Agreement,
except where the Company would have been otherwise required to take such action
(or refrain from acting) absent the request or direction of the Bank or such
Affiliate;


(d)fraudulent acts by the Bank, or any of its Affiliates, agents or employees,
in connection with the Program;


(e)any failure by the Bank or its Affiliates or their Service Providers to
satisfy any of their obligations to (i) Cardholders with respect to the Program
or the Accounts, whether pursuant to the Credit Card Agreements or otherwise or
(ii) any other third parties in connection with its provision of other products
and services to such third parties;


(f)any Account Documentation or Solicitation Materials that fail to comply with
Applicable Law, unless such failure resulted from the Company's modification of
such Account Documentation or Solicitation Materials in contravention of the
review and approval requirements of this Agreement;


(g)(i) the failure of the Program (including the Company Credit Cards or any
Approved Ancillary Products) to comply with Applicable Law or (ii) the failure
of the Bank or any of its Affiliates to comply with Applicable Law in connection
with the Program or the Operating Procedures unless such failure was the result
of any action taken or not taken by the Bank or any of its Affiliates at the
specific written request or direction of the Company;


(h)the Bank's Inserts or Billing Statement messages; and


(i)the use of the Bank Licensed Marks constituting infringement of any
Intellectual Property right of such third party.


18.3    Procedures.


(a)In case any claim is made, or any suit or action is commenced, against a
Party (the “Indemnified Party”) in respect of which indemnification may be
sought by it under this Article XVIII, the Indemnified Party shall promptly give
the other Party (the “Indemnifying Party”) notice thereof and the Indemnifying
Party shall be entitled to participate in the defense thereof and, with prior
written notice to the Indemnified Party given not later than twenty (20) days
after the delivery of the applicable notice from the Indemnified Party, to
assume, at the Indemnifying Party's expense, the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party. After notice from the
Indemnifying Party to such Indemnified Party of its election so to assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Section 18.3 for any attorneys' fees or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, other than reasonable costs of investigation and other than as set
forth in Section 18.3(b).


(b)The Indemnified Party shall have the right to employ its own counsel if the
Indemnifying Party elects to assume such defense, but the fees and expenses of
such counsel shall be at the Indemnified Party's expense, unless (i) the
employment of such counsel has been authorized in writing by the Indemnifying
Party, (ii) the Indemnifying Party has not employed counsel to take charge of
the defense within twenty (20) days after delivery of the applicable notice or,
having elected to assume such defense, thereafter ceases its defense of such
action, or (iii) the Indemnified Party has reasonably concluded that there may
be defenses available to it which are different from or additional to those
available to the Indemnifying Party (in which case the Indemnifying Party shall
not have the

001549-0001-13793-Active.14250169.10                
60

--------------------------------------------------------------------------------



right to direct the defense of such action on behalf of the Indemnified Party),
in any of which events the attorneys' fees and expenses of counsel to the
Indemnified Party shall be borne by the Indemnifying Party.


(c)The Indemnifying Party shall promptly notify the Indemnified Party if the
Indemnifying Party desires not to assume, or participate in the defense of, any
such third party claim, suit or action.


(d)The Indemnified Party or Indemnifying Party may at any time notify the other
of its intention to settle or compromise any claim, suit or action against the
Indemnified Party in respect of which payments may be sought by the Indemnified
Party hereunder, and (i) the Indemnifying Party may settle or compromise any
such claim, suit or action solely for the payment of money damages for which the
Indemnified Party will be released and fully indemnified hereunder, but shall
not agree to any other settlement or compromise without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld (it being agreed that any failure of an Indemnified Party to consent to
any settlement or compromise involving relief other than monetary damages shall
not be deemed to be unreasonably withheld), and (ii) the Indemnified Party may
not settle or compromise any such claim, suit or action without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld.


18.4    Notice and Additional Rights and Limitations.


(a)If an Indemnified Party fails to give prompt notice of any claim being made
or any suit or action being commenced in respect of which indemnification under
this Article XVIII may be sought, such failure shall not limit the liability of
the Indemnifying Party to the extent the Indemnifying Party's ability to defend
the matter was not materially prejudiced by such failure to give prompt notice.


(b)This Article XVIII shall govern the obligations of the Parties with respect
to the subject matter hereof but shall not be deemed to limit the rights that
either Party might otherwise have at law or in equity.


(c)Notwithstanding anything to the contrary in this Agreement, no Party shall be
liable to the other for punitive or exemplary damages relating to or arising out
of this Agreement or any breach hereof or any of the transactions provided for
therein, unless the Indemnified Party shall have become liable to a third party
for such punitive or exemplary damages, in which case the Indemnifying Party
shall be liable, subject to and in accordance with the terms of this Article
XVIII for reimbursement of the amounts so paid to such third party.


ARTICLE XIX


MISCELLANEOUS


19.1    Securitization.


(a)The Bank shall have the right to securitize the Cardholder Indebtedness or
any part thereof by itself or as part of a larger offering at any time. Such
securitization shall not affect the Company's rights or the Bank's obligations
hereunder. The Bank shall not securitize the Cardholder Indebtedness in any
manner that may encumber the Company's rights hereunder to purchase Program
Assets free and clear of any lien or other interest created pursuant to such
securitization. All uses of the Company Licensed Marks in any securitization
document shall be made in accordance with Section 10.1 and with the prior
written approval of the Company.
 
(b)In the event the Company elects to purchase the Program Assets pursuant to
Section 17.2 and the Bank has securitized or participated any of the Cardholder
Indebtedness included therein that is included in the Program Assets, the Bank
shall take such actions as are necessary to remove such Program Assets from such
securitization or otherwise terminate all interests and liens created in the
Program Assets pursuant to such securitization and to transfer such Program
Assets free and clear of all such interests and liens to the Company or its
Nominated Purchaser.



001549-0001-13793-Active.14250169.10                
61

--------------------------------------------------------------------------------



19.2    Assignment. None of the Company, on the one hand, or the Bank, on the
other hand, shall assign this Agreement or any of its rights hereunder without
the prior written consent of the other Party, provided that the Bank may freely
assign, transfer or convey this Agreement to any direct or indirect wholly-owned
subsidiary of Bank Parent who agrees to assume all the rights and liabilities of
this Agreement upon notice of such assignment to the Company, provided, that no
such assignment shall relieve the Bank of its obligations under this Agreement,
provided, further, that the Bank may not assign this Agreement to any such
assignee if such assignment would result in the occurrence of a termination
right of the Company either immediately or after the lapse of any applicable
cure period assuming a notice of termination is given by the Company on the
effective date of such assignment. Any attempted assignment of this Agreement
other than as permitted by this Section 19.2 shall be null and void.


19.3    Sale or Transfer of Accounts. Subject to Section 19.2, the Bank shall
not sell or transfer in whole or in part any Accounts; provided, however the
Bank may sell written-off Accounts in the ordinary course of business (it being
understood and agreed that the Bank shall not change its normal practices with
respect to such sales following the delivery by either party of a notice of
nonrenewal or notice of termination).


19.4    Subcontracting. Each Party hereto shall be responsible for functions
performed by such Affiliates or other Persons to the same extent the Party would
be responsible if it performed such functions itself. No Person other than an
Affiliate of the Bank may perform obligations of the Bank hereunder without
approval of the Operating Committee if such approval is required by Article III
hereof.


19.5    Amendment. Except as provided herein, this Agreement may not be amended,
supplemented or otherwise modified except by a written instrument signed by the
Bank and the Company.


19.6    Non-Waiver. No delay by a Party hereto in exercising any of its rights
hereunder, or partial or single exercise of such rights, shall operate as a
waiver of that or any other right. The exercise of one or more of a Party's
rights hereunder shall not be a waiver of, or preclude the exercise of, any
rights or remedies available to such Party under this Agreement or in law or at
equity. Any waiver by a Party shall only be made in writing and executed by a
duly authorized officer of such Party.


19.7    Severability. In case any one or more of the provisions contained herein
shall be invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall be reformed, construed and enforced as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.


19.8    Waiver of Jury Trial and Venue.
 
(a)Each Party hereby waives all right to trial by jury in any action or
proceeding to enforce or defend any rights under this Agreement.


(b)Each Party hereby irrevocably submits to the jurisdiction of the United
States District Court for the Northern District of Illinois or, if such federal
jurisdictions are unavailable, in the state courts of the State of Illinois
located in Chicago, Illinois over any action arising out of this Agreement, and
each Party hereby irrevocably waives any objection which such Party may now or
hereafter have to the laying of improper venue or forum non conveniens. Each
Party agrees that a judgment in any such action or proceeding may be enforced in
other jurisdictions by suit on the judgment or in any manner provided by law.
Any and all service of process and any other notice in any such suit, action or
proceeding with respect to this Agreement shall be effective against a Party if
given as provided herein.


19.9    Governing Law. This Agreement and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to contracts made to be performed within such State and applicable federal law.



001549-0001-13793-Active.14250169.10                
62

--------------------------------------------------------------------------------



19.10    Specific Performance. The Parties agree that money damages would not be
a sufficient remedy for any breach of ARTICLE VI, X or XIII or the failure of a
Party to perform any of its material obligations hereunder, and that, in
addition to all other remedies, each Party will be entitled to seek specific
performance and to seek injunctive or other equitable relief as a remedy for any
such breach or failure to perform its material obligations hereunder. Each Party
waives any requirements for the securing or posting of any bond in connection
with such remedy.


9.11    Notices. Any notice, approval, acceptance or consent required or
permitted by a Party under this Agreement shall be in writing to the other Party
and shall be deemed to have been duly given when delivered in person, when
received via overnight courier, or when posted by United States registered or
certified mail, with postage prepaid, addressed as follows:


If to the Company:
Coldwater Creek U.S., Inc.
 
1 Coldwater Creek Drive
 
Sandpoint, ID 83864
 
Attention: Chief Financial Officer
 
 
With a copy
legal.department@thecreek.com
(which shall not constitute notice) to:
 
 
 
With a copy to (which shall not constitute notice) to:
Simpson Thacher& Bartlett LLP
 
425 Lexington Avenue
 
New York, New York 10017
 
Attention: Maripat Alpuche, Esq.
 
Facsimile: (212) 455-2502
 
 
If to the Bank:
Comenity Bank
 
One Righter Parkway, Suite 100
 
Wilmington, DE 19803
 
Attention: President
 
 
With a copy (which shall not constitute notice) to:
Attention: Law Department
 
 
With a copy (which shall not constitute notice) to:
Pepper Hamilton LLP
 
1313 N. Market Street, Suite 5100
 
P.O. Box 1709
 
Wilmington, DE 19899-1709
 
Attention: Richard P. Eckman
 
Facsimile: 302-421-8390



19.12    Further Assurances. The Company and the Bank agree to produce or
execute such other documents or agreements as may be necessary or desirable for
the execution and implementation of this Agreement and the consummation of the
transactions specified herein and to take all such further action as the other
Party may reasonably request in order to give evidence to the consummation of
the transactions specified herein.


19.13    No Joint Venture. Nothing contained in this Agreement shall be deemed
or construed by the Parties or any third party to create the relationship of
principal and agent, or apartnership, joint venture or any association between
the Company and the Bank, and no act of either Party shall be deemed to create
any such

001549-0001-13793-Active.14250169.10                
63

--------------------------------------------------------------------------------



relationship. The Company and the Bank each agree to such further actions as the
other may request to evidence and affirm the non-existence of any such
relationship.
 
19.14    Press Releases. The Company, on the one hand, and the Bank, on the
other hand, each shall obtain the prior written approval of the other Party with
regard to the content, substance, timing and distribution of (i) any press
releases announcing the execution of this Agreement or the transactions
specified herein and (ii) any subsequent press releases concerning this
Agreement or the transactions specified herein. The foregoing notwithstanding,
it is understood that neither Party shall be required to obtain any prior
consent, but shall consult with each other to the extent practicable, with
regard to (a) public disclosures required by Applicable Law or the applicable
rules and regulations of any Governmental Authority or stock exchange or (b)
publications prepared solely by and for employees of any of the Company or the
Bank, or their respective Affiliates.


19.15    No Set-Off. Except with respect to the Bank's right to charge back
pursuant to Section 8.4, the Company and the Bank agree that each Party has
waived any right to set-off, combine, consolidate or otherwise appropriate and
apply (i) any assets of the other Party held by the Party or (ii) any
indebtedness or other liabilities at any time owing by the Party to the other
Party, as the case may be, against or on account of any obligations owed by the
other Party under this Agreement, except as expressly set forth herein.


19.16    Third Parties. Except for the Indemnified Parties with respect to
indemnity claims pursuant to Article XVIII, the Parties do not intend: (i) the
benefits of this Agreement to inure to any third party; or (ii) any rights,
claims or causes of action against a Party to be created in favor of any person
or entity other than the other Party.


19.17    Force Majeure. If performance of any service or obligation under this
Agreement is prevented, restricted, delayed or interfered with by reason of
labor disputes, strikes, acts of God, floods, lightning, severe weather,
shortages of materials, rationing, utility or communication failures,
earthquakes, war, revolution, civil commotion, acts of public enemies, blockade
or embargo or any other act, which are beyond the reasonable control and
foreseeability of a Party (each, a “Force Majeure Event” (it being understood
that a change in Applicable Law shall not be deemed a Force Majeure Event), then
such Party shall be excused from such performance to the extent of and during
the period of such Force Majeure Event. A Party excused from performance
pursuant to this Section 19.17 shall give the other Party prompt written notice
of the occurrence of such Force Majeure Event and shall exercise all reasonable
efforts to continue to perform its obligations hereunder, including by
implementing its disaster recovery and business continuity plan as provided in
Section 7.2(b), and shall thereafter continue with reasonable due diligence and
good faith to remedy its inability to so perform except that nothing herein
shall obligate either Party to settle a strike or other labor dispute when it
does not wish to do so. To the extent that either party is unable to maintain
continuity of the services through such Force Majeure, it will make commercially
reasonable efforts to procure an alternate source of the services in order to
fulfill its obligations hereunder at its own cost. Notwithstanding the
foregoing, if a condition constituting a Force Majeure Event with respect to the
Bank, on the one hand, or the Company, on the other hand, exists for more than
thirty (30) consecutive days (or five (5) consecutive days in the case of any
Force Majeure Event affecting any payment obligation hereunder), this provision
shall cease to apply and all rights and remedies of the other Party shall be
reinstated as if this provision had not applied.


19.18    Entire Agreement. This Agreement, the Chase Purchase Agreement and the
Confidentiality Agreement, dated as of June 27, 2013 between Comenity LLC on
behalf of its subsidiaries and other affiliates, and the Company, together with
the Exhibits, Schedules and Annexes hereto and thereto, supersede any other
agreement, whether written or oral, that may have been made or entered into by
the Company and the Bank (or by any officer or employee of any such Parties)
relating to the matters specified herein and therein, and constitute the entire
agreement by the Parties related to the matters specified herein or therein.


19.19    Binding Effect.
 
(a)This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

001549-0001-13793-Active.14250169.10                
64

--------------------------------------------------------------------------------



 
(b)The following provisions of this Agreement shall become effective as of the
date hereof: ARTICLE I, Section 2.2, Article III, Section 4.1(b), Article VI,
Section 9.1(b), and Articles X through XIX, and such provisions hereof requiring
the Parties to take actions prior to or in preparation of the Effective Date.
All of the other provisions of this Agreement shall become effective as of the
Effective Date, except that the provisions of Article VII, Section 4.2 and 9.2
shall not become effective until, and shall become effective as of, the
conversion of the Accounts purchased by the Bank pursuant to the Chase Purchase
Agreement to the Bank Systems.


19.20    Counterparts/Facsimiles. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.


19.21    Survival. Upon the expiration or termination of this Agreement, the
Parties shall have the rights and remedies described herein. Upon such
expiration or termination, all obligations of the Parties under this Agreement
shall cease, except that the obligations of the Parties pursuant to Article VI
(Cardholder Information), Section 8.4 (the Bank Right to Charge Back), Article X
(Intellectual Property), Article XII (Access, Audit and Dispute Resolution),
Article XIII (Confidentiality), Article XVII (Effects of Termination), Article
XVIII (Indemnification), Section 19.8 (Waiver of Jury Trial and Venue) and 19.9
(Governing Law) shall survive the expiration or termination of this Agreement.


19.22    Captions. Captions of the articles and sections of this Agreement are
for convenient reference only and are not intended as a summary of such articles
or sections and do not affect, limit, modify or construe the contents thereof.


[Remainder of Page Intentionally Left Blank]

















001549-0001-13793-Active.14250169.10                
65

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first above written.
 
COMENITY BANK
 
 
 
 
 
By: /s/ John J. Coane                               
 
Name: John J. Coane
 
Title: President
 
 
 
COLDWATER CREEK U.S. INC.
 
 
 
 
 
By: /s/ James A. Bell                                 
 
Name: James A. Bell
 
Title: President & Treasurer




Active.14023846.3

--------------------------------------------------------------------------------



SCHEDULE 1.1(a)


Approved Ancillary Products


Debt cancellation products


Credit insurance





--------------------------------------------------------------------------------



SCHEDULE 1.1(b)


Bank Licensed Marks




COMENITY BANK





--------------------------------------------------------------------------------



SCHEDULE 1.1(c)


Company Licensed Marks




The trademark COLDWATER CREEK as identified in US Patent and Trademark Office
Trademark Registration Nos. 2544681 and 2217173, the trade name Coldwater Creek
Inc., the stylized logo, the internet domain name www.coldwatercreek.com, the
Trade dress associated with credit card artwork provided to the Bank by
Coldwater Creek Inc.



--------------------------------------------------------------------------------



SCHEDULE 1.1(d)


Comparable Partner Programs


Ann, Inc. / Ann Taylor
Bon Ton
Charming Shoppes
Christopher and Banks Corporation
Dress Barn
Eddie Bauer
Express
J Jill
Limited Stores (i.e. branded as Limited Stores)
New York & Co.
Talbots







--------------------------------------------------------------------------------



SCHEDULE 1.1(e)


Competing Retail Programs


J. Jill
Talbots
Chico's
WHBM
Christopher and Banks
ANN, Inc. - Ann Taylor and LOFT
GAP, Inc. - Banana Republic and GAP
Kohls
Macy's
JC Penney
Nordstrom
Eddie Bauer



--------------------------------------------------------------------------------



SCHEDULE 1.1(f)


Transition Plan




Task Name
Responsible Parties
Coldwater Creek Initialization
 
Define Coldwater Creek IM Manager
CWC
Define Operations Lead
CWC
Define Coldwater Creek Technical/Systems Lead
CWC
Define Coldwater Creek Network Lead
CWC
Define Coldwater Creek WEB Lead
CWC
Define Coldwater Creek Marketing Lead
CWC
Kick Off Meeting & Establish Weekly Coldwater Creek Meetings
CWC
Understand Coldwater Creek Environment
 
Current Transactional Flow/Diagrams
CWC
Order Entry Flow
CWC
Current Operational Strategies (free shipping)
CWC
Current Call Center Processing Volumes
CWC
Provide Zip - Sec Center Volumes (if possible)
CWC
Chase Conversion File
 
Existing & Previous Financial Terms & Billing Calendar
Chase
Conversion File Layouts - Acct Number Structure
Chase
Delivery Schedule
Chase
Data Dictionary
Chase
Provide 3 TEST Conversion MasterFiles
Chase
Provide Support As Needed For Mapping Questions
Chase
Network & Technical
 
Current Network Processing Volumes
CWC
Data Transmission Capabilities
CWC
Provide Coldwater Creek w/Recommended Host Diagram
CWC
Processing Mode (Real Time vs. Batch)
CWC
Current Credit Functionality
CWC
Exchange Test and PROD IP Addresses
CWC
Confirm Connectivity
CWC & Alliance Data
Coldwater Creek Design - Technical
 
New Account Acquisition
CWC
Authorizations sales are real time, the rest is batch or expires.
 
       Sale
CWC & Alliance Data
       Payments
CWC & Alliance Data
       Returns
CWC & Alliance Data
       Voids
CWC & Alliance Data
       Account Summary / Account Look Up
CWC & Alliance Data
Settlement File
CWC & Alliance Data
Descriptor File
CWC & Alliance Data
Store File
CWC & Alliance Data
Daily MasterFile
CWC & Alliance Data
Monthly MasterFile
CWC & Alliance Data




--------------------------------------------------------------------------------



Task Name
Responsible Parties
Collateral Design
 
Welcome Kit
 
       Plastic
 
              Review Plastic Design Concepts
CWC & Alliance Data
              Sign Off On Card Design
CWC & Alliance Data
              Credit Card Agreement Embossing
CWC & Alliance Data
              Data Card Carrier
CWC & Alliance Data
       Data Card Carrier Envelope
CWC & Alliance Data
       Data Card Carrier Template Verbiage
CWC & Alliance Data
       Application/CCA (In Store)
CWC & Alliance Data
       Billing Statement Branding
CWC & Alliance Data
       Billing Statement Envelope                       
CWC & Alliance Data
       Create OLPS Letter Stock - IF APPLICABLE
CWC & Alliance Data
       Store Signage
CWC & Alliance Data
Coldwater Creek Development
 
New Account Acquisition
CWC
Authorization
CWC
Settlement File(s)
CWC
Descriptor File
CWC
Store File - FINAL
CWC
Daily MasterFile
CWC
Monthly MasterFile
CWC
Point Of Sale Modifications
CWC
Web Pages - Account Center/ Landing Pages
CWC
File Transfer
 
Determine Plans For File(s) Transfer
CWC & Alliance Data
Document Files To Be Transferred
Alliance Data
Confirm File Transfer Details
CWC & Alliance Data
Deliver File Names- Settlement, Daily, Monthly, Portal, Mosaic
Alliance Data
Coldwater Creek Unit Testing / Certification Preparation
 
Determine If Cards Needed For Certification Testing
CWC & Alliance Data
Request and Create Cards For Testing
Alliance Data
Coordinate Plans/Times For Testing With Coldwater Creek
CWC & Alliance Data
Complete ALWAYS transactions
CWC & Alliance Data
Complete Unit Test for Authorization and New Accounts 
CWC & Alliance Data
File Transfer Testing
 
Monthly MasterFile, Daily Add, New Account Portal File
CWC & Alliance Data
Settlement
CWC & Alliance Data
Descriptor File
CWC & Alliance Data
Coldwater Creek Testing and Certification
 
Certify New Accounts
CWC & Alliance Data
Certify Authorization
CWC & Alliance Data
Certify Payments
CWC & Alliance Data
Certify Returns
CWC & Alliance Data
Certify Voids
CWC & Alliance Data
Certify Account Summary
CWC & Alliance Data




--------------------------------------------------------------------------------



Certify Settlement
CWC & Alliance Data
Task Name
Responsible Parties
Validate Descriptor File
CWC & Alliance Data
Validate Store File
CWC & Alliance Data
Conduct Coldwater Creek Training
 
Field Store Training
CWC & Alliance Data
Coldwater Creek Install
 
Move Code to Production To Process Auth& New Accounts
CWC
Update IP addresses
CWC






--------------------------------------------------------------------------------



SCHEDULE 2.1(b)


Company Credit Card Issuance


Once the Chase Closing Date occurs, the Bank shall identify and shall issue a
corresponding Credit Card to each existing Cardholder that made a purchase using
her or his Account within the eighteen (18) months period prior to the date of
the conversion of the Accounts purchased by the Bank pursuant to the Chase
Purchase Agreement to the Bank Systems, with the following exceptions:


1.    any Account that is 180 or more days past due;


2.    any Account that has been charged-off or should have been charged-off in
accordance with seller's policies and procedures;


3.    any Account that is the subject of litigation brought by a Cardholder in
an individual capacity against seller, or by seller against any Cardholder in an
individual capacity;


4.    any Account on which fraudulent activity or unauthorized use has occurred;


5.    any Account that is blocked, expired, voluntarily closed or terminated
with a balance equal to or less than zero dollars ($0.00);


6.    any Account as to which a corporate entity is the Cardholder or which is
issued to a Cardholder due to his or her status as an employee of a company
having a commercial credit card account with seller;


7.    any Account the Cardholder of which, other than an authorized user, is
under the age of eighteen (18) years;


8.    any Account of which does not have an address located in the United States
(unless the Cardholder has a United States military base address located outside
the United States) or Canada;


9.    any Account that is payable in a currency other than U.S. dollars;


10.    any test accounts opened or maintained by seller; and


11.    any Account with respect to which the primary Cardholder has filed a
voluntary petition, or has had filed against it an involuntary petition, in
bankruptcy under bankruptcy law prior to the Chase Closing Date.


As used in this Schedule 2.1(b), “Accounts” shall have the meaning as defined in
the Chase Program Agreement.



--------------------------------------------------------------------------------



SCHEDULE 3.2(b)


Initial Company Designees and Bank Designees


Initial Company Designees
•
Chief Financial Officer

•
Vice President of Marketing

•
Senior Director of Loyalty



Initial Bank Designees
•
Chief Client Officer

•
Vice President Client Sales

•
Director Client Sales




--------------------------------------------------------------------------------



SCHEDULE 3.3


Managers and Program Team


(b) - Senior Director of Loyalty






(c) - Director of Client Sales




(d)


BANK PROGRAM TEAM
Client Sales Senior Manager
(designated)
Accountable for the creation and oversight of the strategic plan for Coldwater
Creek.
Client Sales Manager (dedicated)
Primary day-to-day contact responsible for directing and executing strategic
program goals.
Client Sales Coordinator
(dedicated)
Manages program execution and deliverables under the direction of the Client
Sales Manager.
Field Sales Manager (dedicated)
Responsible for directing and executing the strategic acquisition plan, include
training and incentives for store associates.
Business Analyst
Provides reporting and general business insights specific to Coldwater Creek,
including customized market, competitor and opportunity assessments.
CROSS-FUNCTIONAL TEAM
Co-brand Product Specialists, IT, Marketing, Analytics, Market Research,
Customer Care, Implementation
















--------------------------------------------------------------------------------



SCHEDULE 4.1(a)


Initial Operating Procedures


The provisions of this Agreement and Schedule 4.1(a) shall supersede Bank's
standard operating procedures applicable to most of its credit card
relationships (the most current operating procedures document titled Comenity
Bank 2012 Bank Operating Procedures, “CBOP”).


Product Eligibility


Company and Bank agree that the Co-Branded Credit Card product is the primary
Company Credit Card offered in any Real-Time Prescreen or Instant Credit-enabled
channels, and that Applicants shall only receive the Private Label Credit Card
if they:
•
Are not approved for the Co-Branded Credit Card, but approved for the Private
Label Credit Card; or

•
Explicitly request to apply for the Private Label Credit Card.



Applications


This section modifies Section 2 of CBOP.
Retail-Real-Time Prescreen during checkout
When a customer is checking out and does not have a Private Label Credit Card or
Co-Branded Credit Card with Company:
1)
Transaction begins at the register

2)
Company associate searches for customer information using customer's Rewards
Card Number via the 2D Barcode Reader (supports scanning mobile device) or,
entering Last name, and/or zip code

a)
Customer information can be collected via the following

i)
New customer entry typed

ii)
Driver's license scan via 2D Barcode Reader

3)
Customer information sent to Bank for Real-Time Prescreen

4)
Possible Responses

a)
No pre-approval available

i)
Company associate may ask customer if she would like to apply for Company Credit
Card (go to Quick Credit process)

b)
Pre-approved for Co-Branded Credit Card -or Private Label Credit Card

i)
Company associate will let the customer know that they have been pre-approved
for the Co-Branded Credit Card

ii)
If customer declines Co-Branded Credit Card, Company associate may offer the
customer the opportunity to apply for a Private Label Credit Card.

c)
Pre-approved for Private Label Credit Card

i)
Company associate will inform the customer that she has been pre-approved for
the Private Label Credit Card.

5)
If pre-approved:

a)
Customer must provide a valid photo ID in accordance with 2.1 of CBOP criteria,
but shall not be required to provide a valid reference credit card.

b)
Company associate will collect the customer's birth date, phone number and last
four digits of social security number (birth date and telephone number will be
pre-populated if captured previously).

6)
If approved, Applicant will be provided with the Credit Card Agreement card as
set forth in 2.2.2 and 2.2.4 of the CBOP.

7)
Customer transaction may be applied to new Account.

8)
Company associate will print temporary card.

9)
End transaction.



Quick Credit (Full Application)
Customer has requested a Co-Branded Credit Card or Private Label Credit Card
from Company:
1)
Company associate will direct the customer to review the application
pre-disclosures before allowing the customer to apply for an account in
accordance with Section 2.2.1 of the CBOP.




--------------------------------------------------------------------------------



2)
Customer must provide a valid photo ID in accordance with Section 2.1 of CBOP
criteria, but shall not be required to provide a valid reference credit card.

3)
Driver's License Lookup or

a)
Company associate asks for driver's license.

b)
Company associate will scan customer's driver's license via barcode scanner and
all pre-populated information will be loaded.

4)
Store lookup or

a)
Company associate searches for customer information using customer's Rewards
Card Number via the 2D Barcode Reader or, entering Last name, and/or zip code

5)
Manual Entry

a)
Company associate enters customer information

6)
Customer provides birthdate (may be available via driver's license), phone
number(s) and last 4 digits of social security number.

7)
Information is sent to Bank for approval.

8)
Bank replies with message indicating if Applicant is approved for the Private
Label Credit Card or the Co-Branded Credit Card depending on what they
requested.

9)
If approved:

a)
If approved, Applicant will be provided with the Credit Card Agreement card as
set forth in Sections 2.2.2 and 2.2.4 of the CBOP.

b)
Customer transaction may be applied to new Account.

c)
Company associate will print temporary card



ColdwaterCreek.com (desktop, kiosk, mobile and iPad app sites) - Pre-approval
When a customer is checking out and does not have a Private Label Credit Card or
Co-Branded Credit Card with Company:
1)
Transaction begins when customer logs in or creates a new account for checking
out online.

2)
Customer billing information is completed or loaded from previous visit.    

3)
Customer information sent to Bank for Real-Time Prescreen.

4)
Possible Responses (will be shown when customer is at payment screen)

a)
No Pre-approval available (no response shown)

i)
Customer places order.

b)
Pre-approved for Co-Branded Credit Card

i)
Prompt customer letting customer know she has been pre-approved.

c)
Pre-approved for Private Label Credit Card

i)
Prompt customer letting customer know she has been pre-approved.

5)
If pre-approved:

a)
Website will have credit pre-disclosures information available before applying
the customer for an account in accordance with Section 2.2.1 of the CBOP.

b)
Applicant will provide phone number, birthdate and last four numbers of social
security number.

6)
If approved, credit limit will be shown to Applicant.

7)
Applicant will be prompted to read and accept the Credit Card Agreement card as
set forth in Sections 2.2.2 and 2.2.4 of the CBOP via email, display, links or
mail.

8)
Customer transaction can be applied to new Account.

9)
Customer can print temporary PLCC card and save to account for future purchases.

10)
End transaction.



Full Application (Quick Credit)
Customer has clicked or navigated to the full application URL on the Program
Website to apply for a Company Credit Card. Customer would choose Co-Branded
Credit Card or Private Label Credit Card before applying.
1)
The Program Website will provide credit pre-disclosures information in
accordance with Section 2.2.1 of the CBOP.

2)
Applicant will provide her name address, birthdate, phone number and social
security number.

3)
Bank receives information for adjudication.

4)
If approved:

a)
Credit limit will be shown.

b)
Applicant will be prompted to read and accept the Credit Card Agreement card as
set forth in Sections 2.2.2 and 2.2.4 of the CBOP.




--------------------------------------------------------------------------------



c)
Customer transaction can be applied to new Account.

d)
Customer can print temporary PLCC card.



Call Center (Ecometry System)
Company does not intend to offer this process through the call center. Customer
will be directed to the store or website.




Application Disclosures


1)
As of the date of this Agreement, Company does not plan to accept applications
through its Merchant Call Center and until such time as applications are
accepted through the Call Center, references to the Merchant Call Center and
phone / catalog customers in the CBOP shall not apply, including all of Section
2.2.3.



Account Purchases


1)
The Floor Limit(i.e., the maximum dollar amount for an off-line Company Credit
Card transaction in a Company Channel that shall be deemed authorized under this
Agreement) for the Program shall be $200; provided however that in the months of
November through January, the Floor Limit shall be $350. The Operating Committee
shall periodically review Floor Limit amounts and usage.

2)
References to the Merchant Call Center and phone / catalog customers in the CBOP
shall not apply, including the applicable sentences of Section 3.1.2.1.



At-Location Payments


As of the date of this Agreement, Company does not accept payments in-store and
until such time that Company agrees to accept in-store payments Section 3.2
shall not apply to the Program.


Settlement


1)
This Agreement shall govern the Company's use and disclosure of Cardholder Data,
Shopper Data and reporting provided by Bank, and shall supersede any terms of
the CBOP, in particular the second paragraph of CBOP Section 6.1.)

2)
The terms of Section 8.4 of this Agreement shall supersede the relevant terms of
Sections 6 and 7 of the CBOP as set forth below, including that the Company
shall have 30 days from notification by Bank of any proposed chargeback to
review any proposed chargeback and produce the sales slip or proof of delivery
with respect to such Transaction. In the event Company is unable to produce a
sales slip or proof of delivery with respect to such Transaction, Bank may
delete such Transaction from suspense and charge such Transaction back to the
Company.



Chargebacks


Chargeback Investigation (Modifies CBOP Section 7.1)


1)
Non-fraud-related chargeback investigations should be initiated only by a
Cardholder refusal to pay a charge made by the Cardholder or on behalf of a
Cardholder by a Company Associate.



Bank's Request for Documentation (Modifies CBOP Section 7.2)


1)
Company shall have 30 days from notification by Bank of any proposed chargeback
to review any proposed chargeback and produce the sales slip or proof of
delivery with respect to such Transaction. In the event Company is unable to
produce a sales slip or proof of delivery with respect to such Transaction, Bank
may delete such Transaction from suspense and charge such Transaction back to
the Company.



2)
The Company shall retain Transaction media consistent with the Company's
document retention policies, as they may be modified from time to time. Bank's
right to charge back any Transaction will expire 180 days after the later of
Transaction date or merchandise shipping date.



Chargeback Terms (Modifies CBOP Section 7.3)



--------------------------------------------------------------------------------





1)
Bank's right to charge back any Transaction will expire 180 days after the later
of Transaction date or merchandise shipping date.

2)
The second sentence of Section 7.3 shall be deleted.

3)
Billed finance charges and late fees shall not be included in any amount charged
back by Bank to Company.

4)
The Section of 7.3.1 related to delay posting shall not apply to the Program.

5)
The chargeback reasons listed in 7.3.1 and 7.3.2 shall be replaced by those set
forth in Section 8.4 of this Agreement.






--------------------------------------------------------------------------------



SCHEDULE 4.2(f)


Support of the Program




The Company shall:


1.
Provide access and full support to train associates on the Program, including
processing prescreen acceptance, completing Applications, conducting Account
lookups and authorizing credit transactions and providing necessary tools,
technology and disclosures at each POS.



2.
Develop associate, manager and regional goals that incentivize associates to
promote the Program.



3.
Promote the Program in store by featuring signage in such areas of the store
location, as the Company reasonably determines.



4.
Provide a link on the Company's website to a dedicated Program page describing
the Program benefits and a link to apply for an Account, which link shall appear
on the payment page and, in the Company's good faith discretion, may appear
above the fold from time to time.








--------------------------------------------------------------------------------



SCHEDULE 4.7


Cardholder Terms


TERM/CONDITION
Co-Brand
PLCC
APR
Prime+13.74%
Prime+17.74%
Prime+21.74%
Prime+23.74%
DefaultAPR
Prime+26.74%
Prime+26.74%
GracePeriod
Notless than23-days
Noless than23-days
Annual Fee
None
None
MinimumFinanceCharge
$2.00or anamountnotto exceed that whichis permitted under applicable law
$2.00or anamountnotto exceed thatwhichis permittedunderapplicable law
CashAdvanceFee


$10.00or 5%of eachtransaction;
whicheveris greater
N/A
LatePayment Fee
Upto$35.00
Upto$35.00












--------------------------------------------------------------------------------



SCHEDULE 4.8


Program Website Specifications


Co-Branded Credit Card and Private Label Credit Card with CWC Branding
Features and Functionality
Marketing
▪
Ability for customer to receive customized messages

▪
Banners and the overall ability to have links to CWC shopping throughout all web
pages

▪
Ability to apply for a credit card with instant approval

▪
Smart phone/Ipad applicable



Provide Log In Information
▪
Ability to create user sign in and password information

▪
Reset password /sign in (receive new password link via automated email or via
security questions and verification)

▪
Security and privacy measures



Top/Side Navigation Bar that includes the following tabs/links
▪
Account Summary

▪
Statements

▪
Rewards & Benefits

▪
Payments

▪
Manage Profile

▪
Contact Us



Provide Account Summary Information
▪
Current Balance

▪
Min Payment Due (side button to “Make Payment”)

▪
Payment Due Date

▪
Available Credit (side button to click to request increase)

▪
Last Payment Received (Date and amount)

▪
Last statement Date

▪
Last Statement Balance (side button to click on view statement)

▪
Activity Summary

▪
Rewards Summary (regardless of what platform the Rewards Summary page sits there
needs to be a feed with high level rewards information that is displayed on this
page via ADS)

◦
Side button or top navigation button to click “View Rewards” that takes to
Rewards Page

◦
Rewards status (tier level, total points, etc…) and how far to next reward /
tier/ benefit (TBD) or total points summary.

Statements
Activity
▪
Ability to search for specific time period



Statements
▪
Ability to view on line statements for 16 months or greater

▪
Ability to choose statement delivery method (email/electronic or paper
statements)

 
Side Bar with Account Summary Information
▪
Current Balance




--------------------------------------------------------------------------------



▪
Min Payment Due

▪
Due Date

▪
Available Credit

▪
Last Payment

▪
Last Payment Posted Date



Payments
▪
Customer should have multiple choices to pay account: Make a Payment Today,
Schedule a future payments (one time future schedule or reoccurring)

▪
Ability to pay via bank information by entering routing and checking account
information

▪
Provide Payment History



Rewards Page (this page would either be on ADS platform/website or on CWC
website)
▪
Clear overview of program and how it works

▪
Customer should be able to view her awards and/or coupons

▪
Current point or tier status (based on 2014 CWC Loyalty Value
Proposition/Strategy),

▪
A progress bar that displays how far or what spend is needed to advance to the
next tier or how many points needed to reach next reward (coupon or set of
benefits based on tier)

▪
Unique messaging that provides special invites or offers that are currently
available to her

▪
Provide summary of any bonus points or other special reward if applicable

▪
Provide savings (discounts) total to date (calendar year or to be determined)

▪
Ability to print coupon or have paper copy sent to her based on customer
preference



Account Services
▪
Provide the customer with the ability to receive Alerts via email or text

▪
Alerts should include those that would ensure customer is notified X days before
she is billed for any fees for nonpayment (payment reminder)

▪
Phone number that is easily accessible to report a lost or stolen card

▪
Ability to dispute a charge on line

▪
Ability to request an credit line increase



Customer Profile
▪
Ability for customer to update and change her mailing address, phone number or
email on line

▪
Ability for customer to choose communication preferences



Contact/General Information
▪
FAQS

▪
Customer Service Number for Credit Card Questions

▪
Privacy Policy available






--------------------------------------------------------------------------------



SCHEDULE 4.10


Loyalty Program


Coldwater Creek's Co-Branded credit card value proposition currently offers
Cardholders the ability to earn points when making purchases inside and outside
of Coldwater Creek and are rewarded when enough points are accumulated for
monetary coupons that are currently delivered in the mail. Cardholders:


•
Earn 5 points for every $1 spent at Coldwater Creek.

•
Earn 1 point for each $1 of all other net purchases.

•
Receive a $20 Coldwater Creek coupon for every 2,000 points earned.

•
Save 20% on the first Coldwater Creek purchase after credit approval.

•
A birthday surprise coupon of $15

•
Bonus point promotions and Sneak peeks at Coldwater Creek sales.



Coldwater Creek's objective is to continue to encourage spend and increase the
cardholder base by maintaining a competitive set of benefits.


The Company is also one of few retailers that offer a noncredit card rewards
program to all customers, allowing its customers to earn rewards on all CWC
purchases. The table below provides an overview of its noncredit card rewards
program:




[benefitsinfograph.jpg]



--------------------------------------------------------------------------------







Coldwater Creek's 2014 plan is to have one cohesive rewards program across all
tender types (CBCC/PLCC/Non credit card). Coldwater Creek's Loyalty program
value proposition would ideally be similar for all customers; however the value
for CBCC/PLCC Cardholders would be equal to or greater than the value of
non-credit card holders (CBCC and PLCC).



--------------------------------------------------------------------------------





2014 Program Concept




•
Earn Rate varies based on method of payment

•
Move to points-based program for both credit card and non-credit card as points
based programs are easier to market and promote (i.e. double point promotions
for all loyalty members)

•
Value Proposition (rewards/benefits) are the same for everyone





Illustrative
 
Cash, Check, Debit, AMEX
PLCC
CBCC
Point Accumulation*
1
1.5
2
 
 
 
 
Benefit (Reward) Options
2,000 points = $20 Cash Reward
2013 CWC Reward Program Benefits
Combination of the two







   







--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.




SCHEDULE 5.2(b)


Marketing Commitment and Marketing Fund


The aggregate Marketing Commitment for the *** shall be $*** (the “*** Marketing
Commitment”). Beginning with the *** and each *** thereafter, Bank's Marketing
Commitment will be an amount per *** equal to ***% (*** basis points) of the
prior ***; provided, however, should the *** Marketing Commitment be greater
than or less than ***% (*** basis points) of the aggregate *** for the ***, such
difference shall be added or subtracted, as the case may be, to the aggregate
Marketing Commitment provided during the period commencing with the *** to the
end of the ***.







--------------------------------------------------------------------------------



SCHEDULE 6.2(b)


Privacy Policy


See attached







--------------------------------------------------------------------------------



SCHEDULE 7.1


Reports


Between the date of this Agreement and the Effective Date, the Parties shall
mutually agree upon the form of the following reports, it being understood that
the content and the frequency of such reports shall be in substance as set forth
in this schedule.


(a)(i)    Monthly Reports.


Frequency:
Name:
Description:
Weekly
Core Performance Metrics
New account processing; number submitted, duped, pending, activated and
percentages.
Monthly
Core Performance Metrics
High level executive overview of Program key measures (market share, average
initial and add-on transaction, credit applications, new Accounts);
reconciliation of beginning month and ending number of active accounts;
portfolio statistics (including on and off Retail Merchant metrics for
Co-branded Credit Cards)
Monthly
Core Service Metrics
Report showing performance level standard achievement by performance level
standard type, all contact sources, response time and dispute resolutions
Monthly
Core Performance Metrics
Flash reports of program performance (TBD) prior to closing of the month-end
financial statements
Daily
Disbursement
Sales, Returns, Royalty (Company Revenue Share pursuant to Schedule 9.1(a)(i)),
and Net funding released to Company
Monthly
Disbursement
Sales, Returns, Royalty, New Account Payments (pursuant to Schedule 9.1(a)(ii),
and Net funding released to Company
Monthly
Marketing Fund
Monthly and cumulative amounts committed by Bank to the Marketing Fund and used
by Company
Daily
Settlement & Chargeback Reporting
Reporting necessary to reconcile daily settlement and chargeback
Monthly
Settlement & Chargeback Reporting
Reporting necessary to reconcile monthly settlement and chargeback activity
Weekly
New Application & Account Reporting
Store level reporting (by store, district, & region)
Monthly
Program P&L
A profit and loss statement with line-item detail on revenue and expenses at the
product level as well as a report that includes a forecast of the profit sharing
calculations to be made each year pursuant to Schedule 9.1(a)(iii).
Monthly
Net Credit Sales
Net Credit Sales in Company Channels by acquisition channel, product, store,
district, territory, etc.
Net Credit Sales outside Company Channels by merchant category, top 50
merchants, geographical region, etc.
Quarterly
APR Distribution
Distribution of Accounts and outstanding balances by APR by product




--------------------------------------------------------------------------------



Monthly
Other
PLCC Metrics/Reports (PLCC Dash Boards, Enhancement Services Reporting Package,
&PLCC Graph
Packages)
Total Accounts
Total Open Accounts
Total Accounts with a Balance (referred to as Statement Active herein)
Debit Active Accounts
Inactive Accounts
New Accounts
Total Outstanding balances by credit plan (as applicable)
Average Statement Active Balance
Average Statement Active Payment
Total Payments
Average Payment
Payment Rate
Applications processed
Applications approved
Net activation Purchases (New)
Average activation Purchase
Net add-on Purchases
Average add-on Purchases
Average credit limit on all Accounts
Average open-to-buy on all Accounts
Average open-to-buy on all active accounts
Accounts with debt cancellation
Active Accounts with debt cancellation
Debt cancellation fees billed
Credit performance trend
Credit performance snapshot
Total Credit Sales
Total Returned Sales
Net Credit Sales
Total Purchase Transactions
Total Return Transactions
Total Net Transactions
Total # Voluntary Closed Accts
Annual Voluntary Closure Rate
Annual Cumulative Voluntary Closure Rate
Cumulative Voluntary Closure Rate
Total # Involuntary Closed Accts
Annual Involuntary Closure Rate
Annual Cumulative Involuntary Closure Rate
Cumulative Involuntary Closure Rate
Revolve Rate(#)
Revolve Rate($)
Average Credit Limit
Average Original Account Credit Limit
Average Statement Active Account Credit Limit
Statement Active Account Utilization
Annual Credit Revoked Rate




--------------------------------------------------------------------------------



Monthly
Other Co-brand
Metrics/Reports


(Co-Brand Portfolio Dashboard Report)
Other Co-brand
Metrics/Reports


(Co-Brand Portfolio Dashboard Report)
Total Accounts
Total Open Accounts
Total Accounts with a Balance (referred to as Statement Active herein)
Debit Active Accounts
Inactive Accounts
New Accounts
Applications Processed
Applications Approved
Net activation Purchases (New)
Average activation Purchase
Total Balance
Total Retail Balance
Total Cash Balance
Average Total Balance
Average Retail Balance
Average Cash Balance
Average Statement Active Balance
Average Statement Active Payment
Total Payments
Average Payment
Payment Rate
Total Net Credit Sales
Net Credit Sales in Company Channels
Net Credit Sales outside Company Channels
Total Cash Advance Volume
Total Balance Transfer Volume
Total New Net Credit Sales
Total New Cash Advance Volume
Total New Balance Transfer Volume
Average Statement Active New Net Credit Sales
Average Statement Active New Cash Volume
Total Net Purchase Transactions in Company Channels
Total Net Purchase Transactions outside Company Channels
Total Cash Transactions
Total # Voluntary Closed Accts
Annual Voluntary Closure Rate
Annual Cumulative Voluntary Closure Rate
Cumulative Voluntary Closure Rate
Total # Involuntary Closed Accts
Annual Involuntary Closure Rate
Annual Cumulative Involuntary Closure Rate
Cumulative Involuntary Closure Rate
Active Rate
Revolve Rate(#)
Revolve Rate($)
Average Credit Limit
Average Original Account Credit Limit
Average Statement Active Account Credit Limit
Statement Active Account Utilization
Annual Credit Revoked Rate
Monthly
Additional fields currently received from issuing partner that CWC would like to
continue to receive:
Statement rate
Statement % Y/Y
Fee Income (If applicable)
Fee Services Income (If applicable)


On partner breakout:
CWC Active accounts
CWC Active %
CWC Sales
CWC Trans
% of active customers using their co-branded card only at CWC and any pertinent
metrics
Quarterly
Forecasted Program P&L-
by month
Forecasted Program Pre-Tax Profit Statement by product by month for next 12
months.




--------------------------------------------------------------------------------



Monthly
Identification of Risks and
Opportunities
As part of the monthly reporting, the Parties will identify risks and
opportunities that are foreseen as potentially impacting the Pre-Tax Profit.


Should a risk be identified that may lower the Pre-Tax Profit, the Parties will
identify, discuss and evaluate implementation of mitigating actions to offset
the negative impact to the Pre-Tax Profit.


Likewise, if the Parties identify opportunities the Parties will discuss and
evaluate implementation of opportunities to increase the Pre-Tax Profit.
Quarterly
Portfolio Credit Risk
Credit risk reports (e.g., average FICO and FICO distributions) on actual and
forecasted behavior for all Program Accounts and credit risk reports on actual
behavior for POS Accounts and Internet Accounts for each month in a given
quarter, respectively (delivered quarterly). Report would include percent of
accounts past due (30,60, 90), % of POS declines, average FICO of approved
accounts, average FICO of declined accounts in a month at the territory and
enterprise level (all channels)
Monthly
New Account Credit Mix
Information about credit mix for the prior calendar month, including the
quantity of point of sale Applications (by FICO band) that have been (i)
submitted, and (ii) approved
Ad Hoc
Co-brand Card Apps in Non- Participating Stores
Reasonable reports in relation to Co-brand Card Applications in
non-participating Stores.
Quarterly
Schedule 9.1
Reporting necessary to substantiate all calculations contemplated in Schedule
9.1.
Quarterly
Trends, Risks, & Opportunities
Reporting on charge offs, recoveries, and delinquencies with sufficient detail
and history for the Parties to mutually understand trends, risks, and
opportunities within the Programs. (Bank will also meet with quarterly to review
this reporting.)
Monthly
Average Payment Duration
Average duration of payment completion
by plan/promotion (as applicable)
Monthly
CLI
Summary of customer and bank-initiated credit limit
increases/decreases (ties into OTB
statistics/OTB utilization)
Monthly
OTB
Reduction in net OTB due to (i) voluntary and (ii) involuntary
Cancellation
Monthly
Revenue Share
Reporting summarizing revenue paid monthly to CWC (received before CWC fiscal
month end of the next month)
Monthly
Rewards Earned
Report reflects the total number of points earned, redeemed, forfeited for the
month
Monthly
Instant Credit Acquisition Report (i.e. Credit Card Acceptance)
Report reflects applications received and processed through the Internet and
Retail channels
Monthly
Instant Credit Purchase Report
Report reflects applications and the purchase amount for applications received
via the Full Application and Instant Credit Channels



Files





--------------------------------------------------------------------------------



Frequency
Name:
Description
Daily
Rewards Coupons Earned
Files forwarded to 3rd party vendor to fulfill $20 coupons
Weekly
Master File
Systemic file sent from ADS to CWC containing card holder information (see
contents below)
TBD
Program performance data
Program stats and performance in file format that can be loaded and utilized for
program performance reporting rather than Excel spreadsheets









Master File Information:


a)
Account Identification Number

b)
Month Account Opened

c)
Year Account Opened

d)
Store Account Opened

d1) Channel Account Opened (Online or Retail)
e)
Cardholder Name (Parsed into First, MI, Last)

f)
Cardholder's Street Address

g)
Cardholder's City

h)
Cardholder's State

i)
Cardholder's Zip Code

j)
Cardholder's Home Phone Number

k)
Date of Last Purchases

l)
Cardholder's Open to Buy

m)
Number of Purchases Monthly

n)
Amount of Purchases Monthly, YTD

o)
Number of Returns Monthly

p)
Amount of Returns Monthly

q)
Items Purchased

r) Birth Month/Day
s) Account Status Indicator (Open/Closed)
t) Card Type (Co-Brand/PLCC)
u) Number of cards (extra for spouse, etc…)


(b)    Year-End Settlement Sheet.


The Year-End Settlement Sheet shall set forth:
A)
the aggregate of all Marketing Fund amounts spent by the Company in the last
Fiscal Year;

B)
the aggregate of all Launch Fund amounts spent by the Company in the last Fiscal
Year;

C)
the volume of Promotional Program sales in the last Fiscal Year (as applicable);

D)
average receivables and average Promotional Program receivables for the last
Fiscal Year;

E)
the royalty amount on Net Credit Sales in the last Fiscal Year;

F)
the Annual Cumulative Net Portfolio Yield in the last Fiscal Year;

G)
any other amounts owed to the Company as explicitly provided in the Agreement or
as otherwise agreed by the Parties in writing with line item specificity, which
amounts may be netted.



Provided that the Card Association makes available to the Bank, the Bank shall,
on a monthly basis, provide to the Company up to five (5) standard reports as
selected by the Company, from the Card Association's reporting tool (e.g.,
Portfolio Analytics), at no cost to the Company; provided that the Company's
agreement with the Card Association provides for at least one seat license to be
available to the Bank. The Bank shall make additional such reports available to
the Company at a cost to be agreed upon by the parties.





--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.




SCHEDULE 7.2(a)


Performance Level Standards


SLA Implementation: The provisions in this Schedule 7.2(a) shall be measured on
a going-forward basis beginning with the *** following the *** after the Launch
Date.


SLA Assumptions:


1.    Each SLA (as defined in the SLA table below) is expressed as a simple
average and is measured on a *** basis.


2.    Response time for electronic authorizations shall exclude any
authorizations requiring manual or external intervention and shall also exclude
transaction transmission time.


3.    Credit Card Applications that Bank is reviewing under special
circumstances requiring manual intervention, such as a meet the sale or
fraudulent Credit Card Application, shall not be included in the measurement of
performance.


4.    Any SLA failure that is the result of a Force Majeure Event shall be
excluded from consideration in measuring compliance with this Schedule.


5.    If Company does not notify Bank at least *** in advance of any out of the
ordinary promotional event to Cardholders that is reasonably likely to
materially increase call volume so that Bank may staff appropriately and Bank
misses an SLA as a result of the promotional event, or if the root cause of any
SLA failure is traced to Company, then the SLA will not be deemed failed.


6.    Bank shall report to Company every *** by the *** of ***, in a mutually
agreed format, Bank's performance under each of the SLAs set forth in this
Schedule.


Service Failure Payments:


If Bank fails to meet any SLA in any ***, then no later than the *** of the ***,
Bank shall deliver to Company a report detailing the reason(s) for such failure
and a corrective action plan. Bank shall implement such corrective action plan
as soon as practicable but no later than the *** of the *** following the
original failure. Bank shall deliver to Company a second report, no later than
the *** of the *** during which the corrective action plan was implemented,
assessing the results of the plan. During any ***, the *** immediately following
Bank's initial failure to meet any SLA shall be a *** and no service failure
penalties shall apply. If Bank misses the same SLA more than *** (without taking
into account any failure that may occur during the *** for such SLA), Bank will
be eligible for a service failure penalty in the amount corresponding to the
magnitude of the miss of the SLA.


By way of illustration, if Bank's performance in a Non-Critical SLA is ***%, the
difference between the target SLA of ***% and the actual performance would be
*** basis points and Bank would pay a $*** Service Failure payment for the
Service Failure of the Non-Critical SLA.


Table of Payments for Service Failures


 
Difference in Target SLA from Actual SLA
Achieved in Basis Points
 
***
***
Critical SLA
$***
$***
Non-Critical SLA
$***
$***






--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.




Determination of Bank Events of Default Due to Service Failures


The following failures shall each constitute a “SLA Termination Event”:


•
A failure to meet the same Critical SLA by more than *** basis points below the
target for each of ***; or



•
A failure to meet any combination of *** Critical SLAs in *** in any *** where
at least *** of the Critical SLAs is missed by at least *** basis points in each
of the ***.



Notwithstanding anything to the contrary in this Agreement, the penalties and
remedies set forth in this Schedule 7.2(a) shall be Company's sole and exclusive
remedy for Bank's failure to meet the Service Level Standards contemplated
hereunder; provided however, that the foregoing shall not limit Company from
exercising any other right or remedy available to it hereunder that is not based
upon Bank's failure to satisfy a Service Level Standard.
  
SLAs:
Key Performance Metric
Performance Requirement / Goal / Target
Co-Brand and Private Label
Category
Average Speed of Calls Answered
***% in *** for Cardholder and Store calls after exit from the IVR. Bank will
prioritize store calls to the top of the call queue.
Critical SLA
Abandoned Call Rate
***% or less abandoned calls excluding any abandoned call that occurs within ***
of exiting the IVR
Non-Critical SLA
Call Blockage
***% Routing Blocked Calls. Bank will not intentionally code or install any
routing strategy to facilitate a blocked call when customer service
representatives are busy or too many calls are in queue. Bank will provide to
Company at its request a letter signed by the Bank's Operations Manager
responsible for servicing Company's portfolio, that no such routing strategy has
been implemented by Bank for any in-bound customer service toll-free numbers
associated with the Program
Non-Critical SLA
Application Response turnaround time
***% for all Instant Credit and Pre-screen application response times for
 approval, decline, or pending decisions within *** of receipt by Bank's host.
***% for all Instant Credit and Pre-screen application response times for
 approval, decline, or pending decisions within *** of receipt by Bank's host.
***% of Mail-In applications decisioned or acknowledged as incomplete within
***. Excludes any applications that are not forwarded to address designated by
Bank for Application processing and any Applications received for which there is
not enough information available to determine the identity of the Applicant to
fulfill the request.
Critical SLA
Initial Card or Card replacement turnaround time
***% within ***
***% within ***
Measurement is in *** and begins once any plastic request is generated for any
reason (new account and/or lost/stolen replacement). This SLA excludes mass card
reissuance, including by Bank and Company for marketing purposes.
Non-Critical SLA








--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.




Key Performance Metric
Performance Requirement / Goal / Target
Co-Brand and Private Label
Category
Cardholder/inquiry turnaround time (paper/email)
Paper: ***% responded to within ***, ***% resolved within ***. Excludes any
inquiry for which Bank is awaiting media from Company or information from the
consumer or Company. Only includes inquiries where the consumer has written to
the designated Bank address as referenced on the billing statement.
Email: ***% acknowledged within ***. ***% resolved within ***, ***% resolved
within ***. Excludes any inquiry for which Bank is awaiting media from the
Company or other information from the consumer or Company. Only includes
inquiries where the consumer has emailed Bank through Bank's secured email
channel.
Non-Critical SLA
Authorization Times
***% for all authorization  approval, decline, or pending decisions within ***
of receipt by Bank's host.
Critical SLA
Authorization availability
Authorization system will be available to respond to Cardholder authorization
requests ***% of the *** excluding scheduled maintenance time that would be
communicated at least *** in advance, and never to exceed *** in a *** and only
to be executed from *** until ***.) Bank shall not be allowed to exclude any
scheduled maintenance during the period from Thanksgiving through Christmas
during any year.
Critical SLA
POS Application System Uptime (includes Instant Credit applications in Store)
Bank's electronic New Account system will be fully operational to process
Instant Credit and Pre-Screen Applications a minimum of ***% of all ***. (Metric
excludes scheduled maintenance time if communicated at least *** in advance and
agreed to by both Parties if such maintenance is to take place during Store
hours.)
Critical SLA
Website Uptime
***% of the ***
Non-Critical SLA
Dispute Resolution
***% resolved within regulatory guidelines (excluding failures caused by
Company's failure to respond to a request for information within ***). Only
includes dispute inquiries where the consumer has written to the designated Bank
address as referenced on the billing statement.
Non-Critical SLA
Transaction Posting
***% posted next ***
Non-Critical SLA
Payment Processing for Payments Submitted Through the Mail or through the
Program Website
***% of conforming payments processed within *** of receipt, if received by ***;
***% of conforming payments processed within *** of receipt if received by ***;
***% of non-conforming payments processed within ***;
All conforming payments posted as of the day received (it being agreed that Bank
may correct posting errors by re-posting so as to reflect the correct day and,
in such case, such payment shall be deemed to be posted as of such day for
purposes of this SLA.
Critical SLA
Statement production
***% of statements will be mailed at least *** before the payment due date.
Non-Critical SLA






--------------------------------------------------------------------------------



SCHEDULE 7.2(h)


Service Providers


•
Comenity Servicing LLC

•
Comenity LLC

•
ADS Alliance Data Systems, Inc.

•
Comenity Operating Company LLC








--------------------------------------------------------------------------------



SCHEDULE 7.4(c)


System Modifications


Ecommerce Platform
•
OS patching

•
Hardware maintenance (HD failure, memory, etc)

•
Hardware replacement / upgrades

•
Store systems peripheral replacement / upgrades

•
Website maintenance downtime.



Network
•
Network maintenance

 
 POS System:
•
Bug Fixes/patches to POS software

•
Enhancements to POS system (features and functionality)

•
Installing Upgrades to POS software










--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.




SCHEDULE 9.1(a)(i)


*** Payments


Company Revenue Share. The Bank shall pay the following amounts to the Company
on ***:
(a)*** bps times all *** on Co-Branded Accounts since the preceding ***; plus


(b)*** bps times all *** on Private Label Accounts since the preceding ***.







--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.


SCHEDULE 9.1(a)(ii)
*** Payments


New Account Payments. The Bank shall pay to the Company the sum of:
(i)
an amount equal to *** Dollars ($***) per new Co-Branded Account originated in a
Company Channel after the Effective Date (including at POS, through take ones
and via online applications) or pursuant to a marketing campaign by the Company
(including direct mail campaigns by the Company pursuant to Section 5.7(c)) or
funded from the Marketing Fund and, in each case, activated with a general
purpose purchase by the Cardholder for the first time in the prior ***; provided
that no such payment shall be made with respect to any such Account if such
activation with a general purpose purchase occurred more than *** after the
Account was opened; and



(ii)
an amount equal to *** dollars ($***) per new Co-Branded Account originated
after the Effective Date pursuant to a marketing campaign funded by the Bank and
not from the Marketing Fund, activated with a general purpose purchase by the
Cardholder for the first time in the prior ***; provided that no such payment
shall be made with respect to any such Account if such activation with a general
purpose purchase occurred more than *** after the Account was opened.














--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.




SCHEDULE 9.1(a)(iii)


*** Payments


(a)Profit Share. An amount equal to (i) the cumulative Company Profit Share
accumulated since the Effective Date minus (ii) the sum of all amounts paid by
the Bank to the Company in all preceding Program Years in respect of the Company
Profit Share (after deducting any amounts reimbursed by the Company to the Bank
in respect of the Company Profit Share in any such prior Program Year), minus
(iii) the sum of all amounts paid by the Bank to the Company, if any, in all
preceding Program Years in respect of the *** amount that was *** (see section
***), provided that such amount is a positive number.


“Company Profit Share” means, for any Program Year:


 
(i) ***% of *** with respect to *** of ***% or more and less than ***%; plus
 
(ii) ***% of *** with respect to *** of ***% or more.



*** means, with respect to any ***, the sum of the following for such *** and
each preceding ***:
 
(i) *** (from all sources, including *** or *** except for *** and ***; minus
 
(ii) the *** of all *** and *** of any *** of the *** (including any *** or ***
of *** of the type referred to in *** plus
 
(iii) the *** of *** all *** on *** to the *** or *** (including through *** of
*** minus
 
(iv) *** minus
 
(v) *** minus
 
(vi) *** minus
 
(vii) *** minus
 
(viii) *** minus
(ix) *** minus
(x) *** minus
(xi) *** by the *** with the *** provided that *** and *** this *** shall *** in
the *** of *** for any *** in which the *** the *** of this *** or ***

*** for *** and the *** by ***


*** as of the *** of the *** for such *** and the *** for each of the ***


*** for any *** the *** of the *** such *** of the *** of the *** of *** such
***


*** the *** of *** the *** of *** in *** on *** the *** if a *** is not *** for
such *** be the *** on the *** a *** the *** is the *** in the *** not to ***
and the *** of ***


*** for any *** the *** the *** the *** of the *** of *** that *** in *** of
such *** and *** the *** the ** of the *** of *** that *** a *** in *** in such
***


*** In the *** that *** the *** of *** the *** of the *** to *** and *** to ***
the *** the *** to *** and *** the *** the *** of this *** is *** than *** the
*** for such *** the *** the *** the *** of such *** as the *** has *** and ***



--------------------------------------------------------------------------------



*** Confidential material redacted and filed separately with the Commission.




*** with *** to any *** the ***


***


***
 
*** the *** to *** by the *** is *** than *** for *** the *** shall *** either
*** or *** the *** of such *** to the *** to *** by the *** the *** of such ***
and for the *** of such the *** shall *** such *** and *** not be *** by *** the
*** and *** to *** of the *** to in this ***


*** the *** to *** by the *** than *** at any time *** of the *** the *** of
such *** the *** shall for a *** in *** to the *** in this *** such *** the ***
to come to an *** to such *** to *** the *** this *** and the *** to the ***


*** the *** does *** in all *** if the *** to *** or the *** or *** of such ***
the *** and *** to the *** in this *** the *** of such ***


(e)Reduction of Interchange. If for any period of *** the Co-Branded Credit Card
program's Interchange Rate is:


(i)***, then the Parties shall for a period of *** following such decrease
negotiate in good faith with respect to such mutually agreeable modifications to
the terms under Schedules 4.7, 5.2(b), 9.1(a)(i), 9.1(a)(ii) and/or 9.1(a)(iii)
applicable to the Co-Branded Credit Card program (collectively, the “Change in
Interchange Terms”) to mitigate the effect of such decrease in a way that would
preserve at least the same level of economic terms and compensation arrangements
of the Program that were in effect prior to such decrease; and if the Parties
shall fail to agree to such modifications prior to the end of such *** day
period, then the Parties shall take such actions as are necessary to cause the
APR for the Co-Branded Credit Cards set forth in Schedule 4.7 to be adjusted to
mitigate the effect of the interchange decrease; or


(ii)equal to or less than ***%, then Bank shall have the option to propose to
the Company after such decrease such Changes in Interchange Terms as Bank
believes will mitigate the effect of such decrease to preserve at least the same
level of economic terms and compensation; and the Parties shall for a period of
*** following receipt of such proposal by the Company negotiate in good faith
with respect to such mutually agreeable modifications to the Change in
Interchange Terms to mitigate the effect of such decrease in a way that would
preserve at least the same level of economic terms and compensation arrangements
of the Program that were in effect prior to such decrease; if the Parties shall
fail to agree to such mutually agreeable modifications, the Bank shall have the
right to unilaterally implement the modifications to the Change in Interchange
Terms initially proposed by Bank pursuant to this clause (ii), and if the Bank
elects to take such unilateral action, the Company shall have the right to
terminate this Agreement. If the Company terminates this Agreement pursuant to
this clause (e)(ii) of this Schedule 9.1(a)(iii) and starts a new Credit Card
program within twelve (12) months of the notice of such termination, the Company
shall refund to the Bank the Unamortized Premium.


“Interchange Rate” means, with respect to the Co-Branded Credit Card program for
any date or measurement period, an amount equal to the gross interchange revenue
(which shall be reported as a separate line item under the monthly Program P&L
pursuant to Schedule 7.1(a)(i)), divided by Net Credit Sales.









--------------------------------------------------------------------------------



SCHEDULE 9.1(b)
Payments
(i)Initial Payment. On the date of this Agreement, the Bank will pay the Company
Eleven Million Five Hundred Thousand ($11,500,000), and on the date of execution
and delivery of the Chase Purchase Agreement, the Bank will pay the Company
Eleven Million Five Hundred Thousand Dollars ($11,500,000). Notwithstanding the
foregoing, if the Chase Purchase Agreement is not executed and delivered on or
prior to October 1, 2013, then the Company shall refund to the Bank the Eleven
Million Five Hundred Thousand Dollars ($11,500,000) payment in full.


(ii)Private Label Payment. On the Private Label Launch Date, the Bank will pay
the Company Two Million Dollars ($2,000,000).







--------------------------------------------------------------------------------



SCHEDULE 17.2(e)
Program and Account-level Data
RFP Data / Bid Data
A. The following data categories constitute RFP Data:


1.
Separate portfolio P&Ls for the private label and co-branded card programs;
reported up to risk adjusted revenue (for the trailing 24 month period) to
include:

a.
Finance Charge Revenue

b.
Cardholder Fee Revenue broken out by type

c.
Interchange (if applicable)

d.
Other Revenue

e.
Gross Charge-offs

f.
Reversals

g.
Recoveries

h.
Fraud Losses



2.
Portfolio metrics for the private label and co-branded card program (for the
trailing 24 month period) to include:

a.
Outstanding Balance Statistics (EOP and Average)

b.
Account Statistics (Total Beginning Accounts, New Accounts, Closed Accounts,
Total Ending Accounts, Statement Active Accounts, Purchase Active Accounts)

c.
Sales Statistics (Gross Sales, Net Sales)

d.
Revolve Statistics (Outstandings with Finance Charges, Outstandings with 0% APR)

e.
Credit Line Statistics (Credit Lines, Line Utilization)

f.
Cash Advance Statistics (Cash Advance $s and #s)

g.
Balance Transfer/Convenience Check Statistics (BT Volume $s and #s, Convenience
Check $s and #s)

h.
Charge-off Statistics (Gross Charge-offs by reason, Recoveries, Reversals; all
in $s)

i.
Payment Statistics (Payments $s and #s, Average Payment, % of Statements w/
Payment)

j.
Delinquency Statistics (Delinquency Volume $s and #s broken out by 30 day
buckets)



3.
Average ticket size, in aggregate, for the last 12 months (one number for each
of the private label and co-brand programs)



4.
Distribution of balances for the private label and co-branded card programs (for
the trailing 24 month period)



5.
Distribution of balances across APR rates for each card program (for the
trailing 24 month period)



6.
Distribution of applications by FICO Equivalent band (trailing 24 month period)



7.
Number of applications for each of the private label and co-branded programs
(trailing 24 months)



8.
Number of approved accounts for each of the private label and co-branded
programs (trailing 24 months)



9.
Mix of sales on co-brand between inside and outside over last 12 months



B. The following data categories constitute Bid Data:





--------------------------------------------------------------------------------



1.
Distribution of balances across FICO Equivalent band for each of the private
label and co-branded programs



2.
Change in Terms history for last 24 months



3.
Details/breakdown of accounts in a “status” or accounts in collections or
write-off queues (accounts and dollars)



4.
Minimum payment due stratification for accounts assessed late fees over last 12
months (by month)



5.
Charge-off Statistics (by reason)



6.
Master File with the most recent 2 years of monthly vintage data (for the
trailing 24 month period), including, at a minimum, information for the data
elements in each of Sections A.1. and A.2. above










--------------------------------------------------------------------------------



SCHEDULE 17.3


Fair Market Value Assumptions


Methodology for Determining Fair Market Value
In the event that Company notifies Bank that it shall purchase the Program
Assets in accordance with the terms of this agreement, Company (or its Nominated
Purchaser) and Bank shall engage in discussions for at least thirty (30) days
following receipt by Company of RFP Data and Bid Data that is provided to
Company by Bank after Company gives the Purchase Notice, in an effort to
mutually determine the fair market value of the Co-Branded Accounts and the
related Program Assets, based on the assumptions set forth in this Schedule
(“Fair Market Value”). Fair Market Value shall be expressed as a percentage and
shall equal the dollar amount of the Cardholder Indebtedness plus any premium or
minus any discount, as applicable, divided by the dollar amount of Cardholder
Indebtedness.
If the Parties cannot reach agreement on the Fair Market Value of the Program
Assets within the thirty (30) day period, each Party shall, prior to the end of
such thirty (30) day period, nominate an investment banker. Each Party shall be
responsible for its own costs with respect to its nominated investment banker.
Each Party's investment banker shall complete a valuation of the Fair Market
Value of the Program Assets no later than fifteen (15) Business Days after the
thirty (30) day period.
If the two valuations by each investment banker are three hundred and fifty
(350) basis points or less apart, the Fair Market Value shall be the average of
the two valuations. If the difference between the two valuations is greater than
three hundred and fifty (350) basis points, the investment bankers shall, within
five (5) days after the end of the fifteen (15) Business Day period jointly
select a third investment banker to complete a valuation of the Fair Market
Value of the Program Assets. The third investment banker shall be required by
the Parties to complete the valuation of the Fair Market Value of the Program
Assets no later than fifteen (15) Business Days after being selected. Each Party
shall be responsible for one-half of the cost of the third investment banker.
The final determination of the Fair Market Value shall be equal to the average
of the two closest appraisals prepared by the three investment bankers.


Assumptions for Determination of Fair Market Value
The investment bankers shall be instructed to assume an arms-length transaction
between a willing buyer and a willing seller and shall take into consideration,
among other things, the amount of the outstanding receivables, the aggregate
number of Accounts, and the value of an ongoing relationship with Company. Each
investment banker shall be given the following instructions for preparing their
valuations:


(A)
All, but not less than all, of the Accounts shall be purchased;

(B)
Assume a seven (7) year ongoing endorsement of the existing program by Company;

(C)
Assume no new acquisition marketing shall be endorsed, i.e. no growth due to new
Accounts; and

(D)
Assume the existing value proposition, revenue sharing and product pricing shall
remain in effect.














